 



EXECUTION COPY
$300,000,000
FIVE-YEAR REVOLVING
CREDIT AGREEMENT,
dated as of June 29, 2007,
among
UST INC.,
as the Borrower,
VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS
FROM TIME TO TIME PARTIES HERETO,
as the Lenders,
CITIBANK, N.A.,
as the Administrative Agent for the Lenders,
and
THE BANK OF NOVA SCOTIA
CALYON NEW YORK BRANCH,
PNC BANK, NATIONAL ASSOCIATION,
US BANK, NATIONAL ASSOCIATION,
and CITIZENS BANK OF MASSACHUSETTS,
as Co-Syndication Agents.
 
CITIGROUP GLOBAL MARKETS INC.
and THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Book Runners.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    2  
SECTION 1.1. Defined Terms
    2  
SECTION 1.2. Use of Defined Terms
    24  
SECTION 1.3. Cross-References
    24  
SECTION 1.4. Accounting and Financial Determinations
    24  
ARTICLE II COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTER OF
CREDIT
    24  
SECTION 2.1. Commitments
    24  
SECTION 2.1.1. Revolving Loan Commitment
    24  
SECTION 2.1.2. Letter of Credit Commitment
    25  
SECTION 2.2. Optional Reduction of the Commitment Amounts
    25  
SECTION 2.3. Borrowing Procedures
    25  
SECTION 2.4. Continuation and Conversion Elections
    26  
SECTION 2.5. Funding of Revolving Loans
    26  
SECTION 2.6. Letter of Credit Issuance Procedures
    27  
SECTION 2.6.1. Other Lenders’ Participation
    27  
SECTION 2.6.2. Letter of Credit Disbursements
    27  
SECTION 2.6.3. Letter of Credit Reimbursement
    28  
SECTION 2.6.4. Deemed Disbursements
    28  
SECTION 2.6.5. Nature of Reimbursement Obligations
    28  
SECTION 2.7. Competitive Bid Loans
    29  
SECTION 2.7.1. Competitive Bid Loan Borrowing Request
    29  
SECTION 2.7.2. Invitation for Bid Loan Quotes
    30  
SECTION 2.7.3. Submission and Contents of Bid Loan Quotes
    30  
SECTION 2.7.4. Notice to Borrower
    31  
SECTION 2.7.5. Competitive Bid Loan Acceptance
    31  
SECTION 2.7.6. Funding of Competitive Bid Loans
    32  
SECTION 2.8. Notes
    32  
SECTION 2.9. Increase in Loan Commitment Amount
    33  
SECTION 2.10. Extension of Commitment Termination Date
    34  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE III REPAYMENTS, PREPAYMENTS, DEPOSITS, INTEREST AND FEES
    36  
SECTION 3.1. Repayments and Prepayments; Application
    36  
SECTION 3.1.1. Repayments and Prepayments
    36  
SECTION 3.1.2. Application
    37  
SECTION 3.2. Interest Provisions
    37  
SECTION 3.2.1. Rates
    37  
SECTION 3.2.2. Post-Maturity Rates
    38  
SECTION 3.2.3. Payment Dates
    38  
SECTION 3.3. Fees
    38  
SECTION 3.3.1. Commitment Fee
    38  
SECTION 3.3.2. Administrative Agent’s Fees
    39  
SECTION 3.3.3. Letter of Credit Fee
    39  
ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
    39  
SECTION 4.1. LIBO Rate Lending Unlawful
    39  
SECTION 4.2. Deposits Unavailable
    39  
SECTION 4.3. Increased LIBO Rate Loan Costs, etc.
    40  
SECTION 4.4. Funding Losses
    40  
SECTION 4.5. Increased Capital Costs
    41  
SECTION 4.6. Taxes
    41  
SECTION 4.7. Payments, Computations, etc.
    43  
SECTION 4.8. Sharing of Payments
    43  
SECTION 4.9. Setoff
    44  
SECTION 4.10. Obligation to Mitigate
    44  
SECTION 4.11. Removal or Substitution of a Lender
    45  
ARTICLE V CONDITIONS TO CREDIT EXTENSIONS
    45  
SECTION 5.1. Initial Credit Extension
    45  
SECTION 5.1.1. Resolutions, etc.
    46  
SECTION 5.1.2. Certificate; Notice
    46  
SECTION 5.1.3. Existing Credit Agreement
    46  
SECTION 5.1.4. Closing Fees, Expenses, etc.
    46  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 5.1.5. Litigation, etc.
    47  
SECTION 5.1.6. Compliance Certificate
    47  
SECTION 5.1.7. Opinions of Counsel
    47  
SECTION 5.1.8. Delivery of Notes
    47  
SECTION 5.1.9. Required Consents and Approvals
    47  
SECTION 5.1.10. No Material Adverse Change
    47  
SECTION 5.2. All Credit Extensions
    47  
SECTION 5.2.1. Compliance with Warranties, No Default, etc.
    47  
SECTION 5.2.2. Credit Extension Request, etc.
    48  
SECTION 5.2.3. Satisfactory Legal Form
    48  
SECTION 5.3. Commitment Increase and Extension of Commitment Termination Date
    48  
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    49  
SECTION 6.1. Organization, etc.
    49  
SECTION 6.2. Due Authorization, Non-Contravention, etc.
    49  
SECTION 6.3. Government Approval, Regulation, etc.
    49  
SECTION 6.4. Validity, etc.
    49  
SECTION 6.5. Financial Information
    50  
SECTION 6.6. No Material Adverse Effect
    50  
SECTION 6.7. Litigation, Labor Controversies, etc.
    50  
SECTION 6.8. Subsidiaries
    50  
SECTION 6.9. Ownership of Properties
    50  
SECTION 6.10. Taxes
    50  
SECTION 6.11. Pension and Welfare Plans
    51  
SECTION 6.12. Environmental Warranties
    51  
SECTION 6.13. Accuracy of Information
    52  
SECTION 6.14. Compliance with Laws; Authorizations
    52  
SECTION 6.15. Regulations U and X
    53  
SECTION 6.16. No Contractual or Other Restrictions
    53  
SECTION 6.17. Capitalization
    53  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE VII COVENANTS
    53  
SECTION 7.1. Affirmative Covenants
    53  
SECTION 7.1.1. Financial Information, Reports, Notices, etc.
    53  
SECTION 7.1.2. Maintenance of Existence; Compliance with Laws, etc.
    55  
SECTION 7.1.3. Maintenance of Properties
    55  
SECTION 7.1.4. Insurance
    55  
SECTION 7.1.5. Books and Records
    56  
SECTION 7.1.6. Environmental Law Covenant
    56  
SECTION 7.1.7. Use of Proceeds
    56  
SECTION 7.1.8. Senior Unsecured Debt Rating
    56  
SECTION 7.1.9. Assets Owned by Significant Subsidiaries
    57  
SECTION 7.2. Negative Covenants
    57  
SECTION 7.2.1. Business Activities
    57  
SECTION 7.2.2. Liens
    57  
SECTION 7.2.3. Financial Condition and Operations
    58  
SECTION 7.2.4. Consolidation, Merger, etc.
    58  
SECTION 7.2.5. Permitted Dispositions
    58  
SECTION 7.2.6. Transactions with Affiliates
    59  
SECTION 7.2.7. Restrictive Agreements, etc.
    59  
SECTION 7.2.8. Restricted Payments, etc.
    59  
SECTION 7.2.9. Guaranty of Senior Notes
    59  
ARTICLE VIII EVENTS OF DEFAULT
    60  
SECTION 8.1. Listing of Events of Default
    60  
SECTION 8.1.1. Nonpayment of Obligations
    60  
SECTION 8.1.2. Breach of Warranty
    60  
SECTION 8.1.3. Nonperformance of Certain Covenants and Obligations
    60  
SECTION 8.1.4. Nonperformance of Other Covenants and Obligations
    60  
SECTION 8.1.5. Default on Other Indebtedness
    60  
SECTION 8.1.6. Judgments
    60  
SECTION 8.1.7. Pension Plans
    61  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 8.1.8. Change in Control
    61  
SECTION 8.1.9. Bankruptcy, Insolvency, etc.
    61  
SECTION 8.1.10. Validity of Loan Documents, etc.
    62  
SECTION 8.2. Action if Bankruptcy
    62  
SECTION 8.3. Action if Other Event of Default
    62  
ARTICLE IX THE ADMINISTRATIVE AGENT
    62  
SECTION 9.1. Actions
    62  
SECTION 9.2. Funding Reliance, etc.
    63  
SECTION 9.3. Exculpation
    63  
SECTION 9.4. Successor
    63  
SECTION 9.5. Loans by Citibank
    64  
SECTION 9.6. Credit Decisions
    64  
SECTION 9.7. Copies, etc.
    64  
SECTION 9.8. Reliance by Administrative Agent
    64  
SECTION 9.9. Defaults
    65  
SECTION 9.10. Other Agents
    65  
SECTION 9.11. Lender Indemnification
    65  
ARTICLE X MISCELLANEOUS PROVISIONS
    66  
SECTION 10.1. Waivers, Amendments, etc.
    66  
SECTION 10.2. Notices; Time
    67  
SECTION 10.3. Payment of Costs and Expenses
    68  
SECTION 10.4. Indemnification
    69  
SECTION 10.5. Survival
    70  
SECTION 10.6. Severability
    70  
SECTION 10.7. Headings
    70  
SECTION 10.8. Execution in Counterparts, Effectiveness, etc.
    70  
SECTION 10.9. Governing Law; Entire Agreement
    70  
SECTION 10.10. Successors and Assigns
    71  
SECTION 10.11. Sale and Transfer of Credit Extensions; Participations in Credit
Extensions; Notes
    71  

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 10.11.1. Assignments
    71  
SECTION 10.11.2. Participations
    73  
SECTION 10.12. Other Transactions
    74  
SECTION 10.13. Confidentiality
    74  
SECTION 10.14. Forum Selection and Consent to Jurisdiction
    75  
SECTION 10.15. Waiver of Jury Trial
    75  
SECTION 10.16. Patriot Act Notice
    76  

         
SCHEDULE I
  -   Disclosure Schedule
SCHEDULE II
  -   Percentages; LIBOR Office; Domestic Office
SCHEDULE III
  -   Capitalization
 
       
EXHIBIT A-1
  -   Form of Revolving Note
EXHIBIT A-2
  -   Form of Competitive Bid Loan Note
EXHIBIT B-1
  -   Form of Revolving Loan Borrowing Request
EXHIBIT B-2
  -   Form of Competitive Bid Loan Borrowing Request
EXHIBIT B-3
  -   Form of Letter of Credit Issuance Request
EXHIBIT C
  -   Form of Continuation/Conversion Notice
EXHIBIT D
  -   Form of Borrower Closing Date Certificate
EXHIBIT E
  -   Form of Compliance Certificate
EXHIBIT F
  -   Form of Lender Assignment Agreement
EXHIBIT G
  -   Form of Rating Notice
EXHIBIT H-1
  -   Form of Invitation For Bid Loan Quotes
EXHIBIT H-2
  -   Form of Competitive Bid Loan Offer
EXHIBIT H-3
  -   Form of Competitive Bid Loan Acceptance

-vi-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS FIVE-YEAR REVOLVING CREDIT AGREEMENT, dated as of June 29, 2007, is
among UST INC., a Delaware corporation (the “Borrower”), the various financial
institutions and other Persons from time to time parties hereto (the “Lenders”),
CITIBANK, N.A. “Citibank”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and THE BANK OF NOVA SCOTIA (“Scotia
Capital”), CALYON NEW YORK BRANCH, PNC BANK, NATIONAL ASSOCIATION, US BANK,
NATIONAL ASSOCIATION and CITIZENS BANK OF MASSACHUSETTS, as co-syndication
agents.
W I T N E S S E T H:
     WHEREAS, the Borrower through its Subsidiaries is, in each case as
applicable (i) engaged in the manufacture and distribution of, among other
things, smokeless tobacco, and a producer of premium wines and (ii) engaged in
the business of agricultural biotechnology (collectively, the “Permitted
Business Activities”);
     WHEREAS, the Borrower intends to refinance (the “Refinancing”) its existing
senior credit facility evidenced by that certain Three-Year Revolving Credit
Agreement, dated as of July 9, 2004 (as amended, supplemented, amended and
restated or otherwise modified prior to the Closing Date, the “Existing Credit
Agreement”), among the Borrower, the lenders parties thereto and Scotia Capital;
     WHEREAS, in order to partially finance the Refinancing and for the other
purposes set forth in Section 7.1.7, the Borrower has requested that the Lenders
and the Letter of Credit Issuer provide the following Commitments:
     (a) a Revolving Loan Commitment (to include availability for Revolving
Loans and Letters of Credit), pursuant to which Borrowings of Revolving Loans,
in a maximum aggregate principal amount (together with all Letter of Credit
Outstandings) not to exceed the Loan Commitment Amount, will be made to the
Borrower from time to time on and after the Closing Date but prior to the final
Commitment Termination Date; and
     (b) a Letter of Credit Commitment, pursuant to which the Letter of Credit
Issuer will issue Letters of Credit for the account of the Borrower from time to
time on and after the Closing Date but prior to the Commitment Termination Date
applicable to the Letter of Credit Issuer in a maximum aggregate Stated Amount
(together with any then outstanding Reimbursement Obligations) at any time
outstanding not to exceed the Letter of Credit Commitment Amount (provided, that
the aggregate outstanding principal amount of Loans and Letter of Credit
Outstandings at any time shall not exceed the then existing Loan Commitment
Amount);
     WHEREAS, the Borrower also desires the Lenders to provide a procedure
pursuant to which the Borrower may invite the Lenders to bid for (on an
uncommitted basis) and to make short-term loans (in the form of Competitive Bid
Loans) to the Borrower; and
     WHEREAS, the Lenders and the Letter of Credit Issuer are willing, on the
terms and subject to the conditions hereinafter set forth, to extend the
Commitments, make Loans to the

 



--------------------------------------------------------------------------------



 



Borrower, issue (or participate in) Letters of Credit, and provide such a
procedure to make Competitive Bid Loans;
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.1 Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):
     “Absolute Rate” means, with respect to an Absolute Rate Loan made by a
Lender, a fixed rate of interest per annum (rounded to the nearest 1/16 of 1%)
offered by such Lender and accepted by the Borrower.
     “Absolute Rate Auction” means a solicitation of Competitive Bid Loan quotes
at an Absolute Rate pursuant to Section 2.4.
     “Absolute Rate Loan” means a Competitive Bid Loan which bears interest at
an Absolute Rate.
     “Added Lender” is defined in Section 2.9(a).
     “Administrative Agent” is defined in the preamble and includes each other
Person appointed as the successor Administrative Agent pursuant to Section 9.4.
     “Administrative Fee Letter” means the confidential fee letter, dated
June 14, 2007, by and between Citibank and the Borrower.
     “Affected Lender” is defined in Section 4.10.
     “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person. “Control” of a Person means the power, directly or indirectly,
     (a) to vote 10% or more of the Capital Securities (on a fully diluted
basis) of such Person having ordinary voting power for the election of
directors, managing members or general partners (as applicable); or
     (b) to direct or cause the direction of the management and policies of such
Person (whether by contract or otherwise).
     “Agreement” means, on any date, this Credit Agreement as originally in
effect on the Effective Date and as thereafter from time to time amended,
supplemented, amended and restated or otherwise modified from time to time and
in effect on such date.

2



--------------------------------------------------------------------------------



 



     “Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum (rounded upward, if necessary,
to the next highest 1/16 of 1%) equal to the higher of
          (a) the Base Rate in effect on such day; and
          (b) the Federal Funds Rate in effect on such day plus 1/2 of 1%.
Changes in the rate of interest on that portion of any Revolving Loans
maintained as Base Rate Loans will take effect simultaneously with each change
in the Alternate Base Rate. The Administrative Agent will give notice promptly
to the Borrower and the Lenders of changes in the Alternate Base Rate; provided,
that the failure to give such notice shall not affect the Alternate Base Rate in
effect after such change.
     “Applicable Commitment Fee Margin” means the applicable percentage set
forth below corresponding to the relevant required debt rating:

              Applicable Commitment Required Debt Rating   Fee Margin
Tier I
    0.045 %
Tier II
    0.050 %
Tier III
    0.060 %
Tier IV
    0.080 %
Tier V
    0.100 %

The required debt rating used to compute the Applicable Commitment Fee Margin
shall be that set forth in the Rating Notice most recently delivered by the
Borrower to the Administrative Agent, including pursuant to clause (b) of
Section 5.1.2; provided, however, that if a Senior Unsecured Debt Rating is
issued by each of S&P and Moody’s, then the higher of such Senior Unsecured Debt
Ratings shall apply, unless there is a split in the Senior Unsecured Debt
Ratings of more than one level, in which case the level that is one level higher
than the lower Senior Unsecured Debt Rating shall apply. Changes in the
Applicable Commitment Fee Margin resulting from a change in the Senior Unsecured
Debt Rating shall become effective upon delivery by the Borrower to the
Administrative Agent of a new Rating Notice pursuant to clause (h) of
Section 7.1.1. If the Borrower shall fail to deliver (i) a Rating Notice within
the required time period pursuant to clause (h) of Section 7.1.1, or (ii) a
Compliance Certificate within 45 days after the end of any Fiscal Quarter (or
within 90 days, in the case of the last Fiscal Quarter of the Fiscal Year), the
Applicable Commitment Fee Margin from and including (i) in the case of a Rating
Notice, the date after such Rating Notice was required to have been delivered
hereunder, or (ii) in the case of a Compliance Certificate, the 46th (or 91st,
as the case may be) day after the end of such Fiscal Quarter to, but not
including, the date the Borrower delivers to the Administrative Agent a Rating
Notice or a Compliance Certificate, as the case may be, shall in each case
conclusively equal the highest Applicable Commitment Fee Margin set forth above.

3



--------------------------------------------------------------------------------



 



     “Applicable Margin” means, with respect to any Revolving Loan, the
applicable percentage set forth below corresponding to the relevant required
debt rating:

              Applicable Margin Required Debt Rating   For Revolving Loans
Tier I
    0.175 %
Tier II
    0.200 %
Tier III
    0.250 %
Tier IV
    0.350 %
Tier V
    0.450 %

Notwithstanding the foregoing or anything to the contrary set forth in this
Agreement, at all times during which the principal amount of Revolving Loans
outstanding is equal to or greater than 50% of the Loan Commitment Amount then
in effect, “Applicable Margin” shall mean, with respect to any Revolving Loan,
the applicable percentage set forth below corresponding to the relevant required
debt rating:

              Applicable Margin Required Debt Rating   For Revolving Loans
Tier I
    0.225 %
Tier II
    0.250 %
Tier III
    0.300 %
Tier IV
    0.450 %
Tier V
    0.550 %

The required debt rating used to compute the Applicable Margin shall be that set
forth in the Rating Notice most recently delivered by the Borrower to the
Administrative Agent, including pursuant to clause (b) of Section 5.1.2;
provided, however, that if a Senior Unsecured Debt Rating is issued by each of
S&P and Moody’s, then the higher of such Senior Unsecured Debt Ratings shall
apply, unless there is a split in the Senior Unsecured Debt Ratings of more than
one level, in which case the level that is one level higher than the lower
Senior Unsecured Debt Rating shall apply. Changes in the Applicable Margin
resulting from a change in the Senior Unsecured Debt Rating shall become
effective upon delivery by the Borrower to the Administrative Agent of a new
Rating Notice pursuant to clause (h) of Section 7.1.1. If the Borrower shall
fail to deliver (i) a Rating Notice within the required time period pursuant to
clause (h) of Section 7.1.1, or (ii) a Compliance Certificate within 45 days
after the end of any Fiscal Quarter (or within 90 days, in the case of the last
Fiscal Quarter of the Fiscal Year), the Applicable Margin from and including
(i) in the case of a Rating Notice, the date such Rating Notice was required to
have been delivered or (ii) in the case of a Compliance Certificate, the 46th
(or 91st, as the case may be) day after the end of such Fiscal Quarter to, but
not including, the date the Borrower delivers to the Administrative Agent a
Rating Notice or a Compliance

4



--------------------------------------------------------------------------------



 



Certificate, as the case may be, shall in each case conclusively equal the
highest Applicable Margin set forth above.
     “Assignee Lender” is defined in Section 10.11.1.
     “Assignor Lender” is defined in Section 10.11.1.
     “Audited Financial Statements” means the audited consolidated financial
statements of the Borrower and its Subsidiaries as at December 31, 2006.
     “Authorized Officer” means, relative to any Obligor, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent, the Lenders
and the Letter of Credit Issuer pursuant to Section 5.1.1.
     “Base Rate” means, at any time, the rate of interest then most recently
established by Citibank in New York as its base rate for U.S. dollars loaned in
the United States. The Base Rate is not necessarily intended to be the lowest
rate of interest determined by Citibank in connection with extensions of credit.
     “Base Rate Loan” means a Revolving Loan bearing interest at a fluctuating
rate determined by reference to the Alternate Base Rate.
     “Borrower” is defined in the preamble.
     “Borrower Closing Date Certificate” means the closing date certificate
executed and delivered by an Authorized Officer of the Borrower substantially in
the form of Exhibit D hereto.
     “Borrowing” means, as the context may require, either a Revolving Loan
Borrowing or a Competitive Bid Loan Borrowing.
     “Borrowing Request” means, as the context may require, either a Revolving
Loan Borrowing Request or a Competitive Bid Loan Borrowing Request.
     “Business Day” means
     (a) any day which is neither a Saturday or Sunday nor a legal holiday on
which banks are authorized or required to be closed in New York, New York; and
     (b) relative to the making, continuing, prepaying or repaying of any LIBO
Rate Loans or Competitive Bid Loans based on a LIBOR Auction, any day which is a
Business Day described in clause (a) above and which is also a day on which
dealings in Dollars are carried on in the London interbank eurodollar market.
     “Capital Expenditures” means, for any period, the aggregate amount of
(a) all expenditures of the Borrower and its Subsidiaries for fixed or capital
assets made during such period which, in accordance with GAAP, would be
classified as capital expenditures and (b) Capitalized Lease Liabilities
incurred by the Borrower and its Subsidiaries during such

5



--------------------------------------------------------------------------------



 



period. Capital Expenditures shall not include (a) any such expenditures funded
from the proceeds of casualty insurance received in respect of a capital asset
of the Borrower or any Subsidiary or (b) any expenditures made to acquire any
asset (including Capital Securities) in connection with an acquisition.
     “Capital Securities” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued after the Effective Date or any right to acquire the same.
     “Capitalized Lease Liabilities” means all monetary obligations of the
Borrower or any of its Subsidiaries under any leasing or similar arrangement
which have been (or, in accordance with GAAP, should be) classified as
capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.
     “Cash Collateralize” means, with respect to a Letter of Credit, the deposit
of immediately available funds into a cash collateral account maintained with
(or on behalf of) the Administrative Agent on terms reasonably satisfactory to
the Administrative Agent in an amount equal to the Stated Amount of such Letter
of Credit.
     “Cash Equivalent Investment” means, at any time:
     (a) any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;
     (b) commercial paper maturing not more than 270 days from the date of
issue, which is issued by
     (i) a corporation (other than an Affiliate of any Obligor) organized under
the laws of any State of the United States or of the District of Columbia and
rated A-1 or higher by S&P or P-1 or higher by Moody’s, or
     (ii) any Lender or any of its Affiliates (or its holding company);
     (c) commercial paper maturing not more than 30 days from the date of issue
which is issued by
     (i) a corporation (other than an Affiliate of any Obligor) organized under
the laws of any State of the United States or of the District of Columbia and
rated A-2 or higher by S&P or P-2 by Moody’s, or
     (ii) any Lender or any of its Affiliates (or its holding company);

6



--------------------------------------------------------------------------------



 



     (d) any certificate of deposit, time deposit or bankers acceptance,
maturing not more than one year after its date of issuance, which is issued by
either
     (i) any bank organized under the laws of the United States (or any State
thereof) and which has (x) a credit rating of A2 or higher from Moody’s or A or
higher from S&P and (y) a combined capital and surplus greater than
$500,000,000, or
     (ii) any Lender; or
     (e) any repurchase agreement having a term of 30 days or less entered into
with any Lender or any commercial banking institution satisfying the criteria
set forth in clause (c)(i) which
     (i) is secured by a fully perfected security interest in any obligation of
the type described in clause (a), and
     (ii) has a market value at the time such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such commercial
banking institution thereunder.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
     “CERCLIS” means the Comprehensive Environmental Response Compensation
Liability Information System List.
     “Certificate of Determination” means the Certificate of Determination,
dated as of July 15, 2002, executed and delivered by Authorized Officers of the
Borrower pursuant to Sections 201, 301 and 303 of the Existing Indenture.
     “Change in Control” means
     (a) any “person” or “group” (as such terms are used in Rule 13d-5 of the
Exchange Act, and Sections 13(d) and 14(d) of the Exchange Act) of persons
becomes, directly or indirectly, in a single transaction or in a related series
of transactions by way of merger, consolidation, or other business combination
or otherwise, the “beneficial owner” (as such term is used in Rule 13d-3 of the
Exchange Act) of more than 40% of the total voting power in the aggregate of all
classes of Capital Securities of the Borrower then outstanding entitled to vote
generally in elections of directors of the Borrower; or
     (b) during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election to such Board or whose
nomination for election by the stockholders of the Borrower was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Borrower then in office.

7



--------------------------------------------------------------------------------



 



     “Citibank” is defined in the preamble.
     “Closing Date” means the date on which all of the conditions set forth in
Section 5.1 have been satisfied or waived in accordance with the terms hereof,
but in no event shall such date be later than July 15, 2007.
     “Code” means the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.
     “Commitment” means, as the context may require, the Revolving Loan
Commitment or the Letter of Credit Commitment.
     “Commitment Amount” means, as the context may require, the Loan Commitment
Amount or the Letter of Credit Commitment Amount.
     “Commitment Increase” is defined in Section 2.9(a).
     “Commitment Termination Date” means the earliest of
     (a) July 15, 2007 (if the Closing Date has not occurred on or prior to such
date);
     (b) June 29, 2012, the fifth anniversary of the Closing Date, subject to
the extension thereof pursuant toSection 2.10; provided, however, that the
Commitment Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.10 shall be the Commitment Termination
Date in effect immediately prior to the applicable Extension Date for all
purposes of this Agreement;
     (c) the date on which the Loan Commitment Amount is terminated in full or
reduced to zero pursuant to the terms of this Agreement; and
     (d) the date on which any Commitment Termination Event occurs.
     Upon the occurrence of any event described in the preceding clauses (c) or
(d), the Commitments shall terminate automatically and without any further
action.
     “Commitment Termination Event” means
     (a) the occurrence of any Event of Default with respect to the Borrower
described in clauses (a) through (d) of Section 8.1.9; or
     (b) the occurrence and continuance of any other Event of Default and either
     (i) the declaration of all or any portion of the Loans to be due and
payable pursuant to Section 8.3, or
     (ii) the giving of notice by the Administrative Agent, acting at the
direction of the Required Lenders, to the Borrower that the Commitments have
been terminated.

8



--------------------------------------------------------------------------------



 



     “Competitive Bid Loan” means a loan made by a Lender to the Borrower based
on the LIBO Rate or the Absolute Rate as part of a Competitive Bid Loan
Borrowing pursuant to Section 2.7.
     “Competitive Bid Loan Acceptance” means an acceptance by the Borrower of a
Competitive Bid Loan Offer pursuant to Section 2.7.5, substantially in the form
of Exhibit H-3 attached hereto.
     “Competitive Bid Loan Borrowing” means Competitive Bid Loans made by the
Lender or each of the Lenders whose offer to make such Competitive Bid Loans as
part of such Borrowing has been accepted by the Borrower pursuant to
Section 2.7.5.
     “Competitive Bid Loan Borrowing Request” means a certificate requesting
that the Lenders extend offers to make Competitive Bid Loans, duly executed by
an Authorized Officer of the Borrower, substantially in the form of Exhibit B-2
attached hereto.
     “Competitive Bid Loan Maturity Date” is defined in clause (c) of Section
2.7.1.
     “Competitive Bid Loan Note” means a (i) promissory note of the Borrower
payable to any Lender, in the form of Exhibit A-2 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from outstanding Competitive Bid Loans, and (ii) all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.
     “Competitive Bid Loan Offer” means an offer by a Lender to make a
Competitive Bid Loan pursuant to Section 2.7.3, substantially in the form of
Exhibit H-2 attached hereto.
     “Competitive Bid Outstanding Balance” means, at any time, the then
aggregate outstanding principal amount of all Competitive Bid Loans.
     “Competitive Bid Rate” means, as the context may require, either the
Absolute Rate or the LIBO Rate (plus the LIBO Rate Bid Margin) offered by a
Lender in a Competitive Bid Loan Offer in respect of a Competitive Bid Loan
proposed pursuant to Section 2.7.
     “Compliance Certificate” means a certificate duly completed and executed by
an Authorized Officer of the Borrower, substantially in the form of Exhibit E
hereto, together with such changes thereto as the Administrative Agent may from
time to time request for the purpose of monitoring the Borrower’s compliance
with the financial covenants contained herein.
     “Consenting Lender” is defined in Section 2.10(a).
     “Contingent Liability” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the Indebtedness of any
other Person (other than by endorsements of instruments in the course of
collection), or guarantees the payment of dividends or other distributions upon
the Capital Securities of any other Person. The amount of any Person’s
obligation under any Contingent Liability shall

9



--------------------------------------------------------------------------------



 



(subject to any limitation set forth therein) be deemed to be the outstanding
principal amount of the debt, obligation or other liability guaranteed thereby.
     “Continuation/Conversion Notice” means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer of the
Borrower, substantially in the form of Exhibit C hereto.
     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
     “Credit Extension” means as the context may require,
     (a) the making of a Loan by a Lender; or
     (b) the issuance of a Letter of Credit by the Letter of Credit Issuer.
     “Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
     “Defaulting Lender” is defined in Section 4.11.
     “Disbursement” is defined in Section 2.6.2.
     “Disbursement Date” is defined in Section 2.6.2.
     “Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Borrower with the written consent of
the Required Lenders (other than as a result of an update to Item 6.8 of the
Disclosure Schedule pursuant to clause (i) of Section 7.1.1).
     “Disposition” (or similar words such as “Dispose”) means any sale,
transfer, lease, contribution or other conveyance (including by way of merger)
of, or the granting of options, warrants or other rights to, any of the
Borrower’s or its Subsidiaries’ assets (including accounts receivables and
Capital Securities of Subsidiaries but excluding Cash Equivalent Investments) to
any other Person (other than to the Borrower or any Subsidiary) in a single
transaction or series of transactions.
     “Dollar” and the sign “$” mean lawful money of the United States.
     “Domestic Office” means the office of a Lender designated as its “Domestic
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office within the United States as may be designated from time to time by notice
from such Lender to the Administrative Agent and the Borrower.
     “EBITDA” means, for any applicable period, the sum of

10



--------------------------------------------------------------------------------



 



     (a) Net Income (excluding any equity income (or loss) from Affiliates
(other than Subsidiaries) of the Borrower to the extent the income was not
received by the Borrower in cash), plus
     (b) to the extent deducted (or included) in determining Net Income, the sum
of (i) amounts attributable to amortization, (ii) income tax expense,
(iii) Interest Expense, (iv) depreciation of assets, and (v) non-cash
non-recurring losses or non-cash extraordinary losses (or, minus, non-cash
non-recurring gains or non-cash extraordinary gains);
provided, that, for purposes of calculating EBITDA of the Borrower and its
Subsidiaries for any period hereunder, the EBITDA of any Person or assets
(x) acquired by the Borrower and its Subsidiaries in connection with any
acquisitions or (y) Disposed of by the Borrower and its Subsidiaries in
connection with Permitted Dispositions, shall be included on a pro forma basis
for such period as if such acquisitions or Permitted Dispositions had occurred
on the first day of such period.
     “Effective Date” means the date this Agreement becomes effective pursuant
to Section 10.8.
     “Eligible Assignees” means (a) each Lender, (b) any Affiliate of a Lender,
and (c) any commercial bank, other financial institution or any other Person
approved in writing by the Administrative Agent, the Letter of Credit Issuer and
(except during the existence or the continuation of an Event of Default) the
Borrower, which approvals shall not be unreasonably withheld or delayed.
     “Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.
     “Event of Default” is defined in Section 8.1.
     “Exemption Certificate” is defined in clause (e) of Section 4.6.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Existing Credit Agreement” is defined in the second recital.
     “Existing Indenture” means the Indenture, dated as of May 27, 1999, by and
between the Borrower and State Street Bank and Trust Company, as trustee.
     “Extension Date” is defined in Section 2.10(a).

11



--------------------------------------------------------------------------------



 



     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to
     (a) the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or
     (b) if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
     “Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.
     “Fiscal Year” means any period of twelve consecutive calendar months ending
on December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2007 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.
     “Fixed Charge Coverage Ratio” means, as of the close of any Fiscal Quarter,
the ratio computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters of:
     (a) EBITDA (for all such Fiscal Quarters) minus Capital Expenditures made
during such Fiscal Quarters;
     to
     (b) the sum (for all such Fiscal Quarters) of (i) cash Interest Expense
(net of cash interest income) and (ii) dividends on the Capital Securities of
the Borrower, calculated based on dividends actually declared whether or not
paid.
     “Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.
     “F.R.S. Board” means the Board of Governors of the Federal Reserve System
or any successor thereto.
     “GAAP” is defined in Section 1.4.
     “Governmental Authority” means the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

12



--------------------------------------------------------------------------------



 



     “Group” means the Borrower or any member of its affiliated group within the
meaning of Section 1504 of the Internal Revenue Code of 1986, as amended.
     “Hazardous Material” means
     (a) any “hazardous substance”, as defined by CERCLA;
     (b) any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended; or
     (c) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material or substance (including any petroleum product) within the meaning of
any other applicable federal, state or local law, regulation, ordinance or
requirement (including consent decrees and administrative orders) relating to or
imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material, all as amended.
     “Hedging Obligations” means, with respect to any Person, all liabilities of
such Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or currency exchange rates.
     “herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in
any Loan Document refer to such Loan Document as a whole and not to any
particular Section, paragraph or provision of such Loan Document.
     “Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Borrower
     (a) which is of a “going concern” or similar nature;
     (b) which relates to the limited scope of examination of matters relevant
to such financial statement; or
     (c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in Default.
     “including” and “include” means including without limiting the generality
of any description preceding such term, and, for purposes of each Loan Document,
the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.
     “Increased Commitment Date” is defined in Section 2.9(a).
     “Increased Cost Lender” is defined in Section 4.11.

13



--------------------------------------------------------------------------------



 



     “Increasing Lender” is defined in Section 2.9(a).
     “Indebtedness” of any Person means:
     (a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;
     (b) all obligations, contingent or otherwise, relative to the face amount
of all letters of credit, whether or not drawn, and banker’s acceptances issued
for the account of such Person;
     (c) all Capitalized Lease Liabilities of such Person;
     (d) for purposes of Section 8.1.5 only, all other items which, in
accordance with GAAP, would be included as liabilities on the balance sheet of
such Person as of the date at which Indebtedness is to be determined;
     (e) net Hedging Obligations of such Person;
     (f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person), and indebtedness
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on property owned or being
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
     (g) obligations arising under Synthetic Leases; and
     (h) all Contingent Liabilities of such Person in respect of any of the
foregoing.
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
     “Indemnified Liabilities” is defined in Section 10.4.
     “Indemnified Parties” is defined in Section 10.4.
     “Interest Expense” means, for any Fiscal Quarter, the aggregate interest
expense (both accrued and paid (without duplication)) of the Borrower and its
Subsidiaries for such Fiscal Quarter, including the portion of any payments made
in respect of Capitalized Lease Liabilities

14



--------------------------------------------------------------------------------



 



allocable to interest expense (net of interest income paid during such period to
the Borrower and its Subsidiaries).
     “Interest Period” means
     (a) relative to any LIBO Rate Loan, the period beginning on (and including)
the date on which such LIBO Rate Loan is made or continued as, or converted
into, a LIBO Rate Loan pursuant to Section 2.3 or 2.4 and shall end on (but
exclude) the day which numerically corresponds to such date one, two, three or
six months, and subject to clause (iii) below, nine or twelve months, thereafter
(or, if such month has no numerically corresponding day, on the last Business
Day of such month), as the Borrower may select in its relevant notice pursuant
to Section 2.3 or 2.4; provided, however, that
     (i) if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day);
     (ii) no Interest Period for any Loan may end later than the final
Commitment Termination Date; and
     (iii) the Borrower shall not be entitled to select an Interest Period
having duration of nine or twelve months unless, by 2:00 P.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
each Lender notifies the Agent that such Lender will be providing funding for
such LIBO Rate Loan with such Interest Period (the failure of any Lender to so
respond by such time being deemed for all purposes of this Agreement as an
objection by such Lender to the requested duration of such Interest Period);
provided that, if any or all of the Lenders object to the requested duration of
such Interest Period, the duration of the Interest Period for such LIBO Rate
Borrowing shall be one, two, three or six months, as specified by the Borrower
in the applicable Notice of Revolving Credit Borrowing as the desired
alternative to an Interest Period of nine or twelve months; and
     (b) relative to each Competitive Bid Loan made at a LIBOR Auction, the
period commencing on the date of such Borrowing and ending one, two, three or
six months thereafter, as the Borrower may elect in accordance with Section 2.7;
provided, however, that
     (i) if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day;
provided, however, that if such next following Business Day is the first
Business Day of a calendar month, such Interest Period shall end on the next
preceding Business Day; and
     (ii) no Interest Period may end later than the final Commitment Termination
Date.

15



--------------------------------------------------------------------------------



 



The Borrower shall not be permitted to select Interest Periods to be in effect
at any one time which have expiration dates occurring on more than ten different
dates.
     “Investment” means, relative to any Person,
     (a) any loan, advance or extension of credit made by such Person to any
other Person, including the purchase by such Person of any bonds, notes,
debentures or other debt securities of any other Person;
     (b) Contingent Liabilities in favor of any other Person; and
     (c) any Capital Securities held by such Person in any other Person.
The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.
     “Invitation For Bid Loan Quotes” means an invitation for Competitive Bid
Loan quotes delivered by the Administrative Agent to the Lenders pursuant to
Section 2.7.2, in substantially the form of Exhibit H-1 hereto.
     “ISP Rules” is defined in Section 10.9.
     “Issuer Fee Letter” means the confidential fee letter, dated June 14, 2007,
by and between Scotia Capital and the Borrower.
     “Lender Assignment Agreement” means an assignment agreement substantially
in the form of Exhibit F hereto.
     “Lenders” is defined in the preamble.
     “Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, the Lead Arranger, any
Lender, the Letter of Credit Issuer or any of such Person’s Affiliates,
shareholders, directors, officers, employees, and agents in connection with or
arising from:
     (a) any Hazardous Material on, in, under or affecting all or any portion of
any property of the Borrower or any of its Subsidiaries, the groundwater
thereunder, or any surrounding areas thereof to the extent caused by Releases
from the Borrower’s or any of its Subsidiaries’ or any of their respective
predecessors’ properties;

16



--------------------------------------------------------------------------------



 



     (b) any misrepresentation, inaccuracy or breach of any warranty, contained
or referred to in Section 6.12;
     (c) any violation or claim of violation by the Borrower or any of its
Subsidiaries of any Environmental Laws; or
     (d) the imposition of any lien for damages caused by or the recovery of any
costs for the cleanup, release or threatened release of Hazardous Material by
the Borrower or any of its Subsidiaries, or in connection with any property
owned or formerly owned by the Borrower or any of its Subsidiaries.
     “Letter of Credit” is defined in Section 2.1.2.
     “Letter of Credit Commitment” means the obligation of the Letter of Credit
Issuer to issue Letters of Credit pursuant to Section 2.1.2.
     “Letter of Credit Commitment Amount” means, on any date, a maximum amount
equal to $50,000,000, as such amount may be permanently reduced from time to
time pursuant to Section 2.2.
     “Letter of Credit Issuance Request” means a request for issuance of the
Letter of Credit, duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit B-3 hereto.
     “Letter of Credit Issuer” means Scotia Capital, in its capacity as issuer
of the Letters of Credit. At the request of Scotia Capital, and with the
Borrower’s consent (not to be unreasonably withheld), another Lender or an
Affiliate of Scotia Capital may issue one or more Letters of Credit hereunder.
     “Letter of Credit Outstandings” means, on any date, an amount equal to the
sum of (a) the then aggregate amount which is undrawn and available under all
issued and outstanding Letters of Credit, and (b) the then aggregate amount of
all unpaid and outstanding Reimbursement Obligations.
     “LIBO Rate” means, relative to any Interest Period for LIBO Rate Loans, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
the Reuters LIBOR01 Page at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period
(rounded upward, if necessary, to the nearest one-sixteenth of one percent
(1/16%)). If, for any reason, such rate does not appear on the Reuters LIBOR01
Page, then “LIBO Rate” shall be determined by the Administrative Agent’s LIBOR
Office to be the arithmetic average (rounded upwards, if necessary, to the
nearest one-sixteenth of one percent (1/16%)) of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent’s LIBOR Office at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period and in an
amount substantially equal to the amount of the applicable LIBO Rate Loan.

17



--------------------------------------------------------------------------------



 



     “LIBO Rate Bid Margin” means, in respect of Competitive Bid Loans based on
a LIBOR Auction, the margin above or below the applicable LIBO Rate offered for
each such Competitive Bid Loan, expressed as a percentage (rounded to the
nearest 1/100th of 1%) to be added to such rate.
     “LIBO Rate Loan” means a Revolving Loan bearing interest, at all times
during an Interest Period applicable to such Revolving Loan, at a rate of
interest determined by reference to the LIBO Rate (Reserve Adjusted).
     “LIBO Rate (Reserve Adjusted)” means, relative to any Revolving Loan to be
made, continued or maintained as, or converted into, a LIBO Rate Loan for any
Interest Period, a rate per annum (rounded upwards, if necessary, to the nearest
1/16 of 1%) determined pursuant to the following formula:

                 
 
  LIBO Rate   =   LIBO Rate    
 
   (Reserve Adjusted)      
 
1.00 — LIBOR Reserve Percentage    

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect two Business Days before the first day of such Interest
Period.
     “LIBOR Auction” means a solicitation of Competitive Bid Loan quotes
pursuant to Section 2.7 based on the LIBO Rate.
     “LIBOR Office” means the office of a Lender designated as its “LIBOR
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office designated from time to time by notice from such Lender to the Borrower
and the Administrative Agent, whether or not outside the United States, which
shall be making or maintaining the LIBO Rate Loans or Competitive Bid Loans
based on a LIBOR Auction of such Lender.
     “LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO
Rate Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, or other priority or preferential
arrangement of any kind or nature whatsoever, to secure payment of a debt or
performance of an obligation. Notwithstanding anything to the contrary contained
herein, financing statements solely constituting precautionary filings to
protect the interest of a lessor shall not be deemed Liens for the purposes
hereof.
     “Loan Commitment Amount” means, on any date, $300,000,000, as such amount
may be reduced from time to time pursuant to Section 2.2 or increased pursuant
to Section 2.9.

18



--------------------------------------------------------------------------------



 



     “Loan Documents” means, collectively, this Agreement, the Notes, the
Letters of Credit, the Fee Letter, and each other agreement, certificate,
document or instrument delivered in connection with any Loan Document, whether
or not specifically mentioned herein or therein.
     “Loan Parties” means, collectively, the Lenders, the Letter of Credit
Issuer, the Administrative Agent and, in each case, each of their respective
successors, transferees and assigns.
     “Loans” means, as the context may require, either a Revolving Loan or a
Competitive Bid Loan.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition, operations or properties of the Borrower and its
Subsidiaries taken as a whole, (b) the rights and remedies of any Loan Party
under any Loan Document or (c) the ability of any Obligor to perform its
Obligations under any Loan Document.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Income” means, for any period, the aggregate of all amounts which
would be included as net income on the consolidated financial statements of the
Borrower and its Subsidiaries for such period.
     “Non-Consenting Lender” is defined in Section 2.10(a).
     “Non-Defaulting Lender” means a Lender that (i) is not a Defaulting Lender
and (ii) has not refused or otherwise failed to fund its portion of any
unreimbursed payment under Section 2.6.1.
     “Non-Excluded Taxes” means any Taxes other than net income and franchise
taxes imposed with respect to any Loan Party by any Governmental Authority under
the laws of which such Loan Party is organized or in which it maintains its
applicable lending office.
     “Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.
     “Note” means, as the context may require, either a Revolving Note or a
Competitive Bid Loan Note.
     “Obligations” means all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the Borrower and each other
Obligor arising under or in connection with a Loan Document, including
Reimbursement Obligations and the principal of and premium, if any, and interest
(including interest accruing during the pendency of any proceeding of the type
described in Section 8.1.9, whether or not allowed in such proceeding) on the
Loans.
     “Obligor” means, as the context may require, the Borrower and each other
Person (other than a Loan Party) who may from time to time be obligated under
any Loan Document.

19



--------------------------------------------------------------------------------



 



     “Organic Document” means, relative to any Obligor, as applicable, its
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of such Obligor’s partnership interests, limited liability company interests or
authorized shares of Capital Securities.
     “Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.
     “Participant” is defined in Section 10.11.2.
     “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
     “Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
     “Percentage” means, relative to any Lender, the applicable percentage
relating to Revolving Loans set forth opposite its name on Schedule II hereto
under the Revolving Loan Commitment column or set forth in a Lender Assignment
Agreement under the Revolving Loan Commitment column, as such percentage may be
adjusted from time to time pursuant to any Commitment Increase pursuant to
Section 2.9 or any Lender Assignment Agreement executed by such Lender and its
Assignee Lender and delivered pursuant to Section 10.11.1. A Lender shall not
have any Revolving Loan Commitment if its percentage under the Revolving Loan
Commitment column is zero.
     “Permitted Business Activities” is defined the first recital.
     “Permitted Disposition” means any Disposition permitted pursuant to Section
7.2.5.
     “Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.
     “Quarterly Payment Date” means the last Business Day of March, June,
September and December.
     “Rating Notice” is defined in clause (h) of Section 7.1.1.
     “Refinancing” is defined in the second recital.

20



--------------------------------------------------------------------------------



 



     “Register” is defined in clause (b) of Section 2.8.
     “Reimbursement Obligation” is defined in Section 2.6.3.
     “Release” means a “release”, as such term is defined in CERCLA.
     “Replacement Lender” is defined in clause (f) of Section 10.11.1.
     “Required Lenders” means, at any time, Non-Defaulting Lenders holding at
least 51% of the Total Exposure Amount held by Non-Defaulting Lenders.
     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.
     “Restricted Payment” means the declaration or payment of any dividend
(other than dividends payable solely in Capital Securities of the Borrower or
any Subsidiary) on, or the making of any payment or distribution on account of,
or setting apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of any class of Capital
Securities of the Borrower or any Subsidiary or any warrants or options to
purchase any such Capital Securities, whether now or hereafter outstanding, or
the making of any other distribution in respect thereof, either directly or
indirectly, whether in cash or property, obligations of the Borrower or any
Subsidiary or otherwise.
     “Revolving Loan Borrowing” means the Revolving Loans of the same type and,
in the case of LIBO Rate Loans, having the same Interest Period made by all
Lenders required to make such Loans on the same Business Day and pursuant to the
same Borrowing Request in accordance with Section 2.1.
     “Revolving Loan Borrowing Request” means a Revolving Loan request and
certificate duly executed by an Authorized Officer of the Borrower substantially
in the form of Exhibit B-1 hereto.
     “Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to Section 2.1.1.
     “Revolving Loans” is defined in Section 2.1.1.
     “Revolving Note” means a (i) promissory note of the Borrower payable to any
Lender, in the form of Exhibit A-1 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from outstanding
Revolving Loans, and (ii) all other promissory notes accepted from time to time
in substitution therefor or renewal thereof.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc.
     “Scotia Capital” is defined in the preamble.

21



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act thereunder, all as
the same shall be in effect at the relevant time.
     “Senior Notes” means the senior, unsecured notes of the Borrower due in
2009 and the senior, unsecured notes of the Borrower due in 2012 issued under
the terms of the Senior Notes Documents, and any senior, unsecured notes of the
Borrower issued after the Effective Date.
     “Senior Notes Documents” means the Existing Indenture, the Senior Notes,
the Certificate of Determination and all other agreements, documents,
instruments, certificates, filings, consents, approvals, board of directors
resolutions and opinions furnished pursuant to or in connection with the
issuance of the Senior Notes and the other transactions contemplated thereby, in
each case as amended, supplemented, amended and restated or otherwise modified
from time to time in connection with any refinancing, replacement or otherwise.
     “Senior Unsecured Debt Rating” means the non-credit enhanced, long-term
senior unsecured debt rating ascribed to such Indebtedness of the Borrower by
S&P or Moody’s, as the case may be, announced by S&P or Moody’s, as the case may
be, from time to time.
     “Significant Subsidiary” means each U.S. Subsidiary now existing or
hereafter acquired or formed, and each successor thereto, which at any time of
determination accounts for more than two (2%) percent of (a) the consolidated
revenues of the Borrower and its Subsidiaries, or (b) the consolidated tangible
net worth (valued at the lesser of (i) fair market value or (ii) book value) of
the Borrower and its Subsidiaries taken as a whole.
     “Stated Amount” means, on any date and with respect to a particular Letter
of Credit, the total amount then available to be drawn under such Letter of
Credit.
     “Stated Expiry Date” with respect to any Letter of Credit, means the date
which, by the terms of such Letter of Credit, is the expiration date thereof.
     “Subject Fiscal Year” is defined in Section 7.2.5.
     “Subsidiary” means, with respect to any Person, any other Person of which
more than 50% of the outstanding Voting Securities of such other Person
(irrespective of whether at the time Capital Securities of any other class or
classes of such other Person shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more other Subsidiaries of
such Person, or by one or more other Subsidiaries of such Person. Unless the
context otherwise specifically requires, the term “Subsidiary” shall be a
reference to a Subsidiary of the Borrower.
     “Substitute Lender” is defined in Section 4.11.
     “Synthetic Lease” means, as applied to any Person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) (a) that is not a capital lease in accordance
with GAAP and (b) in respect of which the lessee retains or

22



--------------------------------------------------------------------------------



 



obtains ownership of the property so leased for federal income tax purposes,
other than any such lease under which that Person is the lessor.
     “Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.
     “Terminated Lender” is defined in Section 4.11.
     “Termination Date” means the date on which all Obligations have been paid
in full in cash, all Letters of Credit have been terminated or expired (or have
been Cash Collateralized) and all Commitments shall have terminated.
     “Tier I” means that the Senior Unsecured Debt Rating of the Borrower is at
least either (a) A+ by S&P or (b) A1 by Moody’s.
     “Tier II” means that the Senior Unsecured Debt Rating of the Borrower is
not at the Tier I level, and is at least either (a) A by S&P or (b) A2 by
Moody’s.
     “Tier III” means that the Senior Unsecured Debt Rating of the Borrower is
not at the Tier I or Tier II level, and is at least either (a) A- by S&P or
(b) A3 by Moody’s.
     “Tier IV” means that the Senior Unsecured Debt Rating of the Borrower is
not at the Tier I, Tier II or Tier III level, and is at least either (a) BBB+ by
S&P or (b) Baa1 by Moody’s.
     “Tier V” means that the Senior Unsecured Debt Rating of the Borrower is not
at the Tier I, Tier II, Tier III or Tier IV level.
     “Tobacco Business Assets” means, collectively, the assets (including
accounts receivable and Capital Securities) of (a) U.S. Smokeless Tobacco
Company, and (b) the Borrower and any other Subsidiary, which assets are used
primarily (or evidence ownership in Persons primarily engaged) in the
manufacture, sale or distribution of tobacco products.
     “Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all Letter of Credit Outstandings and the unfunded amount of the
Commitments.
     “type” means, relative to any Revolving Loan, the portion thereof, if any,
being maintained as a Base Rate Loan or a LIBO Rate Loan.
     “United States” or “U.S.” means the United States of America, its fifty
states and the District of Columbia.
     “U.S. Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States or a state thereof.

23



--------------------------------------------------------------------------------



 



     “Voting Securities” means, with respect to any Person, Capital Securities
of any class or kind ordinarily having the power to vote for the election of
directors, managers or other voting members of the governing body of such
Person.
     “Welfare Plan” means a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.
     “wholly owned Subsidiary” means any Subsidiary all of the outstanding
Capital Securities of which (other than any director’s qualifying shares or
investments by foreign nationals mandated by applicable laws) is owned directly
or indirectly by the Borrower.
     SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.
     SECTION 1.3. Cross-References. Unless otherwise specified, references in a
Loan Document to any Article or Section are references to such Article or
Section of such Loan Document, and references in any Article, Section or
definition to any clause are references to such clause of such Article, Section
or definition.
     SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in each Loan Document shall be interpreted,
and all accounting determinations and computations thereunder (including under
Section 7.2.3 and the definitions used in such calculations) shall be made, in
accordance with those generally accepted accounting principles (“GAAP”) applied
in the preparation of the Audited Financial Statements. Unless otherwise
expressly provided, all financial covenants and defined financial terms shall be
computed on a consolidated basis for the Borrower and its Subsidiaries, in each
case without duplication.
ARTICLE II
COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES AND LETTER OF CREDIT
     SECTION 2.1. Commitments. On the terms and subject to the conditions of
this Agreement, the Lenders and the Letter of Credit Issuer severally agree to
make Credit Extensions as set forth below.
     SECTION 2.1.1. Revolving Loan Commitment. Each Lender agrees that, from
time to time on any Business Day occurring from and after the Effective Date but
prior to the Commitment Termination Date applicable to such Lender, it will make
loans (relative to such Lender, its “Revolving Loans”) to the Borrower equal to
such Lender’s Percentage of the aggregate amount of each Borrowing of the
Revolving Loans requested by the Borrower to be made on such day. On the terms
and subject to the conditions hereof, the Borrower may from time to time borrow,
prepay and re-borrow Revolving Loans until the final Commitment Termination
Date. No Lender shall be permitted or required to make any Revolving Loan if,
after giving effect thereto, (a) the aggregate outstanding principal amount of
all Revolving Loans of such Lender would exceed such Lender’s Percentage of the
then existing Loan Commitment Amount, or (b) the sum of the aggregate principal
amount of all Loans then outstanding plus the

24



--------------------------------------------------------------------------------



 



aggregate amount of all Letter of Credit Outstandings would exceed the Loan
Commitment Amount.
     SECTION 2.1.2. Letter of Credit Commitment. From time to time on any
Business Day occurring from and after the Effective Date but prior to the
Commitment Termination Date applicable to the Letter of Credit Issuer, the
Letter of Credit Issuer agrees that it will
     (a) issue one or more standby letters of credit (relative to such Letter of
Credit Issuer, its “Letter of Credit”) for the account of the Borrower in the
Stated Amount requested by the Borrower on such day; or
     (b) extend the Stated Expiry Date of an existing standby Letter of Credit
previously issued hereunder.
No Stated Expiry Date shall extend beyond the earlier of (i) the five Business
Days prior to the Commitment Termination Date applicable to the Letter of Credit
Issuer and (ii) unless otherwise agreed to by the Letter of Credit Issuer in its
sole discretion, one year from the date of such extension. The Letter of Credit
Issuer shall not be permitted or required to issue any Letter of Credit if,
after giving effect thereto, (i) the aggregate amount of all Letter of Credit
Outstandings would exceed the Letter of Credit Commitment Amount or (ii) the sum
of the aggregate amount of all Letter of Credit Outstandings plus the aggregate
principal amount of all Loans then outstanding would exceed the Loan Commitment
Amount; provided that no Letter of Credit may expire after the Commitment
Termination Date of any Non-Consenting Lender if, after giving effect to such
issuance, the aggregate Revolving Loan Commitments of the Consenting Lenders
(including any replacement Lenders) for the period following such Commitment
Termination Date would be less than the Available Amount of the Letters of
Credit expiring after such Commitment Termination Date.
     SECTION 2.2. Optional Reduction of the Commitment Amounts. The Borrower
may, from time to time on any Business Day occurring after the Effective Date,
voluntarily reduce the amount of the Loan Commitment Amount or the Letter of
Credit Commitment Amount on the Business Day so specified by the Borrower;
provided, however, that all such reductions shall require at least one Business
Day’s prior notice to the Administrative Agent and be permanent, and any partial
reduction of any Commitment Amount shall be in a minimum amount of $5,000,000
and in an integral multiple of $1,000,000. Any optional or mandatory reduction
of the Loan Commitment Amount pursuant to the terms of this Agreement which
reduces the Loan Commitment Amount below the Letter of Credit Commitment Amount
shall result in an automatic and corresponding reduction of the Letter of Credit
Commitment Amount (as directed by the Borrower in a notice to the Administrative
Agent delivered together with the notice of such voluntary reduction in the Loan
Commitment Amount) to an aggregate amount not in excess of the Loan Commitment
Amount, as so reduced, without any further action on the part of the Letter of
Credit Issuer.
     SECTION 2.3. Borrowing Procedures. By delivering a Revolving Loan Borrowing
Request to the Administrative Agent, the Borrower may from time to time
irrevocably request, on the requested date of any Borrowing (and on or before
10:00 a.m. on such Business Day) in the case of Base Rate Loans, or on not less
than three Business Days’ notice (and on or before

25



--------------------------------------------------------------------------------



 



noon on such Business Day) in the case of LIBO Rate Loans, and in either case
not more than five Business Days’ notice, that a Borrowing be made, in the case
of LIBO Rate Loans, in a minimum amount of $5,000,000 and an integral multiple
of $1,000,000, in the case of Base Rate Loans, in a minimum amount of $5,000,000
and an integral multiple of $1,000,000 or, in either case, in the unused amount
of the Revolving Loan Commitment; provided, however, that all Revolving Loans
made on the Closing Date shall be made as Base Rate Loans. On the terms and
subject to the conditions of this Agreement, each Revolving Loan Borrowing shall
be comprised of the type of Revolving Loans and shall be made on the Business
Day, specified in such Revolving Loan Borrowing Request. On or before 11:00 a.m.
on such Business Day, each Lender that has a Revolving Loan Commitment shall
deposit with the Administrative Agent same day funds in an amount equal to such
Lender’s Percentage of the requested Revolving Loan Borrowing. Such deposit will
be made to an account which the Administrative Agent shall specify from time to
time by notice to the Lenders. To the extent funds are received from the
Lenders, the Administrative Agent shall make such funds available to the
Borrower by wire transfer to the accounts the Borrower shall have specified in
its Revolving Loan Borrowing Request. No Lender’s obligation to make any
Revolving Loan shall be affected by any other Lender’s failure to make any
Revolving Loan.
     SECTION 2.4. Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent, the Borrower may
from time to time irrevocably elect, on the requested date of any continuation
or conversion (and on or before 10:00 a.m. on such Business Day) in the case of
Base Rate Loans, or on not less than three Business Days’ notice (and on or
before noon on such Business Day) in the case of LIBO Rate Loans, and in either
case not more than five Business Days’ notice, that all, or any portion in an
aggregate minimum amount of $5,000,000 and an integral multiple of $1,000,000
be, in the case of Base Rate Loans, converted into LIBO Rate Loans or be, in the
case of LIBO Rate Loans, converted into Base Rate Loans or continued as LIBO
Rate Loans (in the absence of delivery of a Continuation/Conversion Notice with
respect to any LIBO Rate Loan at least three Business Days (but not more than
five Business Days) before the last day of the then current Interest Period with
respect thereto, such LIBO Rate Loan shall, on such last day, automatically
convert to a Base Rate Loan); provided, however, that (x) each such conversion
or continuation shall be pro rated among the applicable outstanding Revolving
Loans of all Lenders that have made such Revolving Loans, and (y) no portion of
the outstanding principal amount of any Revolving Loans may be continued as, or
be converted into, LIBO Rate Loans when any Default has occurred and is
continuing.
     SECTION 2.5. Funding of Revolving Loans. Each Lender may, if it so elects,
fulfill its obligation to make, continue or convert LIBO Rate Loans hereunder,
or to make Competitive Bid Loans based on a LIBOR Auction hereunder, by causing
one of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such LIBO Rate Loan or Competitive
Bid Loan, as the case may be; provided, however, that such LIBO Rate Loan or
Competitive Bid Loan, as the case may be, shall nonetheless be deemed to have
been made and to be held by such Lender, and the obligation of the Borrower to
repay such LIBO Rate Loan or Competitive Bid Loan, as the case may be, shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility. In addition, the Borrower hereby consents and
agrees that, for purposes of any determination to be made for purposes of
Section 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each

26



--------------------------------------------------------------------------------



 



Lender elected to fund all LIBO Rate Loans and Competitive Bid Loans based on a
LIBOR Auction by purchasing Dollar deposits in its LIBOR Office’s interbank
eurodollar market.
     SECTION 2.6. Letter of Credit Issuance Procedures. By delivering to the
Administrative Agent a Letter of Credit Issuance Request on or before noon on a
Business Day, the Borrower may from time to time irrevocably request on not less
than three nor more than ten Business Days’ notice, in the case of an initial
issuance of a Letter of Credit and not less than three Business Days’ prior
notice, in the case of a request for the extension of the Stated Expiry Date of
a standby Letter of Credit (in each case, unless a shorter notice period is
agreed to by the Issuer, in its sole discretion), that the Letter of Credit
Issuer issue, or extend the Stated Expiry Date of, a Letter of Credit in such
form as may be requested by the Borrower and approved by the Letter of Credit
Issuer, solely for the purposes described in Section 7.1.7. The Letter of Credit
Issuer will make available to the beneficiary thereof the original of the Letter
of Credit which it issues.
     SECTION 2.6.1. Other Lenders’ Participation. Upon the issuance of each
Letter of Credit, and without further action, each Lender (other than the Letter
of Credit Issuer) shall be deemed to have irrevocably purchased, to the extent
of its Percentage, a participation interest in such Letter of Credit (including
the Contingent Liability and any Reimbursement Obligation with respect thereto),
and such Lender shall, to the extent of its Percentage, be responsible for
reimbursing, within one Business Day, the Letter of Credit Issuer for the
Reimbursement Obligations which have not been reimbursed by the Borrower in
accordance with Section 2.6.3. In addition, such Lender shall, to the extent of
its Percentage, be entitled to receive a ratable portion of the Letter of Credit
fees payable pursuant to Section 3.3.3 with respect to each Letter of Credit
(other than the issuance fees payable to an Issuer of such Letter of Credit
pursuant to the last sentence of Section 3.3.3) and of interest payable pursuant
to Section 3.2 with respect to any Reimbursement Obligation. To the extent that
any Lender has reimbursed the Letter of Credit Issuer for a Disbursement, such
Lender shall be entitled to receive its ratable portion of any amounts
subsequently received (from the Borrower or otherwise) in respect of such
Disbursement.
     SECTION 2.6.2. Letter of Credit Disbursements. The Letter of Credit Issuer
will notify the Borrower and the Administrative Agent promptly of the
presentment for payment of any Letter of Credit, together with notice of the
date (the “Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”). Subject to the terms and provisions of such Letter of Credit
and this Agreement, the Letter of Credit Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit. Prior to 5:00 p.m. on
the Disbursement Date, the Borrower will reimburse the Administrative Agent, for
the account of the Letter of Credit Issuer, for all amounts which the Letter of
Credit Issuer has disbursed under such Letter of Credit, together with interest
thereon at a rate per annum equal to the rate per annum then in effect for Base
Rate Loans (with the then Applicable Margin accruing on such amount) pursuant to
Section 3.2 for the period from the Disbursement Date through the date of such
reimbursement. Subject to the availability of Revolving Loans, and so long as no
Default under Section 8.1.1 or any other Event of Default shall have occurred
and be continuing on the date of reimbursement, the Borrower may make such
reimbursement from the proceeds of Revolving Loans. Without limiting in any way
the foregoing and notwithstanding anything to the contrary contained herein or
in any separate application for any Letter of Credit, the Borrower hereby

27



--------------------------------------------------------------------------------



 



acknowledges and agrees that it shall be obligated to reimburse the Letter of
Credit Issuer upon each Disbursement of a Letter of Credit, and it shall be
deemed to be the obligor for purposes of each such Letter of Credit issued
hereunder (whether or not the account party on such Letter of Credit is the
Borrower).
     SECTION 2.6.3. Letter of Credit Reimbursement. The obligation (a
“Reimbursement Obligation”) of the Borrower under Section 2.6.2 to reimburse the
Letter of Credit Issuer with respect to each Disbursement (including interest
thereon), and, upon the failure of the Borrower to reimburse the Letter of
Credit Issuer, each Lender’s obligation under Section 2.6.1 to reimburse the
Letter of Credit Issuer, shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the Borrower or such Lender, as the case may be, may have or have had
against the Letter of Credit Issuer or any Lender, including any defense based
upon the failure of any Disbursement to conform to the terms of the applicable
Letter of Credit (if, in the Letter of Credit Issuer’s good faith opinion, such
Disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided, however, that after paying in full its Reimbursement Obligation
hereunder, nothing herein shall adversely affect the right of the Borrower or
such Lender, as the case may be, to commence any proceeding against the Letter
of Credit Issuer for any wrongful Disbursement made by the Letter of Credit
Issuer under a Letter of Credit as a result of acts or omissions constituting
gross negligence or willful misconduct on the part of the Letter of Credit
Issuer.
     SECTION 2.6.4. Deemed Disbursements. Upon the occurrence and during the
continuation of any Event of Default under Section 8.1.9 or, upon notification
by the Administrative Agent (acting at the direction of the Required Lenders) to
the Borrower of its obligations under this Section, following the occurrence and
during the continuation of any other Event of Default,
     (a) the aggregate Stated Amount of all Letters of Credit shall, without
demand upon or notice to the Borrower or any other Person, be deemed to have
been paid or disbursed by the Letter of Issuer (notwithstanding that such amount
may not in fact have been paid or disbursed); and
     (b) the Borrower shall be immediately obligated to reimburse the Letter of
Credit Issuer for the amount deemed to have been so paid or disbursed by the
Letter of Credit Issuer.
Amounts payable by the Borrower pursuant to this Section shall be deposited in
immediately available funds with the Administrative Agent and held as collateral
security for the Reimbursement Obligations. When all Defaults giving rise to the
deemed disbursements under this Section have been cured or waived, the
Administrative Agent shall return to the Borrower all amounts then on deposit
with the Administrative Agent pursuant to this Section which have not been
applied to the satisfaction of the Reimbursement Obligations.
     SECTION 2.6.5. Nature of Reimbursement Obligations. The Borrower, each
other Obligor and, to the extent set forth in Section 2.6.1, each Lender shall
assume all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Letter of Credit

28



--------------------------------------------------------------------------------



 



Issuer (except to the extent of its own gross negligence or willful misconduct)
shall not be responsible for:
     (a) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any Letter of Credit or any document submitted by any party in connection
with the application for and issuance of a Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;
     (b) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or the proceeds thereof
in whole or in part, which may prove to be invalid or ineffective for any
reason;
     (c) failure of the beneficiary to comply fully with conditions required in
order to demand payment under a Letter of Credit;
     (d) errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telex or otherwise; or
     (e) any loss or delay in the transmission or otherwise of any document or
draft required in order to make a Disbursement under a Letter of Credit.
None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the Letter of Credit Issuer or any Lender hereunder.
In furtherance and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by the Letter of Credit Issuer in good faith
(and not constituting gross negligence or willful misconduct) shall be binding
upon each Obligor and each such Loan Party, and shall not put the Letter of
Credit Issuer under any resulting liability to any Obligor or any Loan Party, as
the case may be. In any event, except to the extent of the Letter of Credit
Issuer’s gross negligence or willful misconduct, if the Borrower fails to object
with specificity in writing to a draw under a Letter of Credit at least one hour
prior to the time the Letter of Credit Issuer is required to make payment of
such draw, the Borrower shall be deemed to have waived any objection to the
making of such payment.
     SECTION 2.7. Competitive Bid Loans. From time to time on any Business Day
occurring from and after the Effective Date but prior to the date which is
fifteen Business Days prior to the final Commitment Termination Date, each
Lender agrees that the Borrower may request that Competitive Bid Loan Borrowings
be made in accordance with this Section. No Lender shall be permitted or
required to make any Competitive Bid Loan if, after giving effect thereto, the
sum of the aggregate principal amount of all Loans then outstanding plus the
aggregate amount of all Letter of Credit Outstandings would exceed the Loan
Commitment Amount.
     SECTION 2.7.1. Competitive Bid Loan Borrowing Request. By delivering a
Competitive Bid Loan Borrowing Request to the Administrative Agent (which shall
constitute an invitation to the Lenders to extend Competitive Bid Loan quotes to
the Borrower) on or before 10:00 a.m. on a Business Day, the Borrower may from
time to time request, on not less than two Business Day’s notice in the case of
an Absolute Rate Auction, or five Business Days’ notice in

29



--------------------------------------------------------------------------------



 



the case of a LIBOR Auction, Competitive Bid Loan Borrowings, which Competitive
Bid Loan Borrowing Request shall specify:
     (a) the proposed date (which shall be a Business Day) of such proposed
Competitive Bid Loan Borrowing, and the aggregate principal amount of the
Competitive Bid Loan to be made as part of such proposed Competitive Bid Loan
Borrowing, which shall be in a minimum principal amount of $5,000,000 and in an
integral multiple of $1,000,000);
     (b) whether the Competitive Bid Loan quotes requested are to set forth a
LIBO Rate Bid Margin or an Absolute Rate;
     (c) the proposed maturity date (with respect to each such Competitive Bid
Loan, its “Competitive Bid Loan Maturity Date”) for repayment of the Competitive
Bid Loan to be made as part of such Competitive Bid Loan Borrowing (which
maturity date may not be later than the earlier of (i) the date occurring six
months after the date of such Competitive Bid Loan Borrowing and (ii) the final
Commitment Termination Date); and
     (d) in the case of Competitive Bid Loans based on the LIBOR Auction, the
proposed duration of the Interest Period applicable thereto.
     SECTION 2.7.2. Invitation for Bid Loan Quotes. Promptly upon receipt of a
Competitive Bid Loan Borrowing Request, the Administrative Agent shall send to
the Lenders by facsimile an Invitation for Bid Loan Quotes containing the
information contained in the applicable Competitive Bid Loan Borrowing Request
and which shall constitute an invitation by the Borrower to each Lender to
submit Competitive Bid Loan quotes in response thereto.
     SECTION 2.7.3. Submission and Contents of Bid Loan Quotes. (a) If any
Lender, in its sole and absolute discretion, elects to offer to make a
Competitive Bid Loan to the Borrower as part of any Competitive Bid Loan
Borrowing at a rate of interest specified by such Lender in its sole and
absolute discretion, it shall deliver to the Administrative Agent, not later
than 11:00 a.m. (x) on the third Business Day prior to the proposed date of the
Competitive Bid Loan Borrowing, in the case of a LIBOR Auction or (y) on the
Business Day prior to the proposed date of the Competitive Bid Loan Borrowing,
in the case of an Absolute Rate Auction, a Competitive Bid Loan Offer. Each such
Competitive Bid Loan Offer shall specify:
     (i) the proposed date of the Competitive Bid Loan Borrowing, which shall be
the same as that set forth in the applicable Invitation for Bid Loan Quotes;
     (ii) the principal amount of the Competitive Bid Loan which such Lender
would be willing to make as part of such proposed Competitive Bid Loan
Borrowing, which principal amount may be greater than, less than or equal to
such Lender’s Percentage of the Loan Commitment Amount, but which amount shall
be in a minimum principal amount of $5,000,000 and in an integral multiple of
$1,000,000;
     (iii) in the case of a LIBOR Auction, the LIBO Rate Bid Margin, and in the
case of an Absolute Rate Auction, the Absolute Rate therefor; and

30



--------------------------------------------------------------------------------



 



     (iv) the identity of the quoting Lender.
     (b) Any Competitive Bid Loan Offer that (i) is not substantially in the
form of Exhibit H-2 hereto or does not specify all of the information required
in clause (a), (ii) contains qualifying, conditional or similar language,
(iii) contains proposed terms other than or in addition to those set forth in
the applicable Invitation for Bid Loan Quotes or (iv) arrives after the time set
forth in clause (a) shall be disregarded by the Administrative Agent and not
forwarded to the Borrower pursuant to Section 2.7.4; provided, however, that a
Lender may submit, and the Administrative Agent will accept, any subsequent
Competitive Bid Loan Offer of a Lender which is submitted solely to correct a
manifest error in an earlier Competitive Bid Loan Offer submitted by such
Lender.
     SECTION 2.7.4. Notice to Borrower. The Administrative Agent shall (by
telephone, confirmed by facsimile), by 2:00 p.m. (a) on the third Business Day
prior to the proposed date of Competitive Bid Loan Borrowing, in the case of a
LIBOR Auction and (b) on the Business Day prior to the proposed date of
Competitive Bid Loan Borrowing, in the case of an Absolute Rate Auction, notify
the Borrower of the terms of any properly submitted Competitive Bid Loan Offer
submitted by a Lender. The Administrative Agent’s notice to the Borrower shall
specify (i) the aggregate principal amount of Competitive Bid Loans for which
offers have been received in respect of the related Invitation for Bid Loan
Quotes, (ii) the respective principal amounts and Competitive Bid Rates so
offered, and (iii) the identity of such quoting Lenders.
     SECTION 2.7.5. Competitive Bid Loan Acceptance. The Borrower will, at any
time prior to 4:00 p.m. (a) on the third Business Day prior to the proposed date
of Competitive Bid Loan Borrowing, in the case of a LIBOR Auction or (b) on the
Business Day prior to the proposed date of Competitive Bid Loan Borrowing, in
the case of an Absolute Rate Auction, either
     (a) irrevocably cancel the Competitive Bid Loan Borrowing Request that
requested such Competitive Bid Loan Borrowing by giving the Administrative Agent
(which shall promptly notify each Lender) telephonic notice (promptly confirmed
in writing) to that effect (and, for purposes of this Section, a failure on the
part of the Borrower to timely notify the Administrative Agent under the terms
of this Section shall be deemed to be non-acceptance of all offers so notified
to it pursuant to this Section); or
     (b) irrevocably accept one or more of the offers made by any Lender or
Lenders pursuant to Section 2.7.3 by giving the Administrative Agent telephonic
notice (and the Administrative Agent shall, promptly upon receiving such
telephonic notice from the Borrower, notify each Lender whose Competitive Bid
Loan Offer has been accepted), which telephonic notice shall be promptly
confirmed in writing by delivery to the Administrative Agent of a Competitive
Bid Loan Borrowing Notice, copies of which shall thereafter be forwarded to each
of the Lenders, of (i) the amount of the Competitive Bid Loan Borrowing to be
made on such date, and (ii) the amount of the Competitive Bid Loan (which amount
shall not be greater than, but which may be less than, the amount offered by
such Lender for such Competitive Bid Loan pursuant to Section 2.7.3) to be made
by such Lender as part of such Competitive Bid Loan Borrowing, and reject any
remaining offers made by Lenders pursuant to Section 2.7.3 by giving the
Administrative

31



--------------------------------------------------------------------------------



 



Agent (which shall promptly give to the Lenders) notice to that effect;
provided, however, that (A) the aggregate amount of the Competitive Bid Loan
Offers accepted by the Borrower shall not exceed the principal amount specified
in the applicable Competitive Bid Loan Borrowing Request; and (B) no Lender
shall, without its prior written consent (in its sole and absolute discretion),
be required to make a Competitive Bid Loan in a principal amount of less than
$5,000,000 and in integrals of other than $1,000,000.
     SECTION 2.7.6. Funding of Competitive Bid Loans. On or before 11:00 a.m. on
the date specified for each Competitive Bid Loan hereunder, each Lender
participating in the making of such Loan shall deposit with the Administrative
Agent same day funds in an amount equal to the amount of such Loan to be made by
such Lender. Such deposit will be made to an account which the Administrative
Agent shall specify from time to time by notice to the Lenders. To the extent
funds are received from the Lenders, the Administrative Agent shall make such
funds available to the Borrower by wire transfer to the accounts the Borrower
shall have specified in its Competitive Bid Loan Borrowing Notice.
     SECTION 2.8. Notes.
     (a) The Borrower agrees that, upon the request to the Administrative Agent
by any Lender, the Borrower will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to (i) in the case of Revolving Loans, such
Lender’s Percentage of the original Loan Commitment Amount, and (ii) in the case
of Competitive Bid Loans, the aggregate principal amount of Competitive Bid
Loans made by such Lender to the Borrower. The Borrower hereby irrevocably
authorizes each Lender to make (or cause to be made) appropriate notations on
the grid attached to such Lender’s Note(s) (or on any continuation of such
grid), which notations, if made, shall evidence, inter alia, the date of, the
outstanding principal amount of, and the interest rate and Interest Period
applicable to the Loans evidenced thereby. Such notations shall, to the extent
not inconsistent with notations made by the Administrative Agent in the
Register, be conclusive and binding on each Obligor absent manifest error;
provided, however, that the failure of any Lender to make any such notations, or
any error in any such notation, shall not limit or otherwise affect any
Obligations of any Obligor.
     (b) The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for the purpose of this clause, to maintain a register
(the “Register”) on which the Administrative Agent will record each Lender’s
Commitment, the Loans made by each Lender and each repayment in respect of the
principal amount of the Loans, annexed to which the Administrative Agent shall
retain a copy of each Lender Assignment Agreement delivered to the
Administrative Agent pursuant to Section 10.11.1. Failure to make any
recordation, or any error in such recordation, shall not affect any Obligor’s
Obligations. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person in whose name a Loan is registered (or, if applicable, to
which a Note has been issued) as the owner thereof for the purposes of all Loan
Documents, notwithstanding notice or any provision herein to the contrary. Any
assignment or transfer of a Commitment or the Loans made pursuant hereto shall
be registered in the Register only upon delivery to the Administrative Agent of
a Lender Assignment Agreement that has been executed

32



--------------------------------------------------------------------------------



 



by the requisite parties pursuant to Section 10.11.1. No assignment or transfer
of a Lender’s Commitment or Loans shall be effective unless such assignment or
transfer shall have been recorded in the Register by the Administrative Agent as
provided in this Section.
     SECTION 2.9. Increase in Loan Commitment Amount.
     (a) The Borrower shall have the right up to six months prior to the final
Commitment Termination Date but not more than once in any calendar year, by
notice to the Administrative Agent, to effectuate from time to time an increase
(a “Commitment Increase”) in the combined Revolving Loan Commitments under this
Agreement by adding to this Agreement one or more commercial banks or financial
institutions (who shall, upon completion of the requirements of this Section 2.9
constitute “Lenders” hereunder) (an “Added Lender”), or by allowing one or more
Lenders in their sole discretion to increase their respective Revolving Loan
Commitments hereunder (each an “Increasing Lender”), so that such added and
increased Revolving Loan Commitments shall equal the increase in the Loan
Commitment Amount effectuated pursuant to this Section 2.9; provided that (i) no
added Revolving Loan Commitment shall be less than $25,000,000, (ii) no increase
in or added Revolving Credit Commitments pursuant to this Section 2.9 shall
result in combined Revolving Credit Commitments exceeding $500,000,000, (iii) on
the date of any request by the Borrower for a Commitment Increase and on the
related Increased Commitment Date, the conditions set forth in Section 5.3 shall
be satisfied, (iv) each Added Lender shall have a Revolving Loan Commitment of
not less than $5,000,000, and (v) no Lender’s Revolving Loan Commitment shall be
increased under this Section 2.9 without the consent of such Lender. If any
Lender shall fail to notify the Administrative Agent and the Borrower in writing
of its consent to any such request increase, such Lender shall be deemed to be
have declined such request. The Borrower shall deliver to the Administrative
Agent on or before the effective date of any increase in the Loan Commitment
Amount each of the following items with respect to each Added Lender and
Increasing Lender:
     (i) a written notice of the Borrower’s intention to increase the combined
Revolving Loan Commitments pursuant to this Section 2.9, which shall specify
each Added Lender, if any, the changes in amounts of Revolving Loan Commitments
that will result, and such other information as is reasonably requested by the
Administrative Agent;
     (ii) documents in form and substance satisfactory to the Administrative
Agent executed and delivered by each Added Lender and each Increasing Lender,
pursuant to which it becomes a party hereto or increases its Revolving Loan
Commitment, as the case may be; and
     (iii) if requested by the applicable Lender, Notes or replacement Notes, as
the case may be, executed and delivered by the Borrower.
     (b) Upon receipt of any notice referred to in clause (a)(i) above, the
Administrative Agent shall promptly notify each Lender thereof. Upon execution
and delivery of such documents and the satisfaction of the conditions set forth
in Section 5.3 (the “Increased Commitment Date”), such Added Lender shall
constitute a “Lender” hereunder with a Revolving Loan Commitment as specified
therein, or such Lender’s Revolving Loan Commitment shall

33



--------------------------------------------------------------------------------



 



increase as specified therein, as the case may be. Immediately upon the
effectiveness of the addition of such Added Lender or the increase in the
Revolving Loan Commitment of such Increasing Lender under this Section 2.9
(i) the respective Percentages (and the participations in Letters of Credit) of
the Lenders shall be deemed modified as appropriate to correspond to such
changed combined Revolving Loan Commitments, and (ii) if there are at such time
outstanding any Loan, each Lender whose Percentage has been decreased as a
result of the increase in the combined Revolving Loan Commitments shall be
deemed to have assigned, without recourse, to each Added Lender and Increasing
Lender such portion of such Lender’s Revolving Loans as shall be necessary to
effectuate such adjustment in Percentages. Each Increasing Lender and Added
Lender (A) shall be deemed to have assumed such portion of such Revolving Loan
and (B) shall fund to each other Lender on the Increased Commitment Date the
amount of Revolving Loans assigned by it to such Lender.
     SECTION 2.10. Extension of Commitment Termination Date.
     (a) At least 45 days but not more than 60 days prior to the first and/or
second anniversaries of the Closing Date, the Borrower, by written notice to the
Administrative Agent, may request an extension of the Commitment Termination
Date in effect at such time by one year from its then scheduled expiration. The
Administrative Agent shall promptly notify each Lender of such request, and each
Lender shall in turn, in its sole discretion, not earlier than 30 days but not
later than 20 days prior to the applicable anniversary date, notify the Borrower
and the Administrative Agent in writing as to whether such Lender will consent
to such extension. If any Lender shall fail to notify the Administrative Agent
and the Borrower in writing of its consent to any such request for extension of
the Commitment Termination Date at least 20 days prior to such anniversary date,
such Lender shall be deemed to be a Non-Consenting Lender with respect to such
request. The Administrative Agent shall notify the Borrower not later than
15 days prior to the applicable anniversary date of the decision of the Lenders
regarding the Borrower’s request for an extension of the Commitment Termination
Date.
     (b) If all the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.10, the Commitment Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the conditions set forth in Section 5.3 shall be satisfied. If less than
all of the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.10, the Commitment Termination Date in effect
at such time shall, effective as at the applicable Extension Date and subject to
subsection (d) of this Section 2.10, be extended as to those Lenders that so
consented (each a “Consenting Lender”) but shall not be extended as to any other
Lender Party (each a “Non-Consenting Lender”). To the extent that the Commitment
Termination Date is not extended as to any Lender pursuant to this Section 2.10
and the Commitment(s) of such Lender are not assumed in accordance with
subsection (c) of this Section 2.10 on or prior to the applicable Extension
Date, the Commitment(s) of such Non-Consenting Lender shall automatically
terminate in whole on such unextended Commitment Termination Date without any
further notice or other action by the Borrower, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 4.3, 4.4, 4.5,
4.6, 10.3 and 10.4, and its obligations under Section 9.11, shall survive the
Commitment Termination Date for such Lender as to matters occurring prior to
such date. It is understood and

34



--------------------------------------------------------------------------------



 



agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Commitment
Termination Date.
     (c) If less than all of the Lender Parties consent to any such request
pursuant to subsection (a) of this Section 2.10, the Borrower may arrange for
one or more Consenting Lenders or Eligible Assignees to assume, effective as of
the Extension Date, any Non-Consenting Lender’s Commitment(s) and all of the
obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; provided, however, that the amount of the Revolving Loan Commitment of
any such Eligible Assignee as a result of such substitution shall in no event be
less than $5,000,000 unless the amount of the Revolving Loan Commitment of such
Non-Consenting Lender is less than $5,000,000, in which case such Eligible
Assignee shall assume all of such lesser amount; and provided further that:
     (i) any such Consenting Lender or Eligible Assignee shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Revolving Loans, if any, of such Non-Consenting Lender plus (B) any accrued but
unpaid fees owing to such Non-Consenting Lender as of the effective date of such
assignment;
     (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
     (iii) with respect to any such Eligible Assignee, the applicable processing
and recordation fee required under Section 11.11.1 for such assignment shall
have been paid;
provided further that such Non-Consenting Lender’s rights under Sections 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, and its obligations under Section 9.11, shall
survive such substitution as to matters occurring prior to the date of
substitution. At least three Business Days prior to any Extension Date, (A) each
such Eligible Assignee, if any, shall have delivered to the Borrower and the
Administrative Agent a Lender Assignment Agreement, duly executed by such
Eligible Assignee, such Non-Consenting Lender, the Borrower and the
Administrative Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Administrative
Agent as to the increase in the amount of its Commitment and (C) each
Non-Consenting Lender being replaced pursuant to this Section 2.10 shall have
delivered to the Administrative Agent any Note or Notes held by such
Non-Consenting Lender. Upon the payment or prepayment of all amounts referred to
in clauses (i), (ii) and (iii) of the immediately preceding sentence, each such
Consenting Lender or Eligible Assignee, as of the Extension Date, will be
substituted for such Non-Consenting Lender under this Agreement and shall be a
Lender for all purposes of this Agreement, without any further acknowledgment by
or the consent of the other Lenders, and the obligations of each such
Non-Consenting Lender hereunder shall, by the provisions hereof, be released and
discharged.
     (d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.10) Lenders having Revolving Loan Commitments
equal to at least 50% of

35



--------------------------------------------------------------------------------



 



the Revolving Loan Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension not later than one Business Day
prior to such Extension Date, the Administrative Agent shall so notify the
Borrower, and , subject to the satisfaction of the conditions in Section 5.3,
the Commitment Termination Date then in effect shall be extended for the
additional one-year period as described in subsection (a) of this Section 2.10,
and all references in this Agreement, and in the Notes, if any, to the
“Commitment Termination Date” shall, with respect to each Consenting Lender and
each Eligible Assignee for such Extension Date, refer to the Commitment
Termination Date as so extended. Promptly following each Extension Date, the
Administrative Agent shall notify the Lenders (including, without limitation,
each Eligible Assignee) of the extension of the scheduled Commitment Termination
Date in effect immediately prior thereto and shall thereupon record in the
Register the relevant information with respect to each such Consenting Lender
and each such Eligible Assignee.
ARTICLE III
REPAYMENTS, PREPAYMENTS, DEPOSITS, INTEREST AND FEES
     SECTION 3.1. Repayments and Prepayments; Application. The Borrower agrees
that the Loans shall be repaid and prepaid pursuant to the following terms.
     SECTION 3.1.1. Repayments and Prepayments. The Borrower shall repay in full
the unpaid principal amount of (x) the Revolving Loans made by each Lender upon
the Commitment Termination Date of such Lender, and (y) the Competitive Bid
Loans upon the Competitive Bid Loan Maturity Date therefor. Prior thereto,
payments and prepayments of the Loans shall or may be made as set forth below.
     (a) From time to time on any Business Day, the Borrower may make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any Revolving Loans; provided, that (i) any such prepayment of Revolving
Loans shall be made pro rata among the Revolving Loans of the same type and, if
applicable, having the same Interest Period of all Lenders that have made such
Revolving Loans; (ii) all such voluntary prepayments shall require at least one
but no more than five Business Days’ prior notice to the Administrative Agent;
and (iii) all such voluntary partial prepayments shall be, in an aggregate
minimum amount of $5,000,000 and an integral multiple $1,000,000.
     (b) On each date when the sum of (i) the aggregate outstanding principal
amount of all Loans and (ii) the aggregate amount of all Letter of Credit
Outstandings exceeds the Loan Commitment Amount (as it may be reduced from time
to time pursuant to this Agreement), the Borrower shall make a mandatory
prepayment of Loans and, if necessary, Cash Collateralize all Letter of Credit
Outstandings, in an aggregate amount equal to such excess.
     (c) Immediately upon any acceleration of the Commitment Termination Date of
any Loans pursuant to Section 8.2 or Section 8.3, the Borrower shall repay all
the Loans, unless, pursuant to Section 8.3, only a portion of all the Loans is
so accelerated (in which case the portion so accelerated shall be so repaid).

36



--------------------------------------------------------------------------------



 



Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.
     SECTION 3.1.2. Application. Each prepayment or repayment of the principal
of the Loans shall be applied, to the extent of such prepayment or repayment
     (a) with respect to application among all Loans then outstanding, first, to
the principal amount of Competitive Bid Loans then outstanding, and second, to
the principal amount of Revolving Loan then outstanding; provided, however,
that, notwithstanding the foregoing, at any time following the occurrence and
during the continuation of any Default, any prepayment or repayment of the
principal of the Loans then outstanding shall be applied pro rata among all
Loans then outstanding;
     (b) with respect to the types of Competitive Bid Loans then outstanding,
first, to the principal amount thereof being maintained as Absolute Rate Loans,
and second, subject to the terms of Section 4.4, to the principal amount thereof
based on a LIBOR Auction; and
     (c) with respect to the types of Revolving Loans then outstanding, first,
to the principal amount thereof being maintained as Base Rate Loans, and second,
subject to the terms of Section 4.4, to the principal amount thereof being
maintained as LIBO Rate Loans.
     SECTION 3.2. Interest Provisions. Interest on the outstanding principal
amount of Loans shall accrue and be payable in accordance with the terms set
forth below.
     SECTION 3.2.1. Rates. Pursuant to an appropriately delivered Borrowing
Request or Continuation/Conversion Notice, the Borrower may elect that Loans
comprising a Borrowing accrue interest at a rate per annum:
     (a) on that portion maintained from time to time as a Base Rate Loan, equal
to the sum of the Alternate Base Rate from time to time in effect;
     (b) on that portion maintained as a LIBO Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted)
for such Interest Period plus the Applicable Margin; and
     (c) on that portion maintained as a Competitive Bid Loan, equal to the
applicable Competitive Bid Rate specified by the Lender making such Competitive
Bid Loan in its Competitive Bid Loan Offer with respect thereto delivered by
such Lender and accepted by the Borrower pursuant to Section 2.7.
All LIBO Rate Loans and Competitive Bid Loans based on a LIBOR Auction shall
bear interest from and including the first day of the applicable Interest Period
to (but not including) the last day of such Interest Period at the interest rate
determined as applicable to such LIBO Rate Loan or Competitive Bid Loan.

37



--------------------------------------------------------------------------------



 



     SECTION 3.2.2. Post-Maturity Rates. After the date any principal amount of
any Loan or Reimbursement Obligation is due and payable (whether on the
Commitment Termination Date, upon acceleration or otherwise), or after any other
monetary Obligation of the Borrower shall have become due and payable, the
Borrower shall pay, but only to the extent permitted by law, interest (after as
well as before judgment) on such amounts at a rate per annum equal to (a) in the
case of overdue principal on any Loan, the rate of interest that otherwise would
be applicable to such Loan plus 2% per annum; and (b) in the case of overdue
interest, fees, and other monetary Obligations, the Alternate Base Rate, plus,
2% per annum.
     SECTION 3.2.3. Payment Dates. Interest accrued on each Loan shall be
payable, without duplication:
     (a) on the Commitment Termination Date therefor;
     (b) on the date of any payment or prepayment, in each case in whole or in
part, of principal outstanding on such Loan on the principal amount so paid or
prepaid;
     (c) with respect to Base Rate Loans, in arrears on each Quarterly Payment
Date occurring after the Effective Date;
     (d) with respect to Absolute Rate Loans, on each Competitive Bid Loan
Maturity Date if such maturity date occurs on or prior to the date which is
three months from the applicable Borrowing Date for such Loans, otherwise on
each Quarterly Payment Date occurring after the effective Date;
     (e) with respect to LIBO Rate Loans and Competitive Bid Loans based on a
LIBOR Auction, on the last day of each applicable Interest Period (and, if such
Interest Period shall exceed three months, on the date occurring on each
three-month interval occurring after the first day of such Interest Period);
     (f) with respect to any Base Rate Loans converted into LIBO Rate Loans on a
day when interest would not otherwise have been payable pursuant to clause (c),
on the date of such conversion; and
     (g) on that portion of any Loans the Commitment Termination Date of which
is accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.
Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Commitment Termination Date, upon
acceleration or otherwise) shall be payable upon demand.
     SECTION 3.3. Fees. The Borrower agrees to pay the fees set forth below. All
such fees shall be non-refundable.
     SECTION 3.3.1. Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender, for the period (including
any portion thereof when the Revolving Loan Commitment is suspended by reason of
the Borrower’s inability to satisfy any condition of Article V) commencing on
the Effective Date and continuing through the

38



--------------------------------------------------------------------------------



 



Commitment Termination Date, a commitment fee in an amount equal to the
Applicable Commitment Fee Margin, in each case on such Lender’s applicable
Percentage of the sum of the average daily unused portion of the Loan Commitment
Amount (net of Letter of Credit Outstandings). All commitment fees payable
pursuant to this Section shall be payable by the Borrower in arrears on the
Effective Date and thereafter on the first Business Day following each Quarterly
Payment Date (and shall include payment through and including such Quarterly
Payment Date) following the Effective Date, and on the Commitment Termination
Date.
     SECTION 3.3.2. Administrative Agent’s Fees. The Borrower agrees to pay to
the Administrative Agent, for its own account, the fees in the amounts and on
the dates set forth in the Administrative Fee Letter.
     SECTION 3.3.3. Letter of Credit Fee. The Borrower agrees to pay to the
Administrative Agent, for the pro rata account of the Letter of Credit Issuer
and each Lender, a Letter of Credit fee in an amount equal to the then effective
Applicable Margin for Loans maintained as LIBO Rate Loans, multiplied by the
Stated Amount of each such Letter of Credit, such fees being payable quarterly
in arrears on each Quarterly Payment Date following the date of issuance of each
Letter of Credit and on the Commitment Termination Date. The Borrower further
agrees to pay to the Letter of Credit Issuer, quarterly in arrears on each
Quarterly Payment Date following the date of issuance of each Letter of Credit
and on the Commitment Termination Date, an issuance fee as specified in the
Issuer Fee Letter or as otherwise agreed to by the Borrower and the Letter of
Credit Issuer.
ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS
     SECTION 4.1. LIBO Rate Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrower and the
Administrative Agent, be conclusive and binding on the Borrower) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any Governmental Authority asserts that it is unlawful, for such
Lender to make or continue any Loan as, or to convert any Loan into, a LIBO Rate
Loan, and/or to make or maintain any Competitive Bid Loans based on a LIBOR
Auction, the obligations of such Lender to make, continue or convert any such
LIBO Rate Loan and/or Competitive Bid Loans based on a LIBOR Auction shall, upon
such determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding (a) LIBO Rate Loans payable to such Lender shall
automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion and (b) Competitive Bid Loans based on a LIBOR Auction shall
automatically become due and payable on the date of such determination.
     SECTION 4.2. Deposits Unavailable. If the Administrative Agent shall have
determined that
     (a) Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to it in its relevant market; or

39



--------------------------------------------------------------------------------



 



     (b) by reason of circumstances affecting its relevant market, adequate
means do not exist for ascertaining the interest rate applicable hereunder to
LIBO Rate Loans or Competitive Bid Loans based on a LIBOR Auction;
then, upon notice from the Administrative Agent to the Borrower and the Lenders,
the obligations of all Lenders under Section 2.3 and Section 2.4 to make or
continue any Loans as, or to convert any Loans into, LIBO Rate Loans or the
right of the Borrower to solicit any Competitive Bid Loans based on a LIBOR
Auction shall forthwith be suspended until the Administrative Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
     SECTION 4.3. Increased LIBO Rate Loan Costs, etc. The Borrower agrees to
reimburse each Lender and the Letter of Credit Issuer for any increase in the
cost to such Lender or the Letter of Credit Issuer of, or any reduction in the
amount of any sum receivable by such Loan Party in respect of, such Loan Party’s
Commitments and the making of Credit Extensions hereunder (including the making,
continuing or maintaining (or of its obligation to make or continue) any Loans
as, or of converting (or of its obligation to convert) any Loans into, LIBO Rate
Loans (or Competitive Bid Loans based on a LIBOR Auction) that arise in
connection with any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in after the Closing Date of, any law
or regulation, directive, guideline, decision or request (whether or not having
the force of law) of any Governmental Authority, except for such changes with
respect to increased capital costs and Taxes which are governed by Sections 4.5
and 4.6, respectively. Each affected Loan Party shall promptly notify the
Administrative Agent and the Borrower in writing of the occurrence of any such
event, stating the reasons therefor and setting forth in reasonable detail the
basis for requesting the additional amount required fully to compensate such
Loan Party for such increased cost or reduced amount. Such additional amounts
shall be payable by the Borrower directly to such Loan Party within five days of
its receipt of such notice, and such notice shall, in the absence of manifest
error, be conclusive and binding on the Borrower.
     SECTION 4.4. Funding Losses. In the event any Lender shall incur any loss
or expense (including any loss or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a LIBO Rate Loan or a
Competitive Bid Loan based on a LIBOR Auction but excluding loss of anticipated
profits) as a result of
     (a) any conversion or repayment or prepayment of the principal amount of
any LIBO Rate Loan or Competitive Bid Loan based on a LIBOR Auction on a date
other than the scheduled last day of the Interest Period applicable thereto,
whether pursuant to Section 2.9(b), Article III or otherwise;
     (b) any Loans not being made as (i) LIBO Rate Loans in accordance with the
Borrowing Request therefor or (ii) Competitive Bid Loans based on a LIBOR
Auction in accordance with the Competitive Bid Loan Acceptance therefor; or

40



--------------------------------------------------------------------------------



 



     (c) any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/Conversion Notice therefor;
then, upon the written notice of such Lender setting forth in reasonable detail
the basis for requesting such amount to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense.
Such written notice shall, in the absence of manifest error, be conclusive and
binding on the Borrower.
     SECTION 4.5. Increased Capital Costs. If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority affects
or would affect the amount of capital required or expected to be maintained by
any Loan Party or any Person controlling such Loan Party, and such Loan Party
determines (in good faith but in its sole and absolute discretion) that the rate
of return on its or such controlling Person’s capital as a consequence of the
Commitments or the Credit Extensions made, or the Letter of Credit participated
in, by such Loan Party is reduced to a level below that which such Loan Party or
such controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice from time to time by such Loan Party to the
Borrower setting forth in reasonable detail the basis for requesting such
amount, the Borrower shall within five days following receipt of such notice pay
directly to such Loan Party additional amounts sufficient to compensate such
Loan Party or such controlling Person for such reduction in rate of return. A
statement of such Loan Party as to any such additional amount or amounts shall,
in the absence of manifest error, be conclusive and binding on the Borrower. In
determining such amount, such Loan Party may use any method of averaging and
attribution that it (in its sole and absolute discretion) shall deem applicable.
     SECTION 4.6. Taxes. The Borrower covenants and agrees as follows with
respect to Taxes.
     (a) Any and all payments by the Borrower under each Loan Document shall be
made without setoff, counterclaim or other defense, and free and clear of, and
without deduction or withholding for or on account of, any Taxes. In the event
that any Taxes are required to be deducted or withheld from any payment required
to be made by any Obligor to or on behalf of any Loan Party under any Loan
Document, then:
     (i) subject to clause (f), if such Taxes are Non-Excluded Taxes, the amount
of such payment shall be increased as may be necessary so that such payment is
made, after withholding or deduction for or on account of such Taxes, in an
amount that is not less than the amount provided for in such Loan Document; and
     (ii) the Borrower shall withhold the full amount of such Taxes from such
payment (as increased pursuant to clause (a)(i)) and shall pay such amount to
the Governmental Authority imposing such Taxes in accordance with applicable
law.

41



--------------------------------------------------------------------------------



 



     (b) In addition, the Borrower shall pay all Other Taxes imposed to the
relevant Governmental Authority imposing such Other Taxes in accordance with
applicable law.
     (c) As promptly as practicable after the payment of any Taxes or Other
Taxes, and in any event within 45 days of any such payment being due, the
Borrower shall furnish to the Administrative Agent a copy of an official receipt
(or a certified copy thereof) evidencing the payment of such Taxes or Other
Taxes. The Administrative Agent shall make copies thereof available to any
Lender upon request therefor.
     (d) Subject to clause (f), the Borrower shall indemnify each Loan Party for
any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on (and
whether or not paid directly by) such Loan Party whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority. Promptly upon having knowledge that any such
Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed, and
promptly upon notice thereof by any Loan Party, the Borrower shall pay such
Non-Excluded Taxes or Other Taxes directly to the relevant Governmental
Authority (provided, however, that no Loan Party shall be under any obligation
to provide any such notice to the Borrower). In addition, the Borrower shall
indemnify each Loan Party for any incremental Taxes that may become payable by
such Loan Party as a result of any failure of the Borrower to pay any Taxes when
due to the appropriate Governmental Authority or to deliver to the
Administrative Agent, pursuant to clause (c), documentation evidencing the
payment of Taxes or Other Taxes. With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by any Loan Party or the
indemnification provided in the immediately preceding sentence, such
indemnification shall be made within 30 days after the date such Loan Party
makes written demand therefor. The Borrower acknowledges that any payment made
to any Loan Party or to any Governmental Authority in respect of the
indemnification obligations of the Borrower provided in this clause shall
constitute a payment in respect of which the provisions of clause (a) and this
clause shall apply.
     (e) Each Non-U.S. Lender, on or prior to the date on which such non-U.S.
Lender becomes a Lender hereunder (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only for so long as
such non-U.S. Lender is legally entitled to do so), shall deliver to the
Borrower and the Administrative Agent either (i) two duly completed copies of
either (x) Internal Revenue Service Form W-8BEN or (y) Internal Revenue Service
Form W-8ECI, or in either case an applicable successor form; or (ii) in the case
of a Non-U.S. Lender that is not legally entitled to deliver either form listed
in clause (e)(i), (x) a certificate to the effect that such Non-U.S. Lender is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (referred to as an “Exemption Certificate”) and
(y) two duly completed copies of Internal Revenue Service Form W-8BEN or
applicable successor form.
     (f) The Borrower shall not be obligated to gross up any payments to any
Lender pursuant to clause (a)(i), or to indemnify any Lender pursuant to clause
(d), in respect of

42



--------------------------------------------------------------------------------



 



United States federal withholding taxes to the extent imposed as a result of
(i) the failure of such Lender to deliver to the Borrower the form or forms
and/or an Exemption Certificate, as applicable to such Lender, pursuant to
clause (e), (ii) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided, however,
that the Borrower shall be obligated to gross up any payments to any such Lender
pursuant to clause (a)(i), and to indemnify any such Lender pursuant to clause
(d), in respect of United States federal withholding taxes if (i) any such
failure to deliver a form or forms or an Exemption Certificate or the failure of
such form or forms or Exemption Certificate to establish a complete exemption
from U.S. federal withholding tax or inaccuracy or untruth contained therein
resulted from a change in any applicable statute, treaty, regulation or other
applicable law or any interpretation of any of the foregoing occurring after the
Closing Date, which change rendered such Lender no longer legally entitled to
deliver such form or forms or Exemption Certificate or otherwise ineligible for
a complete exemption from U.S. federal withholding tax, or rendered the
information or certifications made in such form or forms or Exemption
Certificate untrue or inaccurate in a material respect, (ii) the redesignation
of the Lender’s lending office was made at the request of the Borrower or
(iii) the obligation to gross up payments to any such Lender pursuant to clause
(a)(i) or to indemnify any such Lender pursuant to clause (d) is with respect to
an Assignee Lender that becomes an Assignee Lender as a result of an assignment
made at the request of the Borrower.
     SECTION 4.7. Payments, Computations, etc. Unless otherwise expressly
provided in a Loan Document, all payments by the Borrower pursuant to each Loan
Document shall be made by the Borrower to the Administrative Agent for the pro
rata account of the Loan Parties entitled to receive such payment. All payments
shall be made without setoff, deduction or counterclaim not later than
11:00 a.m. on the date due in same day or immediately available funds to such
account as the Administrative Agent shall specify from time to time by notice to
the Borrower. Funds received after that time shall be deemed to have been
received by the Administrative Agent on the next succeeding Business Day. The
Administrative Agent shall promptly remit in same day funds to each Loan Party
its share, if any, of such payments received by the Administrative Agent for the
account of such Loan Party. All interest (including interest on LIBO Rate Loans)
and fees shall be computed on the basis of the actual number of days (including
the first day but excluding the last day) occurring during the period for which
such interest or fee is payable over a year comprised of 360 days (or, in the
case of interest on a Base Rate Loan (calculated at other than the Federal Funds
Rate), 365 days or, if appropriate, 366 days). Payments due on other than a
Business Day shall (except as otherwise required by clause (c) of the definition
of “Interest Period”) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees in connection
with that payment.
     SECTION 4.8. Sharing of Payments. If any Loan Party shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of

43



--------------------------------------------------------------------------------



 



any Credit Extension or Reimbursement Obligation (other than pursuant to the
terms of Section 3.1.2(a), 4.3, 4.4, 4.5, 4.6, 10.3 or 10.4) in excess of its
pro rata share of payments obtained by all Loan Parties, such Loan Party shall
purchase from the other Loan Parties such participations in Credit Extensions
made by them as shall be necessary to cause such purchasing Loan Party to share
the excess payment or other recovery ratably (to the extent such other Loan
Parties were entitled to receive a portion of such payment or recovery) with
each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Loan
Party, the purchase shall be rescinded and each Loan Party which has sold a
participation to the purchasing Loan Party shall repay to the purchasing Loan
Party the purchase price to the ratable extent of such recovery together with an
amount equal to such selling Loan Party’s ratable share (according to the
proportion of (a) the amount of such selling Loan Party’s required repayment to
the purchasing Loan Party to (b) total amount so recovered from the purchasing
Loan Party) of any interest or other amount paid or payable by the purchasing
Loan Party in respect of the total amount so recovered. The Borrower agrees that
any Loan Party purchasing a participation from another Loan Party pursuant to
this Section may, to the fullest extent permitted by law, exercise all its
rights of payment (including pursuant to Section 4.9) with respect to such
participation as fully as if such Loan Party were the direct creditor of the
Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or other similar law any Loan Party receives a secured
claim in lieu of a setoff to which this Section applies, such Loan Party shall,
to the extent practicable, exercise its rights in respect of such secured claim
in a manner consistent with the rights of the Loan Parties entitled under this
Section to share in the benefits of any recovery on such secured claim.
     SECTION 4.9. Setoff. Each Loan Party shall, upon the occurrence and during
the continuance of any Event of Default described in clauses (a) through (d) of
Section 8.1.9 or, with the consent of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, have the right to
appropriate and apply to the payment of the Obligations owing to it (whether or
not then due), and (as security for such Obligations) the Borrower hereby grants
to each Loan Party a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of the Borrower then or thereafter
maintained with such Loan Party; provided, however, that any such appropriation
and application shall be subject to the provisions of Section 4.8. Each Loan
Party agrees promptly to notify the Borrower and the Administrative Agent after
any such setoff and application made by such Loan Party; provided, however, that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Loan Party under this Section are in addition to
other rights and remedies (including other rights of setoff under applicable law
or otherwise) which such Loan Party may have.
     SECTION 4.10. Obligation to Mitigate. Each Lender agrees that, as promptly
as practicable after the officer of such Lender responsible for administering
its Loans has actual knowledge of the occurrence of an event or the existence of
a condition that would cause such Lender to become entitled to receive payments
(an “Affected Lender”) under Section 4.3, 4.4, 4.5 or 4.6, it will, to the
extent not inconsistent with the internal policies of such Lender and any
applicable legal or regulatory restrictions, use reasonable efforts (a) to make,
issue, fund or maintain its Credit Extensions, including any affected Loans,
through another office of such Lender, or (b) take such other measures as such
Lender may elect in its sole discretion, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would

44



--------------------------------------------------------------------------------



 



cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 4.3, 4.4, 4.5 or 4.6 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Commitments or Loans through such other
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Commitments or Loans or the interests of such
Lender; provided, that such Lender will not be obligated to utilize such other
office pursuant to this Section 4.10 unless the Borrower agrees to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as above. A certificate as to the amount of any such expenses payable by
the Borrower pursuant to this Section 4.10 (setting forth in reasonable detail
the basis for requesting such amount) submitted by such Lender to the Borrower
(with a copy to Administrative Agent) shall be conclusive absent manifest error.
     SECTION 4.11. Removal or Substitution of a Lender. Anything contained
herein to the contrary notwithstanding, in the event that (a) any Lender (each,
an “Increased Cost Lender”) shall give notice to the Borrower that such Lender
is an Affected Lender or that such Lender is entitled to receive payments under
Section 4.3, 4.4, 4.5 or 4.6 the circumstances of which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and such Lender shall fail to withdraw such notice
within five Business Days after the Borrower’s request for such withdrawal, or
(b) any Lender, at the direction or request of any Governmental Authority,
defaults (each, a “Defaulting Lender”) in its obligation to fund, the default
period for such Defaulting Lender shall remain in effect, and such Defaulting
Lender shall fail to cure the default as a result of which it has become a
Defaulting Lender within five Business Days after Borrower’s request that it
cure such default, then, with respect to each such Increased Cost Lender or
Defaulting Lender (each, a “Terminated Lender”), the Borrower may, so long as no
Default shall have occurred and be continuing, by giving written notice to the
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Loans and its Commitments, if any, in full to
one or more Eligible Assignees (each, a “Substitute Lender”) in accordance with
the provisions of Section 10.11.1 and the Borrower shall pay any fees payable
thereunder in connection with such assignment; provided, (x) on the date of such
assignment, the Substitute Lender shall pay to the Terminated Lender an amount
equal to the sum of (i) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender, plus, (ii) an
amount equal to all accrued but theretofore unpaid fees owing to such Terminated
Lender and (y) on the date of such assignment, the Borrower shall pay any
amounts payable to such Terminated Lender pursuant to Section 4.3, 4.4, 4.5 or
4.6 or otherwise as if it were a prepayment. Upon the payment of all amounts
owing to any Terminated Lender and the termination of such Terminated Lender’s
Commitments, if any, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, that any rights of such Terminated
Lender to indemnification hereunder shall survive as to such Terminated Lender.
ARTICLE V
CONDITIONS TO CREDIT EXTENSIONS
     SECTION 5.1. Initial Credit Extension. The obligations of the Lenders and
the Letter of Credit Issuer to make the initial Credit Extensions on the Closing
Date (if any), and the

45



--------------------------------------------------------------------------------



 



occurrence of the Closing Date, shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Article.
     SECTION 5.1.1. Resolutions, etc. The Administrative Agent shall have
received from the Borrower (a) a copy of a good standing certificate, dated a
date reasonably close to the Closing Date, and (b) a certificate, dated the
Closing Date, duly executed and delivered by such Person’s Secretary or
Assistant Secretary (with counterparts for each Lender), as to
     (a) resolutions of the Borrower’s Board of Directors then in full force and
effect authorizing, to the extent relevant, all aspects of the transactions
contemplated hereby applicable to the Borrower and the execution, delivery and
performance of each Loan Document to be executed by the Borrower;
     (b) the incumbency and signatures of those of its officers authorized to
act with respect to each Loan Document to be executed by the Borrower; and
     (c) the full force and validity of each Organic Document of the Borrower
and copies thereof;
upon which certificates each Loan Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary of the
Borrower canceling or amending its prior certificate.
     SECTION 5.1.2. Certificate; Notice. The Administrative Agent shall have
received, with counterparts for each Lender
     (a) the Borrower Closing Date Certificate, dated the Closing Date and duly
executed and delivered by an Authorized Officer of the Borrower, in which
certificate the Borrower shall agree and acknowledge that the statements made
therein shall be deemed to be true and correct representations and warranties of
the Borrower as of such date, and, at the time each such certificate is
delivered, such statements shall in fact be true and correct. All documents and
agreements required to be appended to the Borrower Closing Date Certificate
shall be in form and substance reasonably satisfactory to the Administrative
Agent.
     (b) a Rating Notice, dated the Closing Date and duly executed and delivered
by an Authorized Officer of the Borrower, in which certificate the Borrower
shall certify its Senior Unsecured Debt Rating as of the Closing Date, as
previously announced by S&P and/or Moody’s.
     SECTION 5.1.3. Existing Credit Agreement. All Indebtedness outstanding
under the Existing Credit Agreement, together with all interest, all prepayment
premiums and other amounts due and payable with respect thereto, shall have been
paid in full and the commitments in respect of such Indebtedness shall have been
terminated.
     SECTION 5.1.4. Closing Fees, Expenses, etc. The Administrative Agent shall
have received for its own account, or for the account of each Lender, as the
case may be, all fees, costs and expenses due and payable pursuant to Section
3.3 and, if then invoiced, Section 10.3.

46



--------------------------------------------------------------------------------



 



     SECTION 5.1.5. Litigation, etc. There shall exist no pending or (to the
knowledge of the Borrower or any of its Subsidiaries) threatened litigation,
proceedings or investigations (exclusive of litigation that has been publicly
disclosed on or prior to June 15, 2007) which could reasonably be expected to
have a material adverse effect on the financial condition, operations, business
or properties of the Borrower and its Subsidiaries, taken as a whole.
     SECTION 5.1.6. Compliance Certificate. The Administrative Agent shall have
received, with counterparts for each Lender, an initial Compliance Certificate
on a pro forma basis as if the initial Credit Extension had been made as of
March 31, 2007 and as to such items therein as the Administrative Agent
reasonably requests, dated the Closing Date, duly executed (and with all
schedules thereto duly completed) and delivered by the chief financial or
accounting Authorized Officer of the Borrower.
     SECTION 5.1.7. Opinions of Counsel. The Administrative Agent shall have
received an opinion letter, dated the Closing Date and addressed to the
Administrative Agent and all Lenders, from Skadden, Arps, Slate, Meagher & Flom
LLP, New York counsel to the Borrower, in form, scope and substance reasonably
satisfactory to the Administrative Agent.
     SECTION 5.1.8. Delivery of Notes. The Administrative Agent shall have
received, for the account of each Lender that has requested a Note, such
Lender’s Note duly executed and delivered by an Authorized Officer of the
Borrower.
     SECTION 5.1.9. Required Consents and Approvals. All required material
consents and approvals shall have been duly obtained and be in full force and
effect with respect to the transactions contemplated hereby and the continuing
operations of the Borrower from (a) all relevant Governmental Authorities and
(b) any other Person whose consent or approval is so required to effect the
transactions and all applicable waiting periods shall have expired without any
action being taken by any competent authority that could restrain, prevent or
otherwise impose any adverse conditions on the transactions and related
financing contemplated hereby.
     SECTION 5.1.10. No Material Adverse Change. Other than any material adverse
change resulting from facts that have been (a) publicly disclosed by the
Borrower on or prior to June 15, 2007 or (b) otherwise disclosed to the Lenders
prior to the Closing Date, there has been no material adverse change in the
financial condition, operations, business or properties of the Borrower and its
Subsidiaries, taken as a whole, since December 31, 2006.
     SECTION 5.2. All Credit Extensions. The obligation of each Lender and the
Letter of Credit Issuer to make any Credit Extension shall be subject to the
satisfaction of each of the conditions precedent set forth below.
     SECTION 5.2.1. Compliance with Warranties, No Default, etc. Both before and
after giving effect to any Credit Extension (but, if any Default of the nature
referred to in Section 8.1.5 shall have occurred with respect to any other
Indebtedness, without giving effect to the application, directly or indirectly,
of the proceeds thereof), the following statements shall be true and correct:
     (a) the representations and warranties set forth in each Loan Document
(other than those set forth in Sections 6.6 and 6.7(a)) shall, in each case, be
true and correct in

47



--------------------------------------------------------------------------------



 



all material respects with the same effect as if then made (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date); and
     (b) no Default shall have then occurred and be continuing.
     SECTION 5.2.2. Credit Extension Request, etc. The Administrative Agent
shall have received a Borrowing Request if Loans are being requested, or a
Letter of Credit Issuance Request if a Letter of Credit is being requested or
extended. Each of the delivery of a Borrowing Request or Letter of Credit
Issuance Request and the acceptance by the Borrower of the proceeds of such
Credit Extension shall constitute a representation and warranty by the Borrower
that on the date of such Credit Extension (both immediately before and after
giving effect to such Credit Extension and the application of the proceeds
thereof) the statements made in Section 5.2.1 are true and correct in all
material respects.
     SECTION 5.2.3. Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel, and the
Administrative Agent and its counsel shall have received all information,
approvals, opinions, documents or instruments as the Administrative Agent or its
counsel may reasonably request.
     SECTION 5.3. Commitment Increase and Extension of Commitment Termination
Date. Each Commitment Increase pursuant to Section 2.9 and each extension of the
Commitment Termination Date pursuant to Section 2.10 shall be subject to the
satisfaction of the conditions precedent that, both before and after giving
effect thereto, the following statements shall be true and correct:
     (a) the representations and warranties set forth in each Loan Document
(other than those set forth in Sections 6.6 and 6.7(a)) shall, in each case, be
true and correct in all material respects with the same effect as if then made
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);
     (b) no Default shall have then occurred and be continuing; and
     (c) (i) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase or extension of Commitment Termination Date, as applicable, and the
corresponding modifications to this Agreement and (ii) if requested, an opinion
of counsel for the Borrower (which may be in-house counsel), in form, scope and
substance reasonably satisfactory to the Administrative Agent.

48



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     In order to induce the Loan Parties to enter into this Agreement and to
make Credit Extensions hereunder, the Borrower represents and warrants to each
Loan Party as set forth in this Article.
     SECTION 6.1. Organization, etc. Each Obligor is validly organized and
existing and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification, except to the extent that the failure to
so qualify could not reasonably be expected to have a Material Adverse Effect,
and has full power and authority and holds all requisite governmental licenses,
permits and other approvals to enter into and perform its Obligations under each
Loan Document to which it is a party, to own and hold under lease its property
and to conduct its business substantially as currently conducted by it, except
where the failure to have such power and authority or hold such licenses,
permits or other approvals could not reasonably be expected to have a Material
Adverse Effect.
     SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by each Obligor of each Loan Document executed or to be
executed by it, each Obligor’s participation in the consummation of all aspects
of the transactions contemplated hereby, and the execution, delivery and
performance by the Borrower or (if applicable) any Obligor of the agreements
executed and delivered by it in connection with the transactions contemplated
hereby are in each case within such Person’s powers, have been duly authorized
by all necessary action, and do not
     (a) contravene any (i) Obligor’s Organic Documents, (ii) or result in a
default under any material contractual restriction binding on or affecting any
Obligor, (iii) court decree or order binding on or affecting any Obligor or
(iv) law or governmental regulation binding on or affecting any Obligor in a
material manner; or
     (b) result in, or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement).
     SECTION 6.3. Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or other Person (other than those that have been, or on the Effective
Date will be, duly obtained or made and which are, or on the Effective Date will
be, in full force and effect) is required for the consummation of the
transactions contemplated hereby and the due execution, delivery or performance
by any Obligor of any Loan Document, in each case by the parties thereto.
Neither the Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     SECTION 6.4. Validity, etc. Each Loan Document to which any Obligor is a
party constitutes the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms
(except, in any case, as such enforceability

49



--------------------------------------------------------------------------------



 



may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws affecting creditors’ rights generally and by principles of equity).
     SECTION 6.5. Financial Information. The Audited Financial Statements have
been prepared in accordance with GAAP consistently applied, and present fairly
the consolidated financial condition of the Persons covered thereby as at the
dates thereof and the results of their operations for the periods then ended.
All balance sheets, all statements of income and of cash flow and all other
financial information of each of the Borrower and its Subsidiaries furnished
pursuant to Section 7.1.1 have been and will for periods following the Effective
Date be prepared in accordance with GAAP consistently applied with the Audited
Financial Statements, and do or will present fairly the consolidated financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended.
     SECTION 6.6. No Material Adverse Effect. Other than any Material Adverse
Effect resulting from facts that have been (a) publicly disclosed by the
Borrower on or prior to June 15, 2007 or (b) otherwise disclosed to the Lenders
prior to the Closing Date, there has been no Material Adverse Effect since
December 31, 2006.
     SECTION 6.7. Litigation, Labor Controversies, etc. There is no pending or,
to the knowledge of the Borrower or any of its Subsidiaries, threatened
litigation, action, proceeding or labor controversy:
     (a) except as disclosed in Item 6.7 of the Disclosure Schedule, affecting
the Borrower, any of its Subsidiaries or any other Obligor, which could
reasonably be expected to have a Material Adverse Effect, and no adverse
development has occurred in any labor controversy, litigation, arbitration or
governmental investigation or proceeding disclosed in Item 6.7; or
     (b) which purports to affect the legality, validity or enforceability of
any Loan Document or the transactions contemplated hereby.
     SECTION 6.8. Subsidiaries. The Borrower has (a) no U.S. Subsidiaries,
except those U.S. Subsidiaries which are identified in Item 6.8(a) of the
Disclosure Schedule, or which have been organized or acquired, including
pursuant to Section 7.2.4, or (b) no Significant Subsidiaries, except those
Significant Subsidiaries which are identified in Item 6.8(b) of the Disclosure
Schedule.
     SECTION 6.9. Ownership of Properties. The Borrower and each of its
Subsidiaries owns (i) in the case of owned real property, good and marketable
fee title to, and (ii) in the case of owned personal property, good and valid
title to, or, in the case of leased real or personal property, valid and
enforceable leasehold interests (as the case may be) in, all of its material
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever, free and clear in each case of all Liens or claims, except for Liens
permitted hereunder.
     SECTION 6.10. Taxes. The Borrower and each of its Subsidiaries has filed
all material tax returns and reports required by law to have been filed by it
and has paid all Taxes thereby shown to be due and owing, except any such Taxes
which are being diligently contested in good

50



--------------------------------------------------------------------------------



 



faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books.
     SECTION 6.11. Pension and Welfare Plans. During the one-year period prior
to the Effective Date and prior to the date of any Credit Extension hereunder,
no steps have been taken to terminate any Pension Plan, and no contribution
failure has occurred with respect to any Pension Plan sufficient to give rise to
a Lien under Section 302(f) of ERISA. No condition exists or event or
transaction has occurred with respect to any Pension Plan which might result in
the incurrence by the Borrower or any member of the Controlled Group of any
material liability, fine or penalty. Except as disclosed in Item 6.11 of the
Disclosure Schedule, neither the Borrower nor any member of the Controlled Group
has any contingent liability with respect to any post-retirement benefit under a
Welfare Plan, other than liability for continuation coverage described in Part 6
of Title I of ERISA.
     SECTION 6.12. Environmental Warranties. Except as set forth in Item 6.12 of
the Disclosure Schedule:
     (a) all facilities and property (including underlying groundwater) owned or
leased by the Borrower or any of its Subsidiaries have been, and continue to be,
owned or leased by the Borrower and its Subsidiaries in compliance with all
Environmental Laws, except where failure to comply could not reasonably be
expected to have a Material Adverse Effect;
     (b) (i) there have been no past, and there are no pending or threatened
claims, complaints, notices or requests for information received by the Borrower
or any of its Subsidiaries with respect to any alleged violation of any
Environmental Law, or (ii) complaints, notices or inquiries to the Borrower or
any of its Subsidiaries regarding potential liability under any Environmental
Law, in each case, which could reasonably be expected to have a Material Adverse
Effect;
     (c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries that have, or could reasonably be expected to have, a Material
Adverse Effect;
     (d) the Borrower and its Subsidiaries have been issued and are in material
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters;
     (e) no property now or previously owned or leased by the Borrower or any of
its Subsidiaries is listed or proposed for listing (with respect to owned
property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list of sites requiring investigation or
clean-up;
     (f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned or
leased by the Borrower or any of its Subsidiaries that, singly or in the
aggregate, have, or could reasonably be expected to have, a Material Adverse
Effect;

51



--------------------------------------------------------------------------------



 



     (g) neither the Borrower nor any Subsidiary has directly transported or
directly arranged for the transportation of any Hazardous Material to any
location which is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar state list or which is the
subject of federal, state or local enforcement actions or other investigations
which may lead to material claims against the Borrower or such Subsidiary for
any remedial work, damage to natural resources or personal injury, including
claims under CERCLA;
     (h) there are no polychlorinated biphenyls or friable asbestos present at
any property now or previously owned or leased by the Borrower or any Subsidiary
that, singly or in the aggregate, have, or could reasonably be expected to have,
a Material Adverse Effect; and
     (i) to the best of the Borrower’s knowledge, no conditions exist at, on or
under any property now or previously owned or leased by the Borrower which with
the passage of time, or the giving of notice or both, would give rise to
material liability under any Environmental Law or which condition could
reasonably be expected to result in a Material Adverse Effect.
     SECTION 6.13. Accuracy of Information. None of the factual information
heretofore or contemporaneously furnished in writing to any Loan Party by or on
behalf of any Obligor in connection with any Loan Document or any transaction
contemplated hereby, when taken as a whole, contains any untrue statement of a
material fact, or omits to state any material fact necessary to make any
information not misleading, and no other factual information hereafter furnished
in connection with any Loan Document by or on behalf of any Obligor to any Loan
Party, when taken as a whole, will contain any untrue statement of a material
fact or will omit to state any material fact necessary to make any information
not misleading on the date as of which such information is dated or certified;
provided, that, to the extent any such statement or information was based upon
or constitutes a forecast or forward looking statement, the Borrower represents
only that it acted in good faith and utilized reasonable assumptions and due
care in the preparation of such statements or information (it being understood
that forecasts and forward looking statements are subject to significant
uncertainties and contingencies many of which are beyond the Borrower’s control
and that no guarantee can be given that such forecasts and forward looking
statements will be realized).
     SECTION 6.14. Compliance with Laws; Authorizations. Except as disclosed in
Item 6.14 of the Disclosure Schedule, the Borrower and its Subsidiaries have
complied in all material respects with all applicable statutes, rules,
regulations, orders and restrictions of any Governmental Authority having
jurisdiction over the conduct of its businesses or the ownership of its
properties, including Environmental Laws except to the extent such compliance
could not reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries has received any notice to the effect that
its operations are not in material compliance with any of the requirements of
applicable federal, state and local environmental, health and safety statutes
and regulations or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could be reasonably expected to have a Material Adverse
Effect. The Borrower and its

52



--------------------------------------------------------------------------------



 



Subsidiaries have obtained all authorizations necessary and appropriate to own
and operate their businesses and all such authorizations are in full force and
effect, except where the failure to so obtain such authorizations or to so keep
such authorizations in full force and effect could not be reasonably expected to
have a Material Adverse Effect.
     SECTION 6.15. Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.
     SECTION 6.16. No Contractual or Other Restrictions. No Subsidiary is a
party to any agreement or other contractual arrangement that limits its ability
to (a) pay dividends to, or otherwise make Investments in or other payments to,
the Borrower or (b) grant Liens solely in favor of the Administrative Agent
other than non-material agreements and contractual arrangements which impose
limitations on a Subsidiary’s ability to grant Liens thereon in favor of the
Administrative Agent.
     SECTION 6.17. Capitalization. Attached as Schedule III hereto is a true,
complete and accurate description as of the Closing Date of the equity capital
structure of the Borrower and its Subsidiaries showing accurate ownership
percentages of the Borrower in such Subsidiaries. Except as set forth on
Schedule III hereto, there are no (a) preemptive rights, outstanding
subscriptions, warrants or options to purchase any Capital Securities of any
such Subsidiaries, (b) obligations of any Person to redeem or repurchase any of
its securities and (c) other agreements, arrangements or plans to which any
Person is a party or of which the Borrower has knowledge that could directly or
indirectly affect the capital structure of such Subsidiaries. All such Capital
Securities (i) are validly issued and fully paid and non-assessable and (ii) are
owned of record and beneficially as set forth on Schedule III hereto or as
otherwise disclosed in writing to the Administrative Agent, free of any Lien,
except for Liens otherwise permitted under this Agreement.
ARTICLE VII
COVENANTS
     SECTION 7.1. Affirmative Covenants. The Borrower agrees with each Lender,
the Letter of Credit Issuer and the Administrative Agent that until the
Termination Date has occurred, the Borrower will, and will cause its
Subsidiaries to, perform or cause to be performed the obligations set forth
below.
     SECTION 7.1.1. Financial Information, Reports, Notices, etc. The Borrower
will furnish or cause to be furnished to the Administrative Agent (with
sufficient copies for each Lender) copies of the following financial statements,
reports, notices and information:
     (a) as soon as available and in any event within 45 days (or if such 45th
day is not a Business Day, the immediately succeeding Business Day) after the
end of each of the

53



--------------------------------------------------------------------------------



 



first three Fiscal Quarters of each Fiscal Year, an unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and consolidated statements of income and cash flow of the Borrower and
its Subsidiaries for such Fiscal Quarter and for the period commencing at the
end of the previous Fiscal Year and ending with the end of such Fiscal Quarter,
and including (in each case), in comparative form the figures for the
corresponding Fiscal Quarter in, and year to date portion of the immediately
preceding Fiscal Year, certified as complete and correct by the chief financial
or accounting Authorized Officer of the Borrower;
     (b) as soon as available and in any event within 90 days (or if such 90th
Day is not a Business Day, the immediately succeeding Business Day) after the
end of each Fiscal Year, a copy of the consolidated balance sheet of the
Borrower and its Subsidiaries, and the related consolidated statements of income
and cash flow of the Borrower and its Subsidiaries for such Fiscal Year, setting
forth in comparative form the figures for the immediately preceding Fiscal Year,
audited (without any Impermissible Qualification) by independent public
accountants acceptable to the Administrative Agent, which shall include a
calculation of the financial covenant set forth in Section 7.2.3 and stating
that, in performing the examination necessary to deliver the audited financial
statements of the Borrower, no knowledge was obtained of any Event of Default;
     (c) concurrently with the delivery of the financial information pursuant to
clauses (a) and (b), a Compliance Certificate, executed by the chief financial
or accounting Authorized Officer of the Borrower, showing compliance with the
financial covenant set forth in Section 7.2.3 and stating that no Default has
occurred and is continuing (or, if a Default has occurred, specifying the
details of such Default and the action that the Borrower or an Obligor has taken
or proposes to take with respect thereto);
     (d) as soon as possible and in any event within three days after the
Borrower or any other Obligor obtains knowledge of the occurrence of a Default,
a statement of an Authorized Officer of the Borrower setting forth details of
such Default and the action which the Borrower or such Obligor has taken and
proposes to take with respect thereto;
     (e) as soon as possible and in any event within three days after the
Borrower or any other Obligor obtains knowledge of (i) the occurrence of any
material adverse development with respect to any litigation, action, proceeding
or labor controversy described in Item 6.7 of the Disclosure Schedule or
(ii) the commencement of any litigation, action, proceeding or labor controversy
of the type and materiality described in Section 6.7, notice thereof and, to the
extent the Administrative Agent requests, copies of all documentation relating
thereto;
     (f) promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which any Obligor files with
the SEC or any national securities exchange;
     (g) immediately upon becoming aware of (i) the institution of any steps by
any Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(f) of

54



--------------------------------------------------------------------------------



 



ERISA, (iii) the taking of any action with respect to a Pension Plan which could
result in the requirement that any Obligor furnish a bond or other security to
the PBGC or such Pension Plan, or (iv) the occurrence of any event with respect
to any Pension Plan which could result in the incurrence by any Obligor of any
material liability, fine or penalty, notice thereof and copies of all
documentation relating thereto;
     (h) promptly and in any event within three Business Days following receipt
of any notice from S&P or Moody’s of a change in the Senior Unsecured Debt
Rating, a copy of such notice substantially in the form attached hereto as
Exhibit G (such notice, a “Rating Notice”);
     (i) immediately upon becoming aware of such circumstance, the name and any
other information reasonably requested by the Administrative Agent in respect of
any Subsidiary which has become a Significant Subsidiary; and
     (j) such other financial and other information as any Lender or the Letter
of Credit Issuer through the Administrative Agent may from time to time
reasonably request (including information and reports in such detail as the
Administrative Agent may request with respect to the terms of and information
provided pursuant to the Compliance Certificate).
     SECTION 7.1.2. Maintenance of Existence; Compliance with Laws, etc. The
Borrower will, and will cause each of its Significant Subsidiaries to, preserve
and maintain its legal existence (except as otherwise permitted by
Section 7.2.4), and comply with all applicable laws, rules, regulations and
orders, including the payment (before the same become delinquent), of all Taxes,
imposed upon the Borrower or its Significant Subsidiaries or upon their property
except to the extent being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on the books of the Borrower or its Significant Subsidiaries, as
applicable, in each case unless the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     SECTION 7.1.3. Maintenance of Properties. The Borrower will, and will cause
each of its Significant Subsidiaries to, maintain, preserve, protect and keep
its and their respective properties in good repair, working order and condition
(ordinary wear and tear excepted), and make necessary repairs, renewals and
replacements so that the business carried on by the Borrower and its Significant
Subsidiaries may be properly conducted at all times, unless the Borrower or such
Significant Subsidiary determines in good faith that the continued maintenance
of such property is no longer economically desirable, in each case unless the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     SECTION 7.1.4. Insurance. The Borrower will, and will cause each of its
Significant Subsidiaries to:
     (a) maintain insurance on its property with financially sound and reputable
insurance companies against loss and damage in at least the amounts (and with
only those deductibles) customarily maintained, and against such risks as are
typically insured

55



--------------------------------------------------------------------------------



 



against in the same general area, by Persons of comparable size engaged in the
same or similar business as the Borrower and its Significant Subsidiaries; and
     (b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.
     SECTION 7.1.5. Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep books and records in accordance with GAAP which
accurately reflect all of its business affairs and transactions and permit each
Loan Party or any of their respective representatives, at reasonable times and
intervals upon reasonable notice to the Borrower, to visit each Obligor’s
offices, to discuss such Obligor’s financial matters with its officers and
employees, and its independent public accountants (and the Borrower hereby
authorizes such independent public accountant to discuss each Obligor’s
financial matters, upon the reasonable request of such Loan Party and in the
presence of the Borrower, with each Loan Party or their representatives whether
or not any representative of such Obligor is present) and to examine (and
photocopy extracts from) any of its books and records. The Borrower shall pay
any fees of such independent public accountant incurred in connection with any
Loan Party’s exercise of its rights pursuant to this Section.
     SECTION 7.1.6. Environmental Law Covenant. The Borrower will, and will
cause each of its Subsidiaries to,
     (a) use and operate all of its and their facilities and properties in
material compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in material compliance therewith, and
handle all Hazardous Materials in compliance with all applicable Environmental
Laws, except where failure to comply could not reasonably result in a Material
Adverse Effect; and
     (b) promptly notify the Administrative Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties in respect of, or as to compliance
with, Environmental Laws, and shall promptly resolve any non-compliance with
Environmental Laws and keep its property free of any Lien imposed by any
Environmental Law, except where failure to comply could not reasonably result in
a Material Adverse Effect.
     SECTION 7.1.7. Use of Proceeds. The Borrower will apply the proceeds of the
Credit Extensions (a) to partially finance the Refinancing, (b) to pay fees and
expenses associated with the transactions contemplated hereby, and (c) for
working capital and general corporate purposes of the Borrower (including to
finance acquisitions, to finance stock redemptions to the extent permitted
pursuant to Section 7.2.8, and to “back-stop” unsecured commercial paper of the
Borrower).
     SECTION 7.1.8. Senior Unsecured Debt Rating. The Borrower will take all
reasonable actions to cause S&P and Moody’s to rate the Borrower’s non-credit
enhanced, long-term senior unsecured Indebtedness at all times.

56



--------------------------------------------------------------------------------



 



     SECTION 7.1.9. Assets Owned by Significant Subsidiaries. The Borrower and
the Significant Subsidiaries will at all times account for no less than 95% of
the consolidated revenues and the consolidated tangible net worth (valued at the
lesser of (a) fair market value or (b) book value) of the Borrower and its
Subsidiaries taken as a whole.
     SECTION 7.2. Negative Covenants. The Borrower covenants and agrees with
each Lender, the Letter of Credit Issuer and the Administrative Agent that until
the Termination Date has occurred, the Borrower will, and will cause its
Subsidiaries to, perform or cause to be performed the obligations set forth
below.
     SECTION 7.2.1. Business Activities. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any business activity except those
business activities engaged in on the date of this Agreement (including the
Permitted Business Activities) and activities reasonably incidental or related
thereto.
     SECTION 7.2.2. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:
     (a) (i) Liens existing as of the Effective Date and disclosed in Item
7.2.2(a) of the Disclosure Schedule and (ii) Liens securing any extension,
renewal or replacement of any obligations secured by any such Lien, provided,
that, (x) in respect of Liens permitted pursuant to clause (i), no such Lien
shall encumber any additional property and the amount of Indebtedness secured by
such Lien is not increased from that existing on the Effective Date (as such
Indebtedness may have been permanently reduced subsequent to the Effective
Date), and (y) in respect of Liens permitted pursuant to clause (ii), such Lien
shall only cover the same assets which originally secured the obligations being
extended, renewed or replaced;
     (b) Liens securing Indebtedness evidencing the deferred purchase price of
newly acquired property or incurred to finance the acquisition of property of
the Borrower or any of its Subsidiaries (pursuant to purchase money mortgages or
otherwise, whether owed to the seller or a third party) used in the ordinary
course of business of the Borrower or any of its Subsidiaries; provided, that
(i) such Lien is granted within 60 days after such Indebtedness is incurred,
(ii) the Indebtedness secured thereby does not exceed the lesser of the cost or
the fair market value of the applicable property, improvements or equipment at
the time of such acquisition (or construction) and (iii) such Lien secures only
the assets being acquired;
     (c) Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;
     (d) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of

57



--------------------------------------------------------------------------------



 



governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds;
     (e) judgment Liens in existence for less than 30 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies and which do not otherwise
result in an Event of Default under Section 8.1.6;
     (f) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;
     (g) Liens for Taxes not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
     (h) so long as no Event of Default has occurred and is continuing at the
date of incurrence thereof, other Liens securing Indebtedness in an aggregate
amount at any time outstanding not to exceed $150,000,000; and
     (i) Liens arising from precautionary UCC financing statement filings
relating solely to leases (including Synthetic Leases and Capitalized Lease
Liabilities) not otherwise prohibited by this Agreement.
     SECTION 7.2.3. Financial Condition and Operations. The Borrower will not
permit the Fixed Charge Coverage Ratio as of the last day of any Fiscal Quarter
occurring during the term of this Agreement to be less than 1.00:1.00.
     SECTION 7.2.4. Consolidation, Merger, etc. The Borrower will not liquidate
or dissolve, consolidate with, or merge into or with, any other Person, or
purchase or otherwise acquire all or substantially all of the assets of any
Person (or any division thereof), except
     (a) any Subsidiary may liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower, and the assets or Capital Securities of any
Subsidiary may be purchased or otherwise acquired by the Borrower; and
     (b) so long as no Default has occurred and is continuing or would occur
after giving effect thereto, the Borrower may purchase all or substantially all
of the assets or Capital Securities of any Person (or any division thereof), or
acquire such Person by merger.
     SECTION 7.2.5. Permitted Dispositions. The Borrower will not, and will not
permit any of its Subsidiaries to, Dispose (in one transaction or a series of
transactions during the term of this Agreement) of more than (a) 25% of the
consolidated Tobacco Business Assets of the Borrower and its Subsidiaries as
shown in the Audited Financial Statements, plus, (b) 25% of the

58



--------------------------------------------------------------------------------



 



excess of (i) the value of the consolidated Tobacco Business Assets of the
Borrower and its Subsidiaries as shown in the audited consolidated financial
statements of the Borrower and its Subsidiaries as at the last day of any Fiscal
Year (the “Subject Fiscal Year”) over (ii) the value of the consolidated Tobacco
Business Assets of the Borrower and its Subsidiaries as shown in the audited
consolidated financial statements of the Borrower and its Subsidiaries as at the
last day of Fiscal Year immediately preceding the Subject Fiscal Year.
     SECTION 7.2.6. Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into or cause or permit to
exist any arrangement, transaction or contract (including for the purchase,
lease or exchange of property or the rendering of services) with any of its
other Affiliates (other than the Borrower or its Significant Subsidiaries),
unless such arrangement, transaction or contract (i) is on fair and reasonable
terms no less favorable to the Borrower or such Subsidiary than it could obtain
in an arm’s-length transaction with a Person that is not an Affiliate and
(ii) is of the kind which would be entered into by a prudent Person in the
position of the Borrower or such Subsidiary with a Person that is not one of its
Affiliates.
     SECTION 7.2.7. Restrictive Agreements, etc. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any agreement prohibiting
     (a) the ability of any Obligor to amend or otherwise modify any Loan
Document; or
     (b) the ability of any Subsidiary to make any payments, directly or
indirectly, to the Borrower, including by way of dividends, advances, repayments
of loans, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments.
The foregoing prohibitions shall not apply to (i) restrictions contained in any
Loan Document or (ii) in the case of clause (b), customary restrictions and
conditions contained in agreements relating to the sale of any Subsidiary of the
Borrower pending the sale of such Subsidiary, provided such restrictions and
conditions apply only to such Subsidiary and such sale is otherwise permitted
hereunder.
     SECTION 7.2.8. Restricted Payments, etc. The Borrower will not, and will
not permit any of its Subsidiaries to, declare or make a Restricted Payment, or
make any deposit for any Restricted Payment (other than Restricted Payments made
by Subsidiaries to the Borrower or wholly owned Subsidiaries) if (a) at the time
of such Restricted Payment, an Event of Default shall have occurred and be
continuing or (b) an Event of Default would otherwise occur after giving effect
to any such Restricted Payment.
     SECTION 7.2.9. Guaranty of Senior Notes. The Borrower will not permit any
of its Subsidiaries to execute and deliver any guaranty in favor of the holders
of the Senior Notes unless such Subsidiaries execute and deliver a guaranty of
all of the Obligations in favor of the Lenders, the Letter of Credit Issuer and
the Administrative Agent on substantially similar terms.

59



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT
     SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.
     SECTION 8.1.1. Nonpayment of Obligations. The Borrower shall default in the
payment or prepayment when due of (a) any principal of any Loan, or any
Reimbursement Obligation or any deposit of cash for collateral purposes pursuant
to Section 2.6.4, or (b) any interest on any Loan, any fee described in
Article III or any other monetary Obligation, and such default shall continue
unremedied for a period of three Business Days after such amount was due.
     SECTION 8.1.2. Breach of Warranty. Any representation or warranty of any
Obligor made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article V) is or shall be incorrect when made
or deemed to have been made in any material respect.
     SECTION 8.1.3. Nonperformance of Certain Covenants and Obligations. The
Borrower shall default in the due performance or observance of any of its
obligations under clauses (d) and (e) of Section 7.1.1, Section 7.1.7 or Section
7.2.
     SECTION 8.1.4. Nonperformance of Other Covenants and Obligations. Any
Obligor shall default in the due performance and observance of any other
agreement contained in any Loan Document executed by it, and such default shall
continue unremedied for a period of 30 days after notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender.
     SECTION 8.1.5. Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in
Section 8.1.1) of the Borrower or any of its Significant Subsidiaries having a
principal or stated amount, individually or in the aggregate, in excess of
$50,000,000, or a default shall occur in the performance or observance of any
obligation or condition with respect to such Indebtedness if the effect of such
default is to accelerate the maturity of any such Indebtedness or such default
shall continue unremedied for any applicable period of time sufficient to permit
the holder or holders of such Indebtedness, or any trustee or agent for such
holders, to cause or declare such Indebtedness to become due and payable or to
require such Indebtedness to be prepaid, redeemed, purchased or defeased, or
require an offer to purchase or defease such Indebtedness to be made, prior to
its expressed maturity.
     SECTION 8.1.6. Judgments. Any judgment or order for the payment of money
individually or in the aggregate in excess of $50,000,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) and as to
which the insurer has acknowledged its responsibility to cover such judgment or
order) shall be rendered against the Borrower or any of its Significant
Subsidiaries and such judgment shall not have been vacated or discharged or
stayed or bonded pending appeal within 30 days after the entry thereof or

60



--------------------------------------------------------------------------------



 



enforcement proceedings shall have been commenced by any creditor upon such
judgment or order.
     SECTION 8.1.7. Pension Plans. Any of the following events shall occur with
respect to any Pension Plan
     (a) the institution of any steps by the Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $50,000,000 in the
aggregate for all Pension Plans; or
     (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under section 302(f) of ERISA.
     SECTION 8.1.8. Change in Control. Any Change in Control shall occur.
     SECTION 8.1.9. Bankruptcy, Insolvency, etc. The Borrower or any of its
Significant Subsidiaries shall
     (a) become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, debts as they become due;
     (b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;
     (c) in the absence of such application, consent or acquiescence in or
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided, that the Borrower and each Significant Subsidiary
hereby expressly authorizes each Loan Party to appear in any court conducting
any relevant proceeding during such 60-day period to preserve, protect and
defend their rights under the Loan Documents;
     (d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Borrower or any Significant Subsidiary, such case or proceeding
shall be consented to or acquiesced in by the Borrower or such Significant
Subsidiary, as the case may be, or shall result in the entry of an order for
relief or shall remain for 60 days undismissed; provided, that the Borrower and
each Significant Subsidiary hereby expressly authorizes each Loan Party to
appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents; or
     (e) take any action authorizing, or in furtherance of, any of the
foregoing.

61



--------------------------------------------------------------------------------



 



     SECTION 8.1.10. Validity of Loan Documents, etc. Any Loan Document shall
(except in accordance with its terms), in whole or in part, terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of any Obligor party thereto, or any Obligor or any other party
shall, directly or indirectly, contest in any manner such effectiveness,
validity, binding nature or enforceability.
     SECTION 8.2. Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to the Borrower shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations (including Reimbursement Obligations) shall automatically be
and become immediately due and payable, without notice or demand to any Person
and each Obligor shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings.
     SECTION 8.3. Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in clauses (a) through (d) of
Section 8.1.9 with respect to the Borrower) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by notice to the Borrower declare all
or any portion of the outstanding principal amount of the Loans and other
Obligations (including Reimbursement Obligations) to be due and payable and/or
the Commitments (if not theretofore terminated) to be terminated, whereupon the
full unpaid amount of such Loans and other Obligations which shall be so
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate and the Borrower shall automatically and immediately
be obligated to Cash Collateralize all Letter of Credit Outstandings.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     SECTION 9.1. Actions. Each Lender hereby appoints Citibank as its
Administrative Agent under and for purposes of each Loan Document. Each Lender
authorizes the Administrative Agent to act on behalf of such Lender under each
Loan Document and, in the absence of other written instructions from the
Required Lenders received from time to time by the Administrative Agent (with
respect to which the Administrative Agent agrees that it will comply, except as
otherwise provided in this Section or as otherwise advised by counsel in order
to avoid contravention of applicable law), to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof, together with such powers as may be
incidental thereto. Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) the Administrative Agent, pro rata
according to such Lender’s proportionate Total Exposure Amount, from and against
any and all liabilities, obligations, losses, damages, claims, costs or expenses
of any kind or nature whatsoever which may at any time be imposed on, incurred
by, or asserted against, the Administrative Agent in any way relating to or
arising out of any Loan Document (including attorneys’ fees), and as to which
the Administrative Agent is not reimbursed by the Borrower; provided, however,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, claims, costs or expenses which are
determined by a court of competent jurisdiction in a final proceeding to have
resulted from

62



--------------------------------------------------------------------------------



 



the Administrative Agent’s gross negligence or willful misconduct. The
Administrative Agent shall not be required to take any action under any Loan
Document, or to prosecute or defend any suit in respect of any Loan Document,
unless it is indemnified hereunder to its satisfaction. If any indemnity in
favor of an Agent shall be or become, in the Administrative Agent’s
determination, inadequate, the Administrative Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.
     SECTION 9.2. Funding Reliance, etc. Unless the Administrative Agent shall
have been notified in writing by any Lender by (a) 3:00 p.m. on the Business Day
prior to a Revolving Loan Borrowing (or by 11:00 a.m. on the date of a Borrowing
in the case of a “same-day” Borrowing of Base Rate Loans) or (b) 5:00 p.m. on
the Business Day prior to a Competitive Bid Loan Borrowing that such Lender will
not make available the amount which would constitute its Percentage of such
Borrowing, in the case of Revolving Loans, or the amount of its Competitive Bid
Loan Offer that has been accepted by the Borrower, in the case of Competitive
Bid Loans, in either case on the date specified therefor, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent and, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If and to the extent that such Lender shall
not have made such amount available to the Administrative Agent, such Lender and
the Borrower severally agree to repay the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date the Administrative Agent made such amount available to the
Borrower to the date such amount is repaid to the Administrative Agent, at the
interest rate applicable at the time to Loans comprising such Borrowing (in the
case of the Borrower) and (in the case of a Lender), at the Federal Funds Rate
(for the first two Business Days after which such amount has not been repaid),
and thereafter at the interest rate applicable to Loans comprising such
Borrowing.
     SECTION 9.3. Exculpation. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Loan Party for
any action taken or omitted to be taken by it under any Loan Document, or in
connection therewith, except for its own willful misconduct or gross negligence,
nor responsible for any recitals or warranties herein or therein, nor for the
effectiveness, enforceability, validity or due execution of any Loan Document,
nor to make any inquiry respecting the performance by any Obligor of its
Obligations. Any such inquiry which may be made by the Administrative Agent
shall not obligate it to make any further inquiry or to take any action. The
Administrative Agent shall be entitled to rely upon advice of counsel concerning
legal matters and upon any notice, consent, certificate, statement or writing
which the Administrative Agent believes to be genuine and to have been presented
by a proper Person.
     SECTION 9.4. Successor. The Administrative Agent may resign as such at any
time upon at least 30 days’ prior notice to the Borrower and all Lenders. If the
Administrative Agent at any time shall resign, the Required Lenders may appoint
another Lender as a successor Administrative Agent which shall be reasonably
acceptable to the Borrower and shall thereupon become the Administrative Agent
hereunder. If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent,

63



--------------------------------------------------------------------------------



 



which shall be one of the Lenders or a commercial banking institution organized
under the laws of the United States (or any State thereof) or a United States
branch or agency of a commercial banking institution, and having a combined
capital and surplus of at least $250,000,000; provided, however, that if such
retiring Administrative Agent is unable to find a commercial banking institution
which is willing to accept such appointment and which meets the qualifications
set forth in above, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of the Administrative Agent hereunder until such time, if any,
as the Required Lenders appoint a successor as provided for above. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall be entitled to
receive from the retiring Administrative Agent such documents of transfer and
assignment as such successor Administrative Agent may reasonably request, and
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. After any retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under the Loan Documents, and Section 10.3 and Section 10.4
shall continue to inure to its benefit.
     SECTION 9.5. Loans by Citibank. Citibank shall have the same rights and
powers with respect to (x) the Credit Extensions made by it or any of its
Affiliates, and (y) the Notes held by it or any of its Affiliates as any other
Lender and may exercise the same as if it were not the Administrative Agent.
Citibank and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with the Borrower or any Subsidiary or
Affiliate of the Borrower as if Citibank were not the Administrative Agent
hereunder.
     SECTION 9.6. Credit Decisions. Each Lender acknowledges that it has,
independently of the Administrative Agent and each other Lender, and based on
such Lender’s review of the financial information of the Borrower, the Loan
Documents (the terms and provisions of which being satisfactory to such Lender)
and such other documents, information and investigations as such Lender has
deemed appropriate, made its own credit decision to extend its Commitments. Each
Lender also acknowledges that it will, independently of the Administrative Agent
and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under the Loan Documents.
     SECTION 9.7. Copies, etc. The Administrative Agent shall give prompt notice
to each Lender of each notice or request required or permitted to be given to
the Administrative Agent by the Borrower pursuant to the terms of the Loan
Documents (unless concurrently delivered to the Lenders by the Borrower). The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrower for distribution to the Lenders by the
Administrative Agent in accordance with the terms of the Loan Documents.
     SECTION 9.8. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by

64



--------------------------------------------------------------------------------



 



telephone, telecopy or cable) believed by it to be genuine and correct and to
have been signed or sent by or on behalf of the proper Person, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Administrative Agent. As to any matters not expressly provided
for by the Loan Documents, the Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, thereunder in accordance with
instructions given by the Required Lenders or all of the Lenders as is required
in such circumstance, and such instructions of such Lenders and any action taken
or failure to act pursuant thereto shall be binding on all Loan Parties.
     SECTION 9.9. Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received a written notice from a Lender or the Borrower specifying
such Default and stating that such notice is a “Notice of Default”. In the event
that the Administrative Agent receives such a notice of the occurrence of a
Default, the Administrative Agent shall give prompt notice thereof to the
Lenders. The Administrative Agent shall (subject to Section 10.1) take such
action with respect to such Default as shall be directed by the Required
Lenders; provided, that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interest of the Loan
Parties except to the extent that this Agreement expressly requires that such
action be taken, or not be taken, only with the consent or upon the
authorization of the Required Lenders or all Lenders.
     SECTION 9.10. Other Agents. Any Person identified on the signature pages of
this Agreement as a “Co-Syndication Agent” shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement (or any other
Loan Document) other than those applicable to it in its capacity as a Lender to
the extent it is a Lender hereunder. Without limiting the foregoing, a Lender so
identified as a “Co-Syndication Agent” shall not have or be deemed to have any
fiduciary relationship with any Lender. Each Person party hereto acknowledges
that it has not relied, and will not rely, on any Person so identified as a
“Co-Syndication Agent” in deciding to enter into this Agreement and each other
Loan Document to which it is a party or in taking or not taking action hereunder
or thereunder.
     SECTION 9.11. Lender Indemnification. (a) Each Lender hereby severally
indemnifies (which indemnity shall survive any termination of this Agreement)
the Administrative Agent from and against such Lender’s Percentage of any and
all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) that be incurred by or
asserted or awarded against, the Administrative Agent in any way relating to or
arising out of this Agreement, the Notes and any other Loan Document or any
action taken or omitted by the Administrative Agent under this Agreement, the
Notes or any other Loan Document; provided that no Lender shall be liable for
the payment of any portion of such claims, damages, losses, liabilities and
expenses which have resulted from the Administrative Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative

65



--------------------------------------------------------------------------------



 



Agent is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any such indemnified
costs, this Section applies whether any such investigation, litigation or
proceeding is brought by the Administrative Agent, any Lender or a third party.
     (b) Each Lender hereby severally indemnifies the Letter of Credit Issuer
(to the extent not promptly reimbursed by the Borrower) from and against such
Lender’s Percentage of any and all claims, damages, losses, liabilities and
expenses of any kind or nature whatsoever that may be imposed on, incurred by,
or asserted against any the Letter of Credit Issuer in any way relating to or
arising out of the Loan Documents or any action taken or omitted by the Letter
of Credit Issuer hereunder or in connection herewith; provided, however, that no
Lender shall be liable for any portion of such claims, damages, losses,
liabilities and expenses resulting from the Letter of Credit Issuer’s gross
negligence or willful misconduct.
     (c) The failure of any Lender to reimburse the Administrative Agent or the
Letter of Credit Issuer promptly upon demand for its Percentage of any amount
required to be paid by the Lenders to the Administrative Agent as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Administrative Agent or the Letter of Credit Issuer for its
Percentage of such amount, but no Lender shall be responsible for the failure of
any other Lender to reimburse the Administrative Agent or the Letter of Credit
Issuer for such other Lender’s Percentage of such amount. Without prejudice to
the survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 9.11 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes. Each of the Administrative Agent and the Letter of Credit
Issuer agrees to promptly return to the Lenders their respective Ratable Shares
of any amounts paid under this Section 9.11 that are subsequently reimbursed by
the Borrower.
ARTICLE X
MISCELLANEOUS PROVISIONS
     SECTION 10.1. Waivers, Amendments, etc. The provisions of each Loan
Document may from time to time be amended, modified or waived, if such
amendment, modification or waiver is in writing and consented to by the Borrower
and the Required Lenders; provided, however, that no such amendment,
modification or waiver shall:
     (a) modify this Section without the consent of all Lenders;
     (b) increase the aggregate amount of any Credit Extensions required to be
made by a Lender pursuant to its Commitments, extend the final Commitment
Termination Date of Credit Extensions made (or participated in) by a Lender or
extend the final Commitment Termination Date or Competitive Bid Loan Maturity
Date for any Lender’s Loan, in each case without the consent of such Lender (it
being agreed, however, that any vote to rescind any acceleration made pursuant
to Section 8.2 and Section 8.3 of amounts owing with respect to the Loans and
other Obligations shall only require the vote of the Required Lenders);

66



--------------------------------------------------------------------------------



 



     (c) reduce the principal amount of or rate of interest on any Lender’s
Loan, reduce any fees described in Article III payable to any Lender or extend
the date on which interest or fees are payable in respect of such Lender’s
Loans, in each case without the consent of such Lender;
     (d) reduce the percentage set forth in the definition of “Required Lenders”
or modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;
     (e) increase the Stated Amount of any Letter of Credit unless consented to
by the Letter of Credit Issuer;
     (f) except as otherwise expressly provided in a Loan Document, release the
Borrower from its Obligations under the Loan Documents without the consent of
all Lenders; or
     (g) affect adversely the interests, rights or obligations of the
Administrative Agent (in its capacity as the Administrative Agent) or the Letter
of Credit Issuer (in its capacity as Letter of Credit Issuer), unless consented
to by the Administrative Agent or the Letter of Credit Issuer, as applicable.
No failure or delay on the part of any Loan Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Loan Party under
any Loan Document shall, except as may be otherwise stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
     SECTION 10.2. Notices; Time. (a) All notices and other communications
provided under each Loan Document shall, except as provided in paragraph
(b) below, be in writing or by facsimile and addressed, delivered or
transmitted, if to the Borrower or the Administrative Agent, at its address or
facsimile number set forth below its signature in this Agreement, and if to a
Lender or the Letter of Credit Issuer to the applicable Person at its address or
facsimile number set forth on Schedule II hereto or set forth in the Lender
Assignment Agreement, or at such other address or facsimile number as may be
designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
prepaid courier service, shall be deemed given when received; any notice, if
transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter. Unless otherwise indicated,
all references to the time of a day in a Loan Document shall refer to New York
time.
     (b) So long as Citibank or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 7.1.1(a), (b) or (f) shall be
delivered to the Agent in an electronic medium in a format acceptable to the
Administrative Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com.
The Borrower agrees that the Administrative Agent may

67



--------------------------------------------------------------------------------



 



make such materials, as well as any other written information, documents,
instruments and other material relating to the Borrower, any of its Subsidiaries
or any other materials or matters relating to this Agreement, the Notes or any
of the transactions contemplated hereby (collectively, the “Communications”)
available to the Lenders by posting such notices on Intralinks or a
substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.
     (c) Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.
     SECTION 10.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable and invoiced expenses of the Administrative Agent
(including the reasonable and invoiced fees and out-of-pocket expenses of
Shearman & Sterling LLP, counsel to the Administrative Agent and of local
counsel, if any, who may be retained by or on behalf of the Administrative
Agent) in connection with
     (a) the negotiation, preparation, execution and delivery of each Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Loan Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated; and
     (b) the filing or recording of any Loan Document and all amendments,
supplements, amendment and restatements and other modifications to any thereof,
any and all other documents or instruments of further assurance required to be
filed or recorded by the terms of any Loan Document; and
     (c) the preparation and review of the form of any document or instrument
relevant to any Loan Document.
The Borrower further agrees to pay, and to save each Loan Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of

68



--------------------------------------------------------------------------------



 



each Loan Document, the Credit Extensions or the issuance of the Notes. The
Borrower also agrees to reimburse each Loan Party upon demand for all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and legal expenses
of counsel to each Loan Party) incurred by such Loan Party in connection with
(x) the negotiation of any restructuring or “work-out” with the Borrower,
whether or not consummated, of any Obligations and (y) the enforcement of any
Obligations.
     SECTION 10.4. Indemnification. In consideration of the execution and
delivery of this Agreement by each Loan Party, the Borrower hereby indemnifies,
exonerates and holds each Loan Party, the Lead Arranger and each of their
respective officers, directors, employees, investment advisors, trustees and
agents (collectively, the “Indemnified Parties”) free and harmless from and
against any and all actions, causes of action, suits, losses, costs, liabilities
and damages, and expenses incurred in connection therewith (irrespective of
whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought), including reasonable attorneys’ fees and
disbursements, whether incurred in connection with actions between or among the
parties hereto or the parties hereto and third parties (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to
     (a) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension, including all
Indemnified Liabilities arising in connection with the transaction contemplated
hereby;
     (b) the entering into and performance of any Loan Document by any of the
Indemnified Parties (including any action brought by or on behalf of the
Borrower as the result of any determination by the Required Lenders pursuant to
Article V not to fund any Credit Extension, provided that any such action is
resolved in favor of such Indemnified Party);
     (c) any investigation, litigation or proceeding related to any acquisition
or proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;
     (d) any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by any Obligor or any Subsidiary
thereof of any Hazardous Material;
     (e) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or
     (f) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or

69



--------------------------------------------------------------------------------



 



its Subsidiaries by foreclosure or by a deed in lieu of foreclosure for any
Lender’s Environmental Liability, regardless of whether caused by, or within the
control of, such Obligor or such Subsidiary);
except for Indemnified Liabilities arising for the account of a particular
Indemnified Party by reason of the relevant Indemnified Party’s gross negligence
or willful misconduct. Each Obligor and its successors and assigns hereby waive,
release and agree not to make any claim or bring any cost recovery action
against, any Indemnified Party under CERCLA or any state equivalent, or any
similar law now existing or hereafter enacted. It is expressly understood and
agreed that to the extent that any Indemnified Party is strictly liable under
any Environmental Laws, each Obligor’s obligation to such Indemnified Party
under this indemnity shall likewise be without regard to fault on the part of
any Obligor with respect to the violation or condition which results in
liability of an Indemnified Party. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Obligor agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
     SECTION 10.5. Survival. The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under
Section 9.1, shall in each case survive any assignment from one Lender to
another (in the case of Sections 10.3 and 10.4) and the occurrence of the
Termination Date. The representations and warranties made by each Obligor in
each Loan Document shall survive the execution and delivery of such Loan
Document.
     SECTION 10.6. Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
     SECTION 10.7. Headings. The various headings of each Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of such Loan Document or any provisions thereof.
     SECTION 10.8. Execution in Counterparts, Effectiveness, etc. This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be an original and all of which shall constitute together but one and the
same agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrower, the Administrative Agent and each Lender (or
notice thereof satisfactory to the Administrative Agent) shall have been
received by the Administrative Agent.
     SECTION 10.9. Governing Law; Entire Agreement. EACH LOAN DOCUMENT (OTHER
THAN THE LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS

70



--------------------------------------------------------------------------------



 



LAW OF THE STATE OF NEW YORK). EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY
PRACTICES (ISP98—INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590 (THE
“ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE ISP RULES, THE INTERNAL
LAWS OF THE STATE OF NEW YORK. The Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.
     SECTION 10.10. Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that the Borrower may not assign or
transfer its rights or obligations hereunder without the consent of all Lenders.
     SECTION 10.11. Sale and Transfer of Credit Extensions; Participations in
Credit Extensions; Notes. Each Lender may assign, or sell participations in, its
Loans, Letter of Credit Outstandings and Commitments to one or more other
Persons in accordance with this the terms set forth below.
     SECTION 10.11.1Assignments. Any Lender, pursuant to a Lender Assignment
Agreement,
     (a) with the consent of the Borrower, the Administrative Agent and the
Letter of Credit Issuer (which consents shall not be unreasonably delayed or
withheld and, which consent, in the case of the Borrower, shall not be required
during the continuation of an Event of Default; provided, however, that the
Administrative Agent, the Letter of Credit Issuer and the Borrower may withhold
such consent in their sole discretion to an assignment to a Person not
satisfying the credit ratings set forth in clause (f)) may at any time assign
and delegate to one or more Eligible Assignees; and
     (b) upon notice to the Borrower, the Administrative Agent and the Letter of
Credit Issuer, and upon the consent of the Administrative Agent and the Letter
of Credit Issuer (such consents not to be unreasonably delayed or withheld), may
assign and delegate to any of its Affiliates or to any other Lender;
(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s Loans, Letter of
Credit Outstandings and Commitments in a minimum aggregate amount of $5,000,000,
and in increments of $1,000,000 in excess thereof, in the case of assignments to
Assignee Lender’s other than such Lender’s Affiliates or any other Lender (or,
if less, the entire remaining amount of such Lender’s Loans, Letter of Credit
Outstandings and Commitments); provided, however, that the assigning Lender must
assign a pro rata portion of such Loans, Letter of Credit Outstandings and
Commitments. Each Obligor and the Administrative Agent shall be entitled to
continue to deal solely and directly with a Lender in connection with the
interests so assigned and delegated to an Assignee Lender until

71



--------------------------------------------------------------------------------



 



     (c) notice of such assignment and delegation, together with (i) payment
instructions, (ii) the Internal Revenue Service forms or other statements
contemplated or required to be delivered pursuant to Section 4.6, if applicable,
and (iii) addresses and related information with respect to such Assignee
Lender, shall have been delivered to the Borrower and the Administrative Agent
by such Person by whom such assignment and delegation is made (the “Assignor
Lender”) and such Assignee Lender;
     (d) such Assignee Lender shall have executed and delivered to the Borrower
and the Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and
     (e) the processing fees described below shall have been paid.
From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement and such assignment is registered with Register pursuant to
clause (b) of Section 2.8, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender under the Loan Documents, and (y) the Assignor Lender,
to the extent that rights and obligations hereunder have been assigned and
delegated by it in connection with such Lender Assignment Agreement, shall be
released from its obligations hereunder and under the other Loan Documents but
shall continue to be entitled to the benefits of the provisions of this
Agreement which by their terms survive the Termination Date. Within five
Business Days after its receipt of notice that the Administrative Agent has
received and accepted an executed Lender Assignment Agreement (and if requested
by the Assignee Lender), but subject to clause (c), the Borrower shall execute
and deliver to the Administrative Agent (for delivery to the relevant Assignee
Lender) a new Note evidencing such Assignee Lender’s assigned Loans and
Commitments and, if the Assignor Lender has retained Loans and Commitments
hereunder (and if requested by such Lender), a replacement Note in the principal
amount of the Loans and Commitments retained by the Assignor Lender hereunder
(such Note to be in exchange for, but not in payment of, the Note then held by
such Assignor Lender). Each such Note shall be dated the date of the predecessor
Note. The Assignor Lender shall mark each predecessor Note “exchanged” and
deliver each of them to the Borrower. Accrued interest on that part of each
predecessor Note evidenced by a new Note, and accrued fees, shall be paid as
provided in the Lender Assignment Agreement. Accrued interest on that part of
each predecessor Note evidenced by a replacement Note shall be paid to the
Assignor Lender. Accrued interest and accrued fees shall be paid at the same
time or times provided in the predecessor Note and in this Agreement. Such
Assignor Lender or such Assignee Lender must also pay a processing fee in the
amount of $3,500 to the Administrative Agent upon delivery of any Lender
Assignment Agreement; provided, that no such processing fee shall be required in
connection with any such assignment and delegation (i) by a Lender to its
Affiliate, (ii) by a Lender to a Federal Reserve Bank (or, if such Lender is an
investment fund, to the trustee under the indenture to which such fund is a
party in support of its obligations to such trustee) or (iii) if the nonpayment
of the processing fee is otherwise consented to in writing by the Administrative
Agent. Any attempted assignment and delegation not made in accordance with this
Section shall be null and void. Notwithstanding anything to the contrary set
forth above, any Lender may (without requesting the consent of the Borrower or
the Administrative Agent) pledge its Loans to (a) a Federal

72



--------------------------------------------------------------------------------



 



Reserve Bank in support of borrowings made by such Lender from such Federal
Reserve Bank, or (b) in the case of any Lender which is a fund that invests in
loans, any trustee or any other representative of holders of obligations owed or
securities issued by such Lender as security for such obligations or securities;
provided, that, no such pledge or assignment shall (x) release any Lender from
any of its obligations hereunder or (y) substitute any such pledgee or assignee
for such Lender as a party hereto.
     (f) In the event that (i) any Lender shall refuse or otherwise fail to fund
its portion of any unreimbursed payment under Section 2.6.1 or shall have
notified the Borrower, the Letter of Credit Issuer and/or the Administrative
Agent in writing that it does not intend to comply with its obligations under
Section 2.6.1 (in each case, other than as to a commercially reasonable
assertion that a condition precedent to fund has not been satisfied in
accordance with the terms of this Agreement) or (ii) S&P or Moody’s, shall,
after the date that any Person becomes a Lender, downgrade the long-term
certificate of deposit ratings of such Lender, and the resulting ratings shall
be below BBB or Baa3, respectively, or the equivalent, then the Letter of Credit
Issuer and, so long as no Default shall have occurred and be continuing, the
Borrower shall each have the right, but not the obligation, upon notice to such
Lender and the Administrative Agent, to replace such Lender with a financial
institution (a “Replacement Lender”) acceptable to the Borrower, the
Administrative Agent and the Letter of Credit Issuer (such consents not to be
unreasonably withheld or delayed; provided, that no such consent shall be
required if the Replacement Lender is an existing Lender), and upon any such
downgrading of any Lender’s long-term certificate of deposit rating, each such
Lender hereby agrees to transfer and assign (in accordance with Section 10.11.1)
all of its Commitments and other rights and obligations under the Loan Documents
(including Reimbursement Obligations) to such Replacement Lender; provided,
however, that (i) such assignment shall be without recourse, representation or
warranty (other than that such Lender owns the Commitments, Loans and Notes
being assigned, free and clear of any Liens) and (ii) the purchase price paid by
the Replacement Lender shall be in the amount of such Lender’s Loans and its
Percentage of outstanding Reimbursement Obligations, together with all accrued
and unpaid interest and fees in respect thereof, plus all other amounts (other
than the amounts (if any) demanded and unreimbursed under Sections 4.2, 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, which shall be paid by the Borrower), owing to
such Lender hereunder. Upon any such termination or assignment, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of any provisions of this Agreement which by their terms survive the
termination of this Agreement.
     SECTION 10.11.2 Participations. Any Lender may sell to one or more
commercial banks or other Persons (each of such commercial banks and other
Persons being herein called a “Participant”) participating interests in any of
the Loans, Commitments, or other interests of such Lender hereunder; provided,
however, that
     (a) no participation contemplated in this Section shall relieve such Lender
from its Commitments or its other obligations under any Loan Document;
     (b) such Lender shall remain solely responsible for the performance of its
Commitments and such other obligations;

73



--------------------------------------------------------------------------------



 



     (c) each Obligor and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under each Loan Document;
     (d) no Participant, unless such Participant is an Affiliate of such Lender
or is itself a Lender, shall be entitled to require such Lender to take or
refrain from taking any action under any Loan Document, except that such Lender
may agree with any Participant that such Lender will not, without such
Participant’s consent, take any actions of the type described in clause (a),
(b), (c) or (f) of Section 10.1 with respect to Obligations participated in by
such Participant;
     (e) the Borrower shall not be required to pay any amount under this
Agreement that is greater than the amount which it would have been required to
pay had no participating interest been sold; and
     (f) such Lender shall, as agent of the Borrower solely for the purpose of
this Section, record in book entries maintained by such Lender the name of its
Participants and the amount such Participants are entitled to receive in respect
of any participating interests sold pursuant to this Section.
The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 7.1.1, 10.3 and 10.4, shall be considered
a Lender. Each Participant shall only be indemnified for increased costs
pursuant to Section 4.3, 4.5 or 4.6 if and to the extent that the Lender which
sold such participating interest to such Participant concurrently is entitled to
make, and does make, a claim on the Borrower for such increased costs. Any
Lender that sells a participating interest in any Loan, Commitment or other
interest to a Participant under this Section shall indemnify and hold harmless
the Borrower and the Administrative Agent from and against any taxes, penalties,
interest or other costs or losses (including reasonable attorneys’ fees and
expenses) incurred or payable by the Borrower or the Administrative Agent as a
result of the failure of the Borrower or the Administrative Agent to comply with
its obligations to deduct or withhold any Taxes from any payments made pursuant
to this Agreement to such Lender or the Administrative Agent, as the case may
be, which Taxes would not have been incurred or payable if such Participant had
been a Non-U.S. Lender that was entitled to deliver to the Borrower, the
Administrative Agent or such Lender, and did in fact so deliver, a duly
completed and valid Form W-8BEN or W-8ECI (or applicable successor form)
entitling such Participant to receive payments under this Agreement without
deduction or withholding of any United States federal taxes.
     SECTION 10.12. Other Transactions. Nothing contained herein shall preclude
the Administrative Agent, the Letter of Credit Issuer or any other Lender from
engaging in any transaction, in addition to those contemplated by the Loan
Documents, with the Borrower or any of its Affiliates in which the Borrower or
such Affiliate is not restricted hereby from engaging with any other Person.
     SECTION 10.13. Confidentiality. In handling all information furnished to,
or obtained by, the Administrative Agent and the Lenders pursuant to this
Agreement, the Administrative Agent and each Lender shall exercise the same
degree of care that it exercises with respect to its

74



--------------------------------------------------------------------------------



 



own proprietary information of the same types to maintain the confidentiality of
any non-public information received hereunder except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of the
Administrative Agent or any Lender in connection with their present or
prospective business relations with the Borrower, (ii) to prospective
transferees, assignees or purchasers of an interest in the Loans and/or
Commitments who have agreed in writing to be bound by the confidentiality
provisions hereof and to any direct or indirect contractual counterparties (or
the professional advisors thereto) in agreements or arrangements evidencing
Hedging Obligations; provided, that such counterparties and advisors are advised
of and agree to be bound by the provisions of this Section 10.13, (iii) as
required by law, regulation, rule or order, subpoena, judicial order or similar
order, provided that the Administrative Agent and each Lender shall, to the
extent it would not be unlawful, use reasonable efforts to afford the Borrower
the opportunity to contest any such rule, order or subpoena and (iv) as may be
required in connection with the examination, audit or similar investigation of
the Administrative Agent or any Lender.
     SECTION 10.14. Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE LETTER OF
CREDIT ISSUER OR THE BORROWER IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT
AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE BORROWER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR
NOTICES SPECIFIED IN SECTION 10.2. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED
BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.
     SECTION 10.15. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER,
THE LETTER OF CREDIT ISSUER AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TO THE FULLEST

75



--------------------------------------------------------------------------------



 



EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER,
THE LETTER OF CREDIT ISSUER OR THE BORROWER IN CONNECTION THEREWITH. THE
BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND THE LETTER OF CREDIT
ISSUER ENTERING INTO THE LOAN DOCUMENTS.
     SECTION 10.16. Patriot Act Notice. Each Lender, the Letter of Credit Issuer
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower that pursuant to the requirements of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56, signed into law October 26, 2001
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender, the Letter of Credit
Issuer or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act.

76



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers there unto duly authorized as of the day
and year first above written.

            UST INC.
      By:   /s/ Kenneth R. Hopson       Name Kenneth R. Hopson      
Title:  Treasurer      

             
 
  Address:   100 West Putnam Avenue
Greenwich, Connecticut 06830     Facsimile No.: (203) 863-7268        
Attention:    

            CITIBANK, N.A.,
as Administrative Agent  

            By:   /s/ John Judge       Name John Judge       Title:  Vice
President    

             
 
  Address:   Two Penns Way
New Castle, Delaware 19720     Facsimile No.: (212) 994-0961     Attention: Loan
Syndications/Valerie Burrows

77



--------------------------------------------------------------------------------



 



            LENDERS:


CITIBANK, N.A.
      By:   /s/ John Judge       Title: Vice President            

            THE BANK OF NOVA SCOTIA
      By:   /s/ Brian S. Allen       Title: Managing Director            

            CALYON NEW YORK BRANCH
      By:   /s/ Michael Madnick       Title: Managing Director             By:  
/s/ Yuri Muzichenko       Title: Director            

            CITIZENS BANK OF MASSACHUSETTS
      By:   /s/ Stephen Woods       Title: Executive Vice President            

            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Robert M. Martin       Title: Senior Vice President            

            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Eric Cosgrove       Title: Assistant Vice President            

78



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK
      By:   /s/ Daniel Twengo       Title: Authorized Signatory            

            UBS LOAN FINANCE LLC
      By:   /s/ Irja R. Otsa       Title: Associate Director             By:  
/s/ Mary E. Evans       Title: Associate Director      

            STATE STREET BANK AND TRUST COMPANY
      By:   /s/ Mary H. Carey       Title: Vice President            

79



--------------------------------------------------------------------------------



 



SCHEDULE I
DISCLOSURE SCHEDULE TO CREDIT AGREEMENT
ITEM 6.7. Litigation.
ITEM 6.8.(a) Existing Subsidiaries.
ITEM 6.8.(b) Existing Significant Subsidiaries.
ITEM 6.11. Pension and Welfare Plans.
ITEM 6.12. Environmental Matters.
ITEM 6.14. Compliance With Laws.
ITEM 7.2.2(a) Ongoing Liens.





--------------------------------------------------------------------------------



 



EXHIBIT A-1
REVOLVING NOTE

         
$                    
      June 29, 2007

     FOR VALUE RECEIVED, the undersigned, UST INC., a Delaware corporation (the
“Borrower”), unconditionally promises to pay to the order of
                     (the “Lender”), on the Commitment Termination Date
applicable to the Lender the principal sum of                      DOLLARS
($                     ) or, if less, the aggregate unpaid principal amount of
all Revolving Loans made by the Lender pursuant to the Five-Year Revolving
Credit Agreement, dated as of June 29, 2007 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the various financial institutions and other Persons from
time to time parties thereto (including the Lender), Citibank , N.A., as
Administrative Agent for the Lenders, and Citigroup Global Markets Inc. and The
Bank of Nova Scotia, as Joint Lead Arrangers and Joint Book Runners. Unless
otherwise defined, terms used herein have the meanings provided in the Credit
Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from and including the date hereof until
maturity (whether by acceleration or otherwise) and, after maturity, until paid,
at the rates per annum and on the dates specified in the Credit Agreement.
     Payments of both principal and interest are to be made without setoff or
counterclaim in lawful money of the United States of America in same day or
immediately available funds to the account designated by the Administrative
Agent pursuant to the Credit Agreement.
     This Revolving Note is one of the Revolving Notes referred to in, and
evidences Indebtedness incurred under, the Credit Agreement, to which reference
is made for a description of the security (if any) for this Revolving Note and
for a statement of the terms and conditions on which the Borrower is permitted
and required to make prepayments and repayments of principal of the Indebtedness
evidenced by this Revolving Note and on which such Indebtedness may be declared
to be or shall automatically become immediately due and payable.
     The Borrower hereby irrevocably authorizes the Lender to make (or cause to
be made) appropriate notations on the schedule attached to this Revolving Note
(or on any continuation of such schedule), which notations, if made, shall
evidence, inter alia, the date of, the outstanding principal of, and the
interest rate and Interest Period (if any) applicable to, the Revolving Loans
evidenced hereby. Such notations shall be conclusive and binding on the Borrower
in the absence of manifest error; provided, however, that the failure of the
Lender to make any such notations shall not limit or otherwise affect any
Obligations of the Borrower or any other Obligor.
     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.

 



--------------------------------------------------------------------------------



 



     THIS REVOLVING NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

            UST INC.
      By           Name:           Title:        

-2-



--------------------------------------------------------------------------------



 



REVOLVING LOANS AND PRINCIPAL PAYMENTS

                                                                               
                                      Amount of     Amount of Principal   Unpaid
Principal             Revolving Loan Made   Interest   Repaid   Balance        
Alternate   LIBO   Period   Alternate   LIBO   Alternate   LIBO          
Notation Date   Base Rate   Rate   (If Applicable)   Base Rate   Rate   Base
Rate   Rate   Total   Made By
 
                                                                       

-3-



--------------------------------------------------------------------------------



 



EXHIBIT A-2
COMPETITIVE BID LOAN NOTE

         
$                    
                           ,                    

     FOR VALUE RECEIVED, the undersigned, UST INC., a Delaware corporation (the
“Borrower”), unconditionally promises to pay to the order of
                     (the “Lender”), on *                    
                     ,                      , the principal sum of
                     DOLLARS ($                     ) or, if less, the unpaid
principal amount of all Competitive Bid Loans made by the Lender to the Borrower
from time to time pursuant to the Five-Year Revolving Credit Agreement, dated as
of June 29, 2007 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
various financial institutions and other Persons from time to time parties
thereto (including the Lender), Citibank , N.A., as Administrative Agent for the
Lenders, and Citigroup Global Markets Inc. and The Bank of Nova Scotia, as Joint
Lead Arrangers and Joint Book Runners. Unless otherwise defined, terms used
herein have the meanings provided in the Credit Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from and including the date hereof until
maturity (whether by acceleration or otherwise) and, after maturity, until paid,
at the rates per annum and on the dates specified in the Credit Agreement.
     Payments of both principal and interest are to be made without setoff or
counterclaim in lawful money of the United States of America in same day or
immediately available funds to the account designated by the Administrative
Agent pursuant to the Credit Agreement.
     This Competitive Bid Loan Note is one of the Competitive Bid Loan Notes
referred to in, and evidences Indebtedness incurred under, the Credit Agreement,
to which reference is made for a description of the security (if any) for this
Competitive Bid Loan Note and for a statement of the terms and conditions on
which the Borrower is permitted and required to make prepayments and repayments
of principal of the Indebtedness evidenced by this Competitive Bid Loan Note and
on which such Indebtedness may be declared to be or shall automatically become
immediately due and payable.
     The Borrower hereby irrevocably authorizes the Lender to make (or cause to
be made) appropriate notations on the schedule attached to this Competitive Bid
Loan Note (or on any continuation of such schedule), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal of, and the
interest rate and Interest Period (if any) applicable to, the
 

*   INSERT APPLICABLE COMPETITIVE BID LOAN MATURITY DATE.

 



--------------------------------------------------------------------------------



 



Competitive Bid Loans evidenced hereby. Such notations shall be conclusive and
binding on the Borrower in the absence of manifest error; provided, however,
that the failure of the Lender to make any such notations shall not limit or
otherwise affect any Obligations of the Borrower or any other Obligor.
     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.
     THIS COMPETITIVE BID LOAN NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

            UST INC.
      By           Name:           Title:        

-2-



--------------------------------------------------------------------------------



 



COMPETITIVE BID LOAN AND PAYMENTS

                    Competitive Bid           Amount of Interest     Amount of
Principal     Outstanding       Date   Amount of Loan     Loan Maturity Date    
Interest Period     Payment     Payment     Principal Balance     Notation Made
By

-3-



--------------------------------------------------------------------------------



 



EXHIBIT B-1
REVOLVING LOAN
BORROWING REQUEST
Citibank, N.A.
as Administrative Agent
Two Penns Way
New Castle, DE 19720
Attention: Bank Loan Syndications
UST INC.
          Gentlemen and Ladies:
     This Revolving Loan Borrowing Request is delivered to you pursuant to
Section 2.3 of the Five-Year Revolving Credit Agreement, dated as of June 29,
2007 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among UST Inc., a Delaware corporation
(the “Borrower”), the various financial institutions and other Persons from time
to time parties thereto (the “Lenders”), Citibank , N.A., as Administrative
Agent for the Lenders, and Citigroup Global Markets Inc. and The Bank of Nova
Scotia, as Joint Lead Arrangers and Joint Book Runners. Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.
     The Borrower hereby requests that a Revolving Loan be made in the aggregate
principal amount of $                     on                     
___,                     as a *[LIBO Rate Loan having an Interest Period of
[one] [two] [three] or [six] month(s)] [Base Rate Loan].
     The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the
Credit Agreement, each of the delivery of this Revolving Loan Borrowing Request
and the acceptance by the Borrower of the proceeds of the Revolving Loan
requested hereby constitute a representation and warranty by the Borrower that,
on the date of such Revolving Loan, and immediately before and after giving
effect thereto and to the application of the proceeds therefrom, all the
statements set forth in Section 5.2.1 of the Credit Agreement are true and
correct in all material respects.
     The Borrower agrees that if prior to the time of the Borrowing requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will
 

*   Insert appropriate interest rate option and, if applicable, the number of
months with respect to LIBO Rate Loans.

 



--------------------------------------------------------------------------------



 



immediately so notify the Administrative Agent. Except to the extent, if any,
that prior to the time of the Borrowing requested hereby the Administrative
Agent shall receive written notice to the contrary from the Borrower, each
matter certified to herein shall be deemed once again to be certified as true
and correct at the date of such Borrowing as if then made.
     Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

                      Amount to be           Name, Account No., Transferred  
Person to be Paid   Address, etc.
 
                   
$
                                       
 
                                       
 
                   
 
              Attention:    
 
                 
 
 
$
                                       
 
                                       
 
                   
 
              Attention:    
 
                 
 
 
$
                                        Balance of such proceeds                
 
      The Borrower            
 
         
 
       
 
                                     
 
                                       
 
              Attention:    
 
                 
 
 
 
                   

-2-



--------------------------------------------------------------------------------



 



     The Borrower has caused this Revolving Loan Borrowing Request to be
executed and delivered, and the certification and warranties contained herein to
be made, by its duly Authorized Officer this                     day of
                    ,                     .

            UST INC.
      By           Name:           Title:        

-3-



--------------------------------------------------------------------------------



 



EXHIBIT B-2
COMPETITIVE BID LOAN BORROWING REQUEST
Citibank, N.A.,
     as Administrative Agent
Two Penns Way
New Castle, DE 19720
Attention: Bank Loan Syndications
UST Inc.
Ladies and Gentlemen:
     This Competitive Bid Loan Borrowing Request is delivered to you pursuant to
Section 2.7.1 of the Five-Year Revolving Credit Agreement, dated as of June 29,
2007 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among UST Inc., a Delaware corporation
(the “Borrower”), the various financial institutions and other Persons from time
to time parties thereto (the “Lenders”), Citibank , N.A., as Administrative
Agent for the Lenders, and Citigroup Global Markets Inc. and The Bank of Nova
Scotia, as Joint Lead Arrangers and Joint Book Runners. Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.
     The Borrower hereby proposes that a Competitive Bid Loan Borrowing be made
on the following terms:

         
1.
  Date of Competitive Bid Loan Borrowing:   **                     ,
                      
2.
  Aggregate principal amount of Competitive Bid Loan Borrowing:  
***$                      
3.
  The Competitive Bid Loan will be based on    
 
  [a LIBO Rate Bid Margin] [an Absolute Rate]      
4.
  Competitive Bid Loan Maturity Date for repayment of such Competitive Bid Loan:
  ****                     ,                     

 

**   Must be at least five Business Days prior to the delivery of this
Competitive Bid Loan Borrowing Request in the case of a LIBOR Auction and two
Business Days in the case of an Absolute Rate Auction.   ***   The amount shall
be in a minimum principal amount of $5,000,000 and in an integral multiple of
$1,000,000.

 



--------------------------------------------------------------------------------



 



     The Borrower hereby certifies and warrants that on the date the Competitive
Bid Loan Borrowing proposed hereby is made, and before and after giving effect
thereto and the application of the proceeds therefrom, all statements set forth
in Section 5.2.1 of the Credit Agreement are true and correct.
     The undersigned hereby confirms that the proposed Competitive Bid Loan
Borrowing is to be made available to it in accordance with Section 2.7 of the
Credit Agreement.
     The Borrower agrees that if prior to the time of the Competitive Bid Loan
Borrowing requested hereby any matter certified to herein by it will not be true
and correct at such time as if then made, it will immediately so notify the
Administrative Agent. Except to the extent, if any, that prior to the time of
the Competitive Bid Loan Borrowing proposed hereby the Administrative Agent
shall receive written notice to the contrary from the Borrower, each matter
certified to herein shall be deemed once again to be certified as true and
correct at the date of such Borrowing as if then made.
     The Borrower has caused this Competitive Bid Loan Borrowing Request to be
executed and delivered, and the certification and warranties contained herein to
be made, by its duly Authorized Officer this                      day of
                     ,                     .

                  UST INC.    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

 

****   The Competitive Bid Loan Maturity Date may not be later than the earlier
of (i) the date occurring six months after the date of such Competitive Bid Loan
Borrowing and (ii) the Commitment Termination Date.

-2-



--------------------------------------------------------------------------------



 



EXHIBIT B-3
LETTER OF CREDIT ISSUANCE REQUEST
Citibank, N.A.
     as Administrative Agent
Two Penns Way
New Castle, DE 19720
Attention: Bank Loan Syndications
UST Inc.
Gentlemen and Ladies:
     This Letter of Credit Issuance Request is delivered to you pursuant to
Section 2.6 of the Five-Year Revolving Credit Agreement, dated as of June 29,
2007 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among UST Inc., a Delaware corporation
(the “Borrower”), the various financial institutions and other Persons from time
to time parties thereto (the “Lenders”), Citibank , N.A., as Administrative
Agent for the Lenders, and Citigroup Global Markets Inc. and The Bank of Nova
Scotia, as Joint Lead Arrangers and Joint Book Runners. Unless otherwise defined
herein or the context otherwise requires, terms used herein shall have the
meanings provided in the Credit Agreement.
     The Borrower hereby requests that on                      ___,
                     (the “Date of Issuance”) [The Bank of Nova Scotia] (the
“Issuer”) *[issue a Letter of Credit in the initial Stated Amount of
$                     with a Stated Expiry Date (as defined therein) of
                     ___,                      ] [extend the Stated Expiry Date
(as defined under Letter of Credit No.                     , issued on
                     ___,                     , in the initial Stated Amount of
$                    ) to a revised Stated Expiry Date (as defined therein) of
                     ___,                      ].
     The beneficiary of the requested Letter of Credit will be
                    , and such Letter of Credit will be in support of
                     .
     The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the
Credit Agreement, each of the delivery of this Letter of Credit Issuance Request
and the [issuance] [extension] of the Letter of Credit requested hereby
constitutes a representation and warranty by the Borrower that, on the date of
the [issuance] [extension], and before and after giving effect thereto and to
the application of the proceeds or benefits of the Letter of Credit [issued]
[extended] in accordance herewith, all statements set forth in Section 5.2.1 of
the Credit Agreement are true and correct in all material respects.
 

*   Insert and complete as appropriate.

 



--------------------------------------------------------------------------------



 



     The Borrower agrees that if, prior to the time of the [issuance]
[extension] of the Letter of Credit requested hereby, any matter certified to
herein by it will not be true and correct at such time as if then made, it will
immediately so notify the Administrative Agent. Except to the extent, if any,
that prior to the time of the [issuance] [extension] of the Letter of Credit
requested hereby the Administrative Agent shall receive written notice to the
contrary from the Borrower, each matter certified to herein shall be deemed to
be certified at the date of such [issuance] [extension].

-2-



--------------------------------------------------------------------------------



 



     The Borrower has caused this Letter of Credit Issuance Request to be
executed and delivered, and the certification and warranties contained herein to
be made, by its duly Authorized Officer this                      day of
                    ,                     .

                  UST INC.    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

-3-



--------------------------------------------------------------------------------



 



EXHIBIT C
CONTINUATION/CONVERSION NOTICE
Citibank, N.A.
     as Administrative Agent
Two Penns Way
New Castle, DE 19720
Attention: Bank Loan Syndications
UST INC.
          Gentlemen and Ladies:
     This Continuation/Conversion Notice is delivered to you pursuant to
Section 2.4 of the Five-Year Revolving Credit Agreement, dated as of June 29,
2007 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among UST Inc., a Delaware corporation
(the “Borrower”), the various financial institutions and other Persons from time
to time parties thereto (the “Lenders”), Citibank , N.A., as Administrative
Agent for the Lenders, and Citigroup Global Markets Inc. and The Bank of Nova
Scotia, as Joint Lead Arrangers and Joint Book Runners. Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.
     The Borrower hereby requests that on                           ,
                    ,
(1) $                     of the currently outstanding principal amount of the
Revolving Loans originally made on                           ,
                    ,
(2) and all Revolving Loans currently being maintained as *[Base Rate Loans]
[LIBO Rate Loans],
(3) be [converted into] [continued as],
(4) **[LIBO Rate Loans having an Interest Period of [one] [two] [three] or [six]
month(s)] [Base Rate Loans].
     The Borrower hereby:
(a) certifies and warrants that no Default has occurred and is continuing or
will (immediately after giving effect to the continuation or conversion
requested hereby) occur and be continuing; and
 

*   Insert appropriate interest rate option.   **   The number of months to be
inserted with respect to LIBO Rate Loans.

 



--------------------------------------------------------------------------------



 



(b) agrees that if prior to the time of such continuation or conversion any
matter certified to herein by it will not be true and correct at such time as if
then made, it will immediately so notify the Administrative Agent.
     Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified at the date of such continuation or conversion as if
then made. ***[The Borrower agrees to remit to the Administrative Agent for the
benefit of the Lenders, on the date of such conversion, an interest payment in
the amount of $                     pursuant to clause (e) of Section 3.2.3 of
the Credit Agreement.]
 

***   To be inserted upon conversion of Bate Rate Loan into a LIBO Rate Loan on
a date other than a Quarterly Payment Date.

-2-



--------------------------------------------------------------------------------



 



     The Borrower has caused this Continuation/Conversion Notice to be executed
and delivered, and the certification and warranties contained herein to be made,
by its duly Authorized Officer this                      day of
                     ,                     .

                  UST INC.    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

-3-



--------------------------------------------------------------------------------



 



EXHIBIT D
BORROWER CLOSING DATE CERTIFICATE
UST INC.
     This Borrower Closing Date Certificate (this “Certificate”) is delivered
pursuant to clause (a) of Section 5.1.2 of the Five-Year Revolving Credit
Agreement, dated as of June 29, 2007 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
UST Inc., a Delaware corporation (the “Borrower”), the various financial
institutions and other Persons from time to time parties thereto (the
“Lenders”), Citibank , N.A., as Administrative Agent for the Lenders, and
Citigroup Global Markets Inc. and The Bank of Nova Scotia, as Joint Lead
Arrangers and Joint Book Runners. Unless otherwise defined herein or the context
otherwise requires, terms used herein and in the Attachments hereto have the
meanings provided in the Credit Agreement.
     The undersigned hereby certifies, represents and warrants for and on behalf
of the Borrower, as of the Closing Date, as follows:
     Authority. The undersigned is an Authorized Officer of the Borrower on
whose behalf the undersigned has executed this Certificate and, in such
capacity, is authorized and empowered to execute and deliver this Certificate
for and on behalf of the Borrower.
     Delivery of Certain Documents. Attached as Annex I hereto are true and
correct copies of a copy of a good standing certificate, dated a date reasonably
close to the Closing Date.
     Existing Credit Agreement. All Indebtedness outstanding under the Existing
Credit Agreement, together with all interest, all prepayment premiums and other
amounts due and payable with respect thereto, has been paid in full and the
commitments in respect of such Indebtedness have been terminated.
     Closing Fees, Expenses, etc. The Administrative Agent has received for its
own account, or for the account of each Lender, as the case may be, all fees,
costs and expenses due and payable pursuant to Sections 3.3 and (to the extent
invoiced) 10.3 of the Credit Agreement.
     Required Consents and Approvals. All required material consents and
approvals have been duly obtained and are in full force and effect with respect
to the transactions contemplated by the Credit Agreement and the continuing
operations of the Borrower from (a) all relevant Governmental Authorities and
(b) any other Person whose consent or approval is so required to effect the
transactions, and all applicable waiting periods have expired without any action
being taken by any competent authority that could restrain, prevent or otherwise
impose any adverse conditions on the transactions and related financing
contemplated by the Credit Agreement.
     No Material Adverse Change. Other than any material adverse change
resulting from facts that have been (a) publicly disclosed by the Borrower on or
prior to June 15, 2007 or (b) otherwise disclosed to the Lenders prior to the
Closing Date, there has been no material adverse

 



--------------------------------------------------------------------------------



 



change in the financial condition, operations, assets, business, properties or
prospects of the Borrower and its Subsidiaries, taken as a whole, since
December 31, 2006.
      Litigation, etc. There exists no pending or (to the knowledge of the
Borrower or any of its Subsidiaries) threatened litigation, proceedings or
investigations (exclusive of litigation that has been publicly disclosed on or
prior to June 15, 2007) which could reasonably be expected to have a material
adverse effect on the financial condition, operations, assets, business,
properties or prospects of the Borrower or any of its Subsidiaries.
     Satisfaction of Conditions Precedent. All conditions precedent to the
initial Credit Extensions on the Closing Date (if any), and the occurrence of
the Closing Date, set forth in Article V of the Credit Agreement have been
satisfied in full.
     Ratification. The Borrower hereby ratifies and re-affirms the provisions of
the Credit Agreement and the other Loan Documents and, at the time this
certificate is delivered, all statements therein are in fact true and correct.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Certificate to be
executed and delivered, and the certifications, representations and warranties
contained herein to be duly made, by an Authorized Officer this
                     day of June, 2007.

                  UST INC.    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

-3-



--------------------------------------------------------------------------------



 



ANNEX I
CERTIFICATE OF GOOD STANDING FOR THE BORROWER

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
UST INC.
     This certificate is delivered pursuant to Section 5.1.6 of the Five-Year
Revolving Credit Agreement, dated as of June 29, 2007 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among UST Inc., a Delaware corporation (the “Borrower”), the
various financial institutions and other Persons from time to time parties
thereto (the “Lenders”), Citibank N.A., as Administrative Agent for the Lenders
(the “Administrative Agent”), and Citigroup Global Markets Inc. and The Bank of
Nova Scotia, as Joint Lead Arrangers and Joint Book Runners. Unless otherwise
defined herein or the context otherwise requires, terms used herein and in the
Attachments hereto have the meanings provided in the Credit Agreement. All
references herein to a particular “Section” are references to the applicable
Section of the Credit Agreement.
     The Borrower hereby certifies and warrants that as of                     ,
20                     (the “Computation Date”), no Default had occurred and was
continuing. The Borrower hereby further certifies and warrants that:
     The Fixed Charge Coverage Ratio on the Computation Date was
                    .                     to 1.0, as computed on Attachment 1
hereto. The minimum Fixed Charge Coverage Ratio for such period required
pursuant to Section 7.2.3 is 1.0 to 1.0.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Compliance Certificate
to be delivered by its Authorized Officer this                      day of
                     , 20                     .

                  UST INC.    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

-2-



--------------------------------------------------------------------------------



 



Attachment 1
to Compliance Certificate
FIXED CHARGE COVERAGE RATIO
As of the Computation Date

             
A.
  *EBITDA (for the period (the “Computation Period”) consisting of Fiscal
Quarter ended on the Computation Date and each of the three immediately
preceding Fiscal Quarters):        
 
           
 
 
Net Income (the aggregate of all amounts which would be included as net income
on the consolidated financial statements of the Borrower and its Subsidiaries
for the Computation Period) (excluding any equity income (or loss) from
Affiliates (other than Subsidiaries) of the Borrower to the extent the income
was not received by the Borrower in cash)
    $ ___
 
           
 
  amounts attributable to amortization, to the extent deducted (or included) in
determining Net Income     $ ___
 
           
 
           
 
  income tax expense, to the extent deducted (or included) in determining Net
Income     $ ___
 
           
 
           
 
  Interest Expense, to the extent deducted (or included) in determining Net
Income     $ ___
 
           
 
           
 
  depreciation of assets, to the extent deducted (or included) in determining
Net Income     $ ___
 
           
 
           
 
 
non-cash, non-recurring losses or non-cash extraordinary losses (or minus
non-cash, non-recurring gains or non-cash extraordinary gains), to the extent
deducted (or included) in determining Net Income
    $ ___
 
           
 
           
 
  the amount of Capital Expenditures made by the Borrower and its Subsidiaries
during the Computation Period.     $ ___
 
           
 
           
 
  EBITDA: the sum of Items A(1) through A(6) minus Item A(7)     $ ___
 
           

 

*   For purposes of calculating EBITDA of the Borrower and its Subsidiaries for
any period hereunder, the EBITDA of any Person or assets (x) acquired by the
Borrower and its Subsidiaries in connection with any acquisitions or
(y) Disposed of by the Borrower and its Subsidiaries in connection with
Permitted Dispositions, shall be included on a pro forma basis for such period
as if such acquisitions or Permitted Dispositions had occurred on the first day
of such period.

 



--------------------------------------------------------------------------------



 



             
B.
  Fixed Charges (for the Computation Period):        
 
  (1) Interest Expense (net of interest income) of the     $ ___
 
 
Borrower and its Subsidiaries
   
 
 
           
 
 
dividends on the Capital Securities of the Borrower, calculated based on
dividends actually declared (whether or not paid)
    $ ___
 
           
 
  Fixed Charges: the sum of Items B(1) and B(2)     $ ___
 
           
C.
  Fixed Charge Coverage Ratio (as of the Computation Date): The ratio of
Item A(8) to Item B(3)             .             : 1.00
 
     
 
           

-2-



--------------------------------------------------------------------------------



 



EXHIBIT F
LENDER ASSIGNMENT AGREEMENT
                                         ,                     

     
To:
  UST Inc.
100 West Putnam Ave.
Greenwich, CT 06830
 
   
 
  Attention: Ken Hopson

Citibank, N.A.
     as Administrative Agent
Two Penns Way
New Castle, DE 19720
Attention: Bank Loan Syndications
UST Inc.
Gentlemen and Ladies:
     We refer to clause (d) of Section 10.11.1 of the Five-Year Revolving Credit
Agreement, dated as of June 29, 2007 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
UST Inc., a Delaware corporation (the “Borrower”), the various financial
institutions and other Persons from time to time parties thereto (the
“Lenders”), Citibank , N.A., as Administrative Agent for the Lenders, and
Citigroup Global Markets Inc. and The Bank of Nova Scotia, as Joint Lead
Arrangers and Joint Book Runners. Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Credit
Agreement.
     As of                                          ,                      (the
“Assignment Date”),                      (the “Assignor”) irrevocably sells,
transfers, conveys and assigns, without recourse, representation or warranty
(except as expressly set forth herein), to                      (the
“Assignee”), and the Assignee irrevocably purchases from the Assignor, the
percentage of Credit Extensions and Commitments of the Assignor (the “Assigned
Portion”) as set forth on Schedule I hereto.
     In addition, this Lender Assignment Agreement constitutes notice to each of
you, pursuant to clause (c) of Section 10.11.1 of the Credit Agreement, of the
assignment and delegation to the Assignee of the Assigned Portion as of the
Assignment Date, subject to your respective consents as provided for in the
Credit Agreement.
     All accrued and unpaid interest, fees and other amounts payable with
respect to the Assigned Portion for any period of time prior to the Assignment
Date shall be payable to the Assignor and all accrued and unpaid interest, fees
and other amounts payable with respect to the Assigned Portion for any period
from and after the Assignment Date shall be payable to the

 



--------------------------------------------------------------------------------



 



Assignee. The Assignor and Assignee each agree to hold any such amounts that it
receives and from which it is not entitled in trust for the other Person.
     The Assignee hereby acknowledges and confirms that it has received a copy
of the Credit Agreement and the exhibits related thereto, together with copies
of the documents which were required to be delivered under the Credit Agreement
as a condition to the making of Credit Extensions thereunder and of any other
documents the Assignee deemed necessary or desirable in connection with
purchasing the Assigned Portion hereunder. The Assignee further confirms and
agrees that in becoming a Lender and in making its Commitments and Credit
Extensions under the Credit Agreement, such actions have and will be made
without recourse to, or representation or warranty by, the Assignor, except for
the representations expressly set forth below.
     The Assignor represents and warrants that it is legally authorized to enter
into and deliver this Lender Assignment Agreement and represents that it is the
legal and beneficial owner of the Assigned Portion and that it had not created
any adverse claim on its interest in the Assigned Portion. Except as set forth
in the previous sentence, the Assignor makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made pursuant to or in connection with this Lender Assignment
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Lender Assignment Agreement, the Credit Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto or thereto, including the financial condition of the Borrower or any of
its Subsidiaries or the performance or observance by any Lender of any of its
obligations under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto. The Assignee
represents and warrants that it is legally authorized to enter into and deliver
this Lender Assignment Agreement and confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.1.1 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Lender Assignment Agreement. In
addition, the Assignee, independently and without reliance upon the Assignor,
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, shall continue to make its
own credit decisions in taking or not taking action under the Credit Agreement,
the other Loan Documents and the other instruments and documents delivered in
connection therewith.
     Except as otherwise provided in the Credit Agreement, effective as of the
Assignment Date:
          (a) the Assignee
          (i) shall be deemed automatically to have become a party to the Credit
Agreement, have all the rights and obligations of a “Lender” under the Credit
Agreement and the other Loan Documents as if it were an original signatory
thereto to the extent specified in the second paragraph hereof and, in any
event, expressly make the appointments and agrees to the exculpations and

-2-



--------------------------------------------------------------------------------



 



indemnifications of the Administrative Agent and the Letter of Credit Issuer
provided for in the Credit Agreement;
          (ii) agrees to be bound by the terms and conditions set forth in the
Credit Agreement and the other Loan Documents as if it were an original
signatory thereto; and
     (b) the Assignor shall be released from its obligations and give up its
rights under the Credit Agreement and the other Loan Documents to the extent
specified in the second paragraph hereof, except with regard to those provisions
that expressly survive the termination of the Credit Agreement to the extent
such provisions relate to the time prior to the Assignment Date.
     The Assignor and the Assignee hereby agree that the *[Assignor] [Assignee]
will pay to the Administrative Agent the processing fee referred to in
Section 10.11.1 of the Credit Agreement, and it is understood and agreed that
this Lender Assignment Agreement shall be null and void unless and until such
fee is paid.
     The Assignee hereby advises each of you that set forth in Schedule I hereto
are the administrative details with respect to the assigned Loans, Letter of
Credit participations and Commitments and requests the Administrative Agent and
the Borrower to consent to the assignment of the Assigned Portion as herein
provided in accordance with the terms of the Credit Agreement:
     The Assignee agrees (for the benefit of the Assignor, the Borrower and the
Administrative Agent) to furnish, if so required, the applicable Internal
Revenue Service forms or other forms required by Section 4.6 of the Credit
Agreement no later than the date of acceptance hereof by the Administrative
Agent.
     This Lender Assignment Agreement may be executed by the Assignor and
Assignee in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. The parties hereto hereby agree to
execute and deliver such other documents or instruments as shall be necessary to
effect the purposes of this Lender Assignment Agreement.
     THIS LENDER ASSIGNMENT AGREEMENT HAS BEEN DELIVERED IN NEW YORK AND SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
 

*   Insert as appropriate.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Lender Assignment Agreement as of the date first written above.

                  [NAME OF ASSIGNOR]    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

-4-



--------------------------------------------------------------------------------



 



          Accepted and Acknowledged
this                      day of                     ,                     
 
        CITIBANK, N.A.,
as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        [UST INC.    
 
       
By:
       
 
 
 
Name:    
 
  Title:]*    
 
        [THE BANK OF NOVA SCOTIA],
as Letter of Credit Issuer    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

*   Consent not required (a) during the continuation of an Event of Default or
(b) if Assignee is a Lender or an Affiliate of a Lender.

-5-



--------------------------------------------------------------------------------



 



SCHEDULE I TO LENDER ASSIGNMENT AGREEMENT
BETWEEN:
[           ] and [            ].
relating to the Credit Agreement dated June 29, 2007
among UST Inc., as the Borrower, the Lenders,
and Citibank, N.A., as Administrative Agent.
Assignment Settlement Date:                           ,                     

              LENDER   PERCENTAGE   AMOUNT
[      ], as Assignee
  Loans, participations in Letters of Credit Outstandings, Loan Commitment     %
 
 
           
DOMESTIC OFFICE
  LIBOR OFFICE        

Wiring Instructions for the Assignee:

-6-



--------------------------------------------------------------------------------



 



EXHIBIT G
RATING NOTICE
Citibank, N.A.
     as Administrative Agent
Two Penns Way
New Castle, DE 19720
Attention: Bank Loan Syndications
UST INC.
Gentlemen and Ladies:
     This Rating Notice is delivered to you pursuant to [clause (b) of
Section 5.1.2] [clause (i) of Section 7.1.1]* of the Five-Year Revolving Credit
Agreement, dated as of June 29, 2007 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
UST Inc., a Delaware corporation (the “Borrower”), the various financial
institutions and other Persons from time to time parties thereto (the
“Lenders”), Citibank , N.A., as Administrative Agent for the Lenders, and
Citigroup Global Markets Inc. and The Bank of Nova Scotia, as Joint Lead
Arrangers and Joint Book Runners. Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Credit
Agreement.
     [Prior to the date hereof, the Senior Unsecured Debt Rating was
                    .]** As of the date hereof, the Senior Unsecured Debt Rating
is                     . ***
     The Borrower has caused this Rating Notice to be delivered by its duly
Authorized Officer this                      day of                     ,
                    .

                  UST INC.    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

 

*   INSERT AS APPROPRIATE.   **   APPLICABLE ONLY TO NOTICES DELIVERED PURSUANT
TO CLAUSE (I) OF SECTION 7.1.1.   ***   INSERT SENIOR UNSECURED DEBT RATING FROM
S&P AND MOODY’S.

 



--------------------------------------------------------------------------------



 



EXHIBIT H-1
INVITATION FOR BID LOAN QUOTES
[NAME OF BANK]
[ADDRESS]
Attention:                     
UST Inc.
     Pursuant to Section 2.7.2 of the Five-Year Revolving Credit Agreement,
dated as of June 29, 2007 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among UST Inc., a
Delaware corporation (the “Borrower”), the various financial institutions and
other Persons from time to time parties thereto (the “Lenders”), Citibank ,
N.A., as Administrative Agent for the Lenders, and Citigroup Global Markets Inc.
and The Bank of Nova Scotia, as Joint Lead Arrangers and Joint Book Runners
(unless otherwise defined herein or the context otherwise requires, terms used
herein have the meanings provided in the Credit Agreement), we are pleased on
behalf of the Borrower to invite you to submit Competitive Bid Loan quotes to
the Borrower for the following proposed Competitive Bid Loan(s):

         
*1.
  Date of proposed Competitive Bid Loan:                             ,
                    .
 
       
2.
  Principal amount of Competitive Bid Loan:   $                    .
 
       
3.
  The Competitive Bid Loan Maturity Date will be                             ,
                    .

     Such Competitive Bid Loan quotes should offer [a LIBO Rate Bid Margin] [an
Absolute Rate].
     PLEASE RESPOND TO THIS INVITATION BY NO LATER THAN [                    ]
ON                     ___,                      .

                  CITIBANK, N.A.,
as Administrative Agent    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

 

*   Information to be repeated if multiple Competitive Bid Loans have been made
in respect of a single Competitive Bid Loan Borrowing Request.

 



--------------------------------------------------------------------------------



 



EXHIBIT H-2
COMPETITIVE BID LOAN OFFER
                          ,                     
Citibank, N.A.
     as Administrative Agent
Two Penns Way
New Castle, DE 19720
Attention: Bank Loan Syndications
UST Inc.
Ladies and Gentlemen:
     This Competitive Bid Loan Offer is delivered to you pursuant to
Section 2.7.3 of the Five-Year Revolving Credit Agreement, dated as of June 29,
2007 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among UST Inc., a Delaware corporation
(the “Borrower”), the various financial institutions and other Persons from time
to time parties thereto (the “Lenders”), Citibank , N.A., as Administrative
Agent for the Lenders, and Citigroup Global Markets Inc. and The Bank of Nova
Scotia, as Joint Lead Arrangers and Joint Book Runners. Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.
     The undersigned Lender hereby makes a Competitive Bid Loan Offer in
response to the Competitive Bid Loan Borrowing Request made by the Borrower on
                              ,                          , and in that
connection, sets forth the terms on which such Competitive Bid Loan Offer is
made:

         
1.
  Date of Competitive Bid Loan:                             ,
                    
 
       
2.
  Principal amount of Competitive Bid Loan  
$                                        
 
       
3.
  Competitive Bid Loan Maturity Date will be   **                    ,
                    
 
       
4.
  Competitive Bid Rate:                        % per annum
 
  [LIBO Rate Bid Margin]    
 
  [Absolute Rate]    

 

**   Insert the appropriate date specified in the applicable Competitive Bid
Loan Borrowing Request.

 



--------------------------------------------------------------------------------



 



     The undersigned has caused this Competitive Bid Loan Offer to be executed
and delivered by a duly authorized officer this                      day of
                    ,                     .

                  [NAME OF LENDER]    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT H-3
COMPETITIVE BID LOAN ACCEPTANCE
Citibank, N.A.
     as Administrative Agent
Two Penns Way
New Castle, DE 19720
Attention: Bank Loan Syndications
UST Inc.
Ladies and Gentlemen:
     This Competitive Bid Loan Acceptance is delivered to you pursuant to clause
(b) of Section 2.7.5 of the Five-Year Revolving Credit Agreement, dated as of
June 29, 2007 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among UST Inc., a Delaware
corporation (the “Borrower”), the various financial institutions and other
Persons from time to time parties thereto (the “Lenders”), Citibank , N.A., as
Administrative Agent for the Lenders, and Citigroup Global Markets Inc. and The
Bank of Nova Scotia, as Joint Lead Arrangers and Joint Book Runners. Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Credit Agreement.
     *The Borrower hereby accepts the Competitive Bid Loan Offer, dated
                          ,                     , made by [NAME OF LENDER] on
the following terms:
     Date of Competitive Bid Loan: **                          ,
                         
     Principal amount of Competitive Bid Loan: $                    
     Competitive Bid Loan Maturity Date: **                          ,
                         
     Competitive Bid Rate: [LIBO Rate Bid Margin]                      % per
annum [Absolute Rate]
 

*   Repeat this paragraph (and information contained therein) for each Lender
whose Competitive Bid Loan Offer is accepted by the Borrower.   *    Terms must
conform to the Competitive Bid Loan Borrowing Request referred to in the
Competitive Bid Loan Offer relating to such Borrowing.

 



--------------------------------------------------------------------------------



 



     The undersigned hereby confirms that it accepted such Competitive Bid Loan
Offer in accordance with clause (b) of Section 2.7.5 of the Credit Agreement.
     Please wire transfer the proceeds of the Competitive Bid Loan(s) to the
following account of the Borrower: Account No.                      [name and
address of depository bank].
     The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the
Credit Agreement, the acceptance by the Borrower of the proceeds of the
Competitive Bid Loans contemplated hereunder constitute a representation and
warranty by the Borrower that, on the date such Competitive Bid Loan is made,
and immediately before and after giving effect thereto and to the application of
the proceeds therefrom, all the statements set forth in Section 5.2.1 of the
Credit Agreement are true and correct in all material respects.
     The Borrower agrees that if prior to the time of the Borrowing contemplated
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify the Administrative Agent.
Except to the extent, if any, that prior to the time of the Borrowing
contemplated hereby the Administrative Agent shall receive written notice to the
contrary from the Borrower, each matter certified to herein shall be deemed once
again to be certified as true and correct at the date of such Borrowing as if
then made.

-2-



--------------------------------------------------------------------------------



 



     The Borrower has caused this Competitive Bid Loan Acceptance to be executed
and delivered, and the certification and warranties contained herein to be made,
by its duly Authorized Officer this                      day of
                    ,                     .

                  UST INC.    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

-3-